Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 1 of 208 PageID #: 10374
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                               TYLER DIVISION

      4   IMPLICIT, LLC                       )(

      5                                       )(    CIVIL DOCKET NO.

      6                                       )(    6:17-CV-182-JRG

      7   VS.                                 )(    MARSHALL, TEXAS

      8                                       )(

      9   HUAWEI TECHNOLOGIES USA,            )(    OCTOBER 3, 2018

     10   INC.                                )(    9:04 A.M.

     11                             PRE-TRIAL HEARING

     12           BEFORE THE HONORABLE CHIEF JUDGE RODNEY GILSTRAP

     13                       UNITED STATES DISTRICT JUDGE

     14

     15   APPEARANCES:

     16   FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
     17

     18   FOR THE DEFENDANT: (See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
     19

     20   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Reporter
     21                          United States District Court
                                 Eastern District of Texas
     22                          Marshall Division
                                 100 E. Houston Street
     23                          Marshall, Texas 75670
                                 (903) 923-7464
     24

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 2 of 208 PageID #: 10375
                                                                                   2



      1                                  I N D E X

      2

      3   October 3, 2018

      4                                                                 Page

      5         Appearances                                               1

      6         Hearing                                                   3

      7         Court Reporter's Certificate                            208

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 3 of 208 PageID #: 10376
                                                                                   3



      1             COURT SECURITY OFFICER:        All rise.

      2             THE COURT:     Be seated, please.

      3             This is a continuation of pending pre-trial matters

      4   in the Implicit versus Palo Alto Networks case.             This is

      5   Civil Action 6:17-CV-182.

      6             Let me call for announcements.

      7             What says the Plaintiff?

      8             MR. DAVIS:     Good morning, Your Honor.        Bo Davis, Ed

      9   Chin, Ben Singer, Deb Coleman, Christian Hurt --

     10             MR. HURT:     Good morning.

     11             MR. DAVIS:     -- on behalf of Plaintiff.        We're ready

     12   to proceed.

     13             THE COURT:     All right.     What's the announcement

     14   from Palo Alto?

     15             MR. GILLAM:     Good morning, Your Honor.        Gil Gillam

     16   on behalf of Palo Alto Networks.         Going around the table

     17   here, we have Woody Jameson, Matt Gaudet, Alice Snedeker,

     18   David Dotson, and John Gibson.         Also with us today for the

     19   client is George Simeon seated back here.            We're ready to

     20   proceed, Your Honor.

     21             THE COURT:     All right.     Thank you.

     22             All right.     It looks like to me the next item of a

     23   pending pre-trial dispute we need to take up is the motion

     24   to strike Dr. Ugone's reliance on late-produced documents

     25   and undisclosed theories.        This is Docket No. 172.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 4 of 208 PageID #: 10377
                                                                                   4



      1             Let me just say this.       I know there's been an email

      2   come in overnight, and I know there has been some narrowing.

      3   I don't see that any particular motion or item has been

      4   completely disposed of.       If and when we take up a matter

      5   where there has been some narrowing, I'll just rely on

      6   counsel to call that to the Court's attention at the

      7   beginning, and then we'll proceed through the remainder of

      8   the still pending and live argument.

      9             But let's proceed with the motion to strike

     10   Dr. Ugone, and I'll hear from the moving Defendant on this.

     11             MR. GIBSON:     Thank you, Your Honor.        John Gibson on

     12   behalf of Palo Alto Networks.

     13             May I approach, Your Honor?

     14             THE COURT:     You may.

     15             MR. GIBSON:     Your Honor, on behalf of Palo Alto

     16   Networks, there were basically four issues that were to be

     17   addressed by this motion.

     18             Last evening, per the email to your office, this

     19   morning, the parties have reached an agreement to withdraw

     20   two portions of the motion.         Those relate to the use of

     21   impacted revenues and the inclusion of convoyed sales in the

     22   royalty base.     Those issues are being withdrawn from this

     23   motion without prejudice to raising the arguments on similar

     24   issues with respect to the motion -- the Daubert motion of

     25   Dr. Ugone.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 5 of 208 PageID #: 10378
                                                                                   5



      1             THE COURT:     And my reading of the email is that

      2   those areas of agreement are limited to the specific motions

      3   to which they're attached, and they don't otherwise impact

      4   other pending motions.

      5             MR. GIBSON:     That is correct, Your Honor.

      6             THE COURT:     All right.     Well, let's talk about

      7   what's left here, Mr. Gibson.

      8             MR. GIBSON:     Yes, Your Honor.      So the first issue

      9   relates to Implicit's and Dr. Ugone's reliance upon

     10   documents related to Implicit's financial condition in 2015

     11   to explain away the 2015 Google license and other portfolio

     12   license and sale offers around that time period.

     13             This relates to both the Be Labs, CBC promissory

     14   and security notes and also Implicit's adverse financial --

     15   quote, unquote, adverse financial condition in 2015.              So

     16   we'll take that issue up first.

     17             THE COURT:     Am I correct, these were produced still

     18   within the discovery period, or is it your position they

     19   were not produced until after discovery closed?

     20             MR. GIBSON:     No -- no, Your Honor.       The Be Labs/CBC

     21   promissory notes were produced on the evening of June 25th,

     22   2018, per a timeline, which I'm happy to present, as well,

     23   which if I may approach?

     24             THE COURT:     You may.

     25             MR. GIBSON:     So, Your Honor, per this timeline,
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 6 of 208 PageID #: 10379
                                                                                   6



      1   what you'll see is that between 2007 and 2012, Implicit

      2   Networks executed 18 license agreements.

      3             In February of 2014, Be Labs, which is an unrelated

      4   company, frankly, that we were unaware of until these

      5   documents were produced, executed a promissory note with a

      6   company called CBC.      That promissory note was for

      7   $1.5 million.

      8             As a condition of that promissory note, Be Labs

      9   caused various companies that were controlled by

     10   Mr. Balassanian to issue security agreements.

     11             Those companies included Strings, which we were not

     12   aware of before; Implicit, LLC, the Plaintiff here; Implicit

     13   Networks, which is the prior owner of the patents-in-suit;

     14   Vital Juice Company, a company we were unaware of prior to

     15   this; and Pom Pom, Inc., another company we were unaware of

     16   prior to this.

     17             In April 2014, that's the hypothetical negotiation,

     18   Your Honor, when Implicit said that we would have paid

     19   $94 million in a lump-sum royalty.

     20             In December of 2014, Be Labs increased the

     21   promissory note to $1.7 million.

     22             In February of 2015, they extended the maturity

     23   date of that loan to March 2015.         There was another

     24   extension in March of 2015, another extension in April of

     25   2015.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 7 of 208 PageID #: 10380
                                                                                   7



      1             In June of 2015, we've got Implicit executing the

      2   portfolio license with Google and making several

      3   portfolio-wide licenses to companies for that same

      4   $500,000.00 amount.

      5             In December of 2015, Be Labs executed a waiver of

      6   default and extended the maturity date of the loan to

      7   January of 2016.      That loan was then extended again in

      8   January -- I'm sorry, in February of 2016 to January of

      9   2017.

     10             Then we've got Implicit's licenses -- the Plaintiff

     11   here licenses with NEC and Nokia.

     12             In January of 2017, Be Labs again extended the

     13   maturity date of the loan to September 30th, 2017.

     14             Following that year in 2017, Implicit, the

     15   Plaintiff here, settled with Ericsson and settled with

     16   Huawei.

     17             Late in December of 2017, Implicit settled with

     18   TrendMicro.     The pre-trial order in that case, Your Honor,

     19   is on public docket.       The Google license is on that exhibit

     20   list for both parties.       There is nothing about the Be Labs

     21   or CBC documents on that pre-trial exhibit list.

     22             So during the course of discovery and when we

     23   deposed Mr. Balassanian on June 6th, we had no idea and no

     24   understanding of the existence of these Be Labs or CBC

     25   documents or the security interest that Implicit had granted
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 8 of 208 PageID #: 10381
                                                                                   8



      1   to CBC with respect to the patents-in-suit.

      2             So we asked Mr. Balassanian various questions.

      3             If you can switch back.        Thank you.

      4             Before I get to that, one point, I think, is -- is

      5   really important here.       These documents were produced on

      6   June 25th, 2018.      As Your Honor noted, that is within the

      7   discovery period.      The discovery period closed on July 2nd.

      8   I will note, however, that for purposes of this case, the

      9   fact discovery period had been extended several times.

     10             When we deposed Mr. Balassanian on June 5th and

     11   June 6th, 2018, the operative docket control order had

     12   discovery closing on June 25th.         We deposed Mr. Balassanian

     13   June 5th and 6th, and then two weeks later the parties

     14   entered the fourth amended docket control order which moved

     15   the discovery period to close on July 2nd.

     16             On June 25th, the evening before Mr. O'Malley's

     17   deposition, which was the -- his counsel for Implicit, the

     18   Resolution Strategies counsel, that evening Implicit

     19   produced these documents.        Implicit produced them.        They

     20   were not produced on behalf of Resolution Strategies, so we

     21   had no reason to ask Mr. O'Malley questions about these

     22   documents.    Then finally discovery closed on July 2nd.

     23             So to Your Honor's question, these documents were

     24   produced within the fact discovery period, but they were

     25   produced three weeks after Mr. Balassanian's deposition and
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 9 of 208 PageID #: 10382
                                                                                   9



      1   basically without any notice as to their relevance.

      2             THE COURT:     So why when you got them at that point

      3   in time did you not come to the Court and say discovery

      4   closes in three weeks, these weren't produced when we

      5   deposed these people earlier, we'd like some relief, we'd

      6   like either another extension, or we'd like authority to go

      7   back and re-depose, or we'd like to do something?             But

      8   rather than come to the Court promptly after the production

      9   within the discovery deadline, that didn't happen, and now

     10   we hear -- now we're here on the eve of trial, and you're

     11   requesting that they be struck altogether and that the

     12   expert's report relying on them be struck altogether.

     13             Why should -- why should I reward somebody who

     14   waits until the 11th hour and doesn't come to the Court

     15   promptly upon receipt of the documents, notwithstanding the

     16   fact that you may have had a good argument then?             It's a

     17   whole lot easier to fix things early than it is to fix

     18   things late.     So tell me -- tell me why I should reward the

     19   approach that you've for whatever reason undertaken in this

     20   regard.

     21             MR. GIBSON:     Certainly, Your Honor.        There was no

     22   intention to -- to lie in wait or to -- to wait

     23   unnecessarily.

     24             We actually had no idea that these documents were

     25   frankly relevant to anything in this case.            We had served a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 10 of 208 PageID #: 10383
                                                                                    10



       1   damages interrogatory response or damages interrogatory

       2   contention back in January of 2018.          Plaintiff responded in

       3   February of 2018.      And that is attached as Exhibit 1 to

       4   Docket 172.

       5             And --

       6             THE COURT:    Well, you knew when you got them that

       7   you hadn't had them when you deposed the people they relate

       8   to.

       9             MR. GIBSON:     That is correct, Your Honor.        But

     10    there was no indication in the damages interrogatory

     11    response that Mr. Balassanian's other companies or -- were

     12    relevant to any issue in dispute.         And so there was no issue

     13    for us to address, so to speak.

     14              It wasn't, in fact, until we got Dr. Ugone's expert

     15    report that we learned that Implicit was taking a position

     16    that due to its financial condition and the financial

     17    condition of both Mr. Balassanian individually and all his

     18    other companies that there was a -- a live dispute, so to

     19    speak.

     20              THE COURT:    Tell me why this issue can't fairly be

     21    dealt with through vigorous cross-examination, as opposed to

     22    an absolute striking of the complained about documents, as

     23    well as the expert's reliance on them.

     24              MR. GIBSON:     Your Honor, unfortunately, we don't

     25    have the information to -- to effectively cross-examine
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 11 of 208 PageID #: 10384
                                                                                    11



       1   Mr. Balassanian.

       2             So Plaintiff did not produce any information

       3   regarding its personal finances -- I'm sorry, the finances

       4   of Implicit during any period, but especially during this

       5   2013 to 2015 time period.       Mr. Balassanian has not produced

       6   any information regarding his own finances, and obviously

       7   there's not been a production of information regarding the

       8   financial --

       9             THE COURT:    Slow down just a little bit,

     10    Mr. Gibson, please.

     11              MR. GIBSON:     Sorry, sir -- Your Honor.

     12              And certainly there have not been any production of

     13    documents related to Mr. Balassanian's other companies, such

     14    as Strings, Implicit Networks, Vital Juice, Pom Pom.

     15              We are unable to effectively cross-examine

     16    Mr. Balassanian regarding his financial condition during

     17    this time period because we had no basis upon which we would

     18    be able to argue anything contrary to what he says on the

     19    stand.   So without these documents, we are really -- without

     20    further discovery deposition of Mr. Balassanian, these

     21    underlying documents, we really are stuck.

     22              THE COURT:    Well, I think it's worth noting you

     23    didn't ask for leave to take a late deposition.            You asked

     24    to strike the expert's report and to strike the documents.

     25    That's all you asked the Court to do.          That's all that's in
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 12 of 208 PageID #: 10385
                                                                                    12



       1   the motion before the Court, correct?

       2             MR. GIBSON:     Yes, Your Honor.

       3             THE COURT:     All right.    Let me hear a response from

       4   Plaintiff.

       5             And I'm going to remind everybody, given the number

       6   of counsel present who are going to participate, let's make

       7   sure everybody introduces themselves when they go to the

       8   podium to begin with, just to keep the record straight, as

       9   we did earlier.

     10              Go ahead, Mr. Hurt.

     11              MR. HURT:     Yes, Your Honor.     Christian Hurt for

     12    the -- for the Plaintiff.

     13              There's a few things I'd like to hand up if -- if I

     14    may approach?

     15              THE COURT:     You may approach.

     16              MR. HURT:     I'd like to start where the Court left

     17    off, which was what was the relief requested.

     18              THE COURT:     All right.

     19              MR. HURT:     The first time -- not only did Palo Alto

     20    Networks not seek leave for a late deposition or ask for

     21    these documents in a motion to compel, they never approached

     22    Implicit about additional deposition time with any witness

     23    in this case or for additional documents relating to any of

     24    the financial condition issues that are complained about

     25    now.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 13 of 208 PageID #: 10386
                                                                                    13



       1              And as the Court noted, this document was

       2   disclosed, the CBC documents, during the fact discovery

       3   period in June 25th, a week before fact discovery closed.

       4   But more than that, and let me start the PowerPoint -- more

       5   than that, Your Honor, Palo Alto Networks knew of -- knew of

       6   the loan agreement with CBC and Implicit by 2017 in this

       7   case.

       8              Mr. Balassanian was deposed in the Trend case and

       9   was asked about the CBC agreement that he has with Implicit

     10    in 2016.    And that deposition transcript was produced to PAN

     11    in 2017 of this year.      And the CBC agreement with Implicit

     12    was actually recorded at the Patent Office and is publicly

     13    available for PAN to have downloaded.          And all of the CBC

     14    documents, in addition to that, were produced during the

     15    fact discovery period.

     16               And so the first time -- and this is the testimony

     17    from the prior Trend case on the screen.           And the first time

     18    PAN raised an issue about this with us was in this motion to

     19    strike Dr. Ugone's report.        We were never asked to put up

     20    Mr. Balassanian for another deposition.          We were never asked

     21    to produce additional documents.         There was no indication

     22    that this would be an issue, and so this is the testimony,

     23    Your Honor, from the Trend case that PAN has had since 2017

     24    that describes that there is a security interest in the

     25    patents in this case through CBC Partners and that it was a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 14 of 208 PageID #: 10387
                                                                                    14



       1   collateralized loan obligation.

       2             So Palo Alto Networks had this -- this document

       3   about -- over a year ago.

       4             And then the additional CBC-related documents were

       5   produced during the fact discovery period, but there was at

       6   least this testimony.      And as I mentioned earlier, this

       7   particular document is publicly available.

       8             In addition to that, Palo Alto Networks was able to

       9   question and did question Mr. Balassanian about his

     10    financial condition and various lawsuits, and -- and the

     11    cost of going forward and what his financial situation was

     12    at the time on June 6th.

     13              Now, if PAN believed additional deposition

     14    testimony was needed, it could have -- on June 25th, it

     15    could have raised that issue with Implicit but never did.

     16              And importantly, on June 26th, and this is in

     17    the -- the PowerPoint, Palo Alto Networks deposed

     18    Mr. O'Malley of Resolution Strategies, and this specific

     19    loan agreement came up and Mr. O'Malley testified that

     20    Mr. Balassanian was in dire straits.          That was the reason

     21    for these offers.     He was in a terrible financial condition.

     22    He was worried about his assets being foreclosed.             That was

     23    on June 26th.

     24              And at that time, surely Palo Alto Networks could

     25    have approached us if they really believed that there was an
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 15 of 208 PageID #: 10388
                                                                                    15



       1   issue about a notice with the CBC documents and

       2   Mr. Balassanian's financial condition.          They never did.

       3             And so for that reason we would respectfully

       4   request that this part of the motion be denied, and, in

       5   particular, in addition to that, the $500,000.00 offer that

       6   was made to Palo Alto Networks, this is the information to

       7   help explain the context of the -- of Mr. Balassanian's

       8   condition at the time of that offer.

       9             And so if this information is out, Palo Alto

     10    Networks will be able to argue, since that offer is in, that

     11    there was a $500,000.00 offer made to Palo Alto Networks,

     12    and we effectively are going to be unable to respond to that

     13    because the relief requested in this motion is not just

     14    Dr. Ugone's report gets struck but that Mr. Balassanian

     15    cannot talk about any of this stuff at trial.

     16              And we believe that that's a pretty draconian

     17    sanction, given that this was produced during discovery,

     18    given that Palo Alto Networks had an opportunity to seek

     19    further discovery on this, and decided not to.            There was

     20    actually -- even if you take the relevant date that is

     21    Dr. Ugone's report that issued in July, they still had over

     22    a month before Mr. Bakewell's report was even served in this

     23    case and could have asked us then, hey, Dr. Ugone relies on

     24    a whole bunch of stuff.       We didn't think that was relevant.

     25    Can we take another deposition of Mr. Balassanian?             Can you
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 16 of 208 PageID #: 10389
                                                                                    16



       1   give us all of these documents?         They never did that.

       2             Instead, on the dispositive motion deadline, they

       3   decided to move to strike this material and try and

       4   hamstring a major point in our response to the $500,000.00

       5   offer.

       6             THE COURT:     All right, Mr. Hurt.      Thank you.

       7             MR. HURT:     Thank you.

       8             THE COURT:     Mr. Gibson, I'll give you about 30

       9   seconds, but I don't need much follow-up.           I think I've

     10    heard plenty of argument on this, and we do have a lot of

     11    ground to cover today, but go ahead.

     12              MR. GIBSON:     Thank you, Your Honor.       I would just

     13    note that we obviously did not think about how Plaintiff

     14    intended to use these documents until we got Dr. Ugone's

     15    expert report which there was maybe a day or two before our

     16    dispositive motion deadline was there, so that's why we --

     17    we proceeded as we did.

     18              But to the extent that these documents are allowed

     19    in, we would very much seek to have a -- a short follow-on

     20    deposition of Mr. Balassanian so that we may properly

     21    question him regarding his financial condition, the

     22    financial condition of Implicit, and his related companies,

     23    and would seek the documents that Plaintiff says are

     24    relevant.

     25              In fact, I note that to the extent that Plaintiff
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 17 of 208 PageID #: 10390
                                                                                    17



       1   thought these documents were relevant in June of 2016, they

       2   should have been produced early on within the discovery

       3   period.    There is -- these documents have always been within

       4   Implicit and Mr. Balassanian's possession, custody, and

       5   control.    Their -- their argument that these facts developed

       6   during the course of discovery, I think, is -- is false

       7   because this timeline of events occurred from 2014 all the

       8   way to 2017.

       9              In fact, we don't even know if Be Labs has actually

     10    paid back this promissory note to this day because they've

     11    not produced documents to that effect.

     12               But I understand Your Honor's concern.          But to make

     13    sure that we are able to effectively cross-examine

     14    Mr. Balassanian and given the short time period before

     15    the -- before the trial, we would seek a short two-hour

     16    deposition of Mr. Balassanian to go over these issues with

     17    him so that they may be fully fleshed out for the jury.

     18               THE COURT:   So, in other words, Mr. Gibson, instead

     19    of coming to the Court early and seeking a two-hour

     20    deposition that could have fixed this and not created

     21    problems, you waited.      You swung for the fence, so to speak,

     22    and asked for the entirety of if to be struck, and then now

     23    you're telling me, oh, and if we don't get that, we'd like a

     24    two-hour deposition.

     25               Do you understand how much better it would have
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 18 of 208 PageID #: 10391
                                                                                    18



       1   been had you come to the Court when these were produced and

       2   asked for a short deposition then as opposed to not doing

       3   anything until pre-trial, filing a motion to strike, and

       4   then as kind of a Plan B, if we don't get our motion to

       5   strike granted, then and only then asking for a two hour

       6   deposition?    Do you understand how that comes across to the

       7   Court as -- I won't -- I won't call it gamesmanship, but I

       8   will say it's very inefficient.         And it -- and it creates

       9   problems because of the inefficiency.          That's at a minimum.

     10    You understand?

     11              MR. GIBSON:     Yes, Your Honor.

     12              THE COURT:    Let me say this.       The motion to strike

     13    is denied.    There's not a motion before me as to leave to

     14    take a short deposition.

     15              I'll direct that you and opposing counsel talk

     16    about that today.      Things are often better solved when the

     17    parties talk to each other and try to work things out.              If

     18    you can't before you leave here today, I'll let you discuss

     19    that possibility with me further.

     20              But the motion before the Court is denied.

     21              MR. GIBSON:     Thank you.

     22              THE COURT:    The documents were produced within the

     23    timeline -- within the discovery deadline.           The Defendant

     24    did not seek any relief.       There are other documents related

     25    to Mr. Balassanian's financial information and position and
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 19 of 208 PageID #: 10392
                                                                                    19



       1   posture that you did have.        The Court's persuaded that the

       2   Defendant has acted, if not intentionally, dilatory, at

       3   least, in a very inefficient and problematic way.             And at

       4   the end of the day, I'm persuaded that vigorous

       5   cross-examination prevents the Defendant from being unduly

       6   prejudiced here.     So for those reasons, your motion is

       7   denied.

       8             MR. GIBSON:     Thank you, Your Honor.

       9             THE COURT:     Okay.

     10              MR. GIBSON:     May I -- sorry.

     11              THE COURT:     You have something else?

     12              MR. GIBSON:     Just with respect to the second

     13    portion of the -- the motion to strike Dr. Ugone with

     14    respect to the indirect infringement theories that Dr. Ugone

     15    relied upon.

     16              THE COURT:     That's denied, as well.

     17              MR. GIBSON:     Yes, sir.    Thank you.

     18              THE COURT:     Let's go to the motion to exclude

     19    damages-related testimony of Dr. Ugone and Dr. Almeroth.

     20    This is Document 203.

     21              And I'll hear from the moving Defendant on this.

     22              Whenever you're ready, counsel.

     23              MR. JAMESON:     Good morning.     Woody Jameson for Palo

     24    Alto Networks.     May I approach?

     25              THE COURT:     You may.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 20 of 208 PageID #: 10393
                                                                                    20



       1             MR. JAMESON:     Your Honor, this is PAN's Daubert

       2   motion with respect to portions of Dr. Almeroth's

       3   apportionment analysis and then Dr. Ugone's expert report.

       4             And where I would like to begin, Your Honor, is

       5   some context for this motion.

       6             What Dr. Ugone would like to do is take the stand

       7   and tell the jury that in 2014, PAN would have paid Implicit

       8   $94 million for a non-exclusive license to two patents, and

       9   that's it.

     10              And our client would have gone to that hypothetical

     11    negotiation with knowledge that in 2011, Citrix had paid

     12    $1.35 million for a portfolio-wide license to three

     13    families, 17 patents, on a worldwide basis.

     14              That our competitor Cisco in 2011 paid $2.95

     15    million for a portfolio-wide license to three families of

     16    patents on a worldwide basis.

     17              And then under the book of wisdom, our client would

     18    have known that Google, F5, NEC, Ericsson, and other

     19    companies had paid somewhere between zero dollars and $1.2

     20    million for portfolio-wide licenses on a worldwide basis.

     21              And, Your Honor, I recognize -- this first slide,

     22    this is potential cross-examination at trial.            But I put

     23    this up there because you got to ask yourself:            How is it

     24    possible that our client would be willing to pay $94 million

     25    in this setting?     How do you get there?       And it's how you
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 21 of 208 PageID #: 10394
                                                                                    21



       1   get there that is through a number of methodological

       2   machinations and extrapolations that simply do not withstand

       3   scrutiny under Daubert.

       4              And I want to overview for you Implicit's damages

       5   model.     And we got problems with each -- where each step in

       6   the process.

       7              The first is what Implicit is including in the

       8   royalty base.     They begin with a $7.8 billion royalty base

       9   that is every bit of revenue that our client has ever made

     10    from the sale of the accused products, plus projected sales

     11    from the time of trial through the expiration of the patents

     12    in 2019.

     13               They've included $2 billion for 100 percent of the

     14    sales of unaccused support revenue, and they've also

     15    included -- included in the royalty base $2.9 billion of

     16    unaccused subscription software services that are basically

     17    downloadable additional software that customers of ours can

     18    buy.

     19               The time period.     You've got actual sales through

     20    June of 2018, and then you've got projected sales through

     21    December of 2019.

     22               They take this $7.8 billion royalty base, and they

     23    do an apportionment factor.        And this is where Dr. Almeroth

     24    comes in.     He does a technical apportionment, and he

     25    basically says that the value that I'm going to attribute to
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 22 of 208 PageID #: 10395
                                                                                    22



       1   all three buckets is 67 percent to 75 percent of accused

       2   revenue.     And he applies that apportionment factor equally

       3   to both accused revenues, to unaccused support services,

       4   unaccused subscription revenues.         Same apportionment for all

       5   three buckets.

       6              He then applies a royalty rate of 2.5 percent that

       7   comes from some of the agreements that I've just referenced

       8   to come up with total damages of $94 million.

       9              Your Honor, there are some fundamental flaws with

     10    the royalty base.     And it goes to the support and

     11    subscription revenues that they are attempting to include in

     12    the royalty base.

     13               And I think the law is pretty clear that

     14    non-accused products do not belong in the royalty base.              If

     15    you're going to look at -- if you're going to look at the --

     16    the value of non-accused products in the context of a

     17    reasonable royalty analysis, where you typically would see

     18    that would be in Georgia -- Georgia-Pacific Factor 6 when

     19    you're looking at convoyed sales, how does that potentially

     20    influence the royalty rate?        But not in the royalty base.

     21               And that's what the cases that we cite in our brief

     22    stand for.     And even in their sur-reply brief, Implicit

     23    admits that, quote, cases such as Micro Chem stand for the

     24    generic proposition that non-patented items should not be

     25    included in the royalty base -- non-patented items should
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 23 of 208 PageID #: 10396
                                                                                    23



       1   not be included in the royalty base.

       2             Here's where things go haywire with respect to the

       3   royalty base.     There is a disconnect between Dr. Ugone on

       4   the one hand and Dr. Almeroth on the other as to what is

       5   accused and what is not accused.         Dr. Ugone, with respect to

       6   the support services, states:         I further understand from

       7   Dr. Almeroth that the use of support services cause the NGFW

       8   to operate in a manner that infringes the claims of the

       9   patents-in-suit.

     10              THE COURT:     Let me stop you and ask for a point of

     11    clarification.     With regard to your reference to non-accused

     12    products in the base, are you talking about convoyed sales

     13    there or are you not?

     14              MR. JAMESON:     I am talking about convoyed sales.

     15              THE COURT:     Wasn't the issue of convoyed sales

     16    withdrawn as a part of the agreement overnight?

     17              MR. JAMESON:     No, that was -- that was -- that was

     18    the exact reservation of rights that we wanted to deal with

     19    this in this Daubert motion.

     20              THE COURT:     All right.

     21              MR. JAMESON:     With respect to subscription

     22    services, Dr. Ugone makes the same statement, that he

     23    understands that the use of the subscription systems causes

     24    the -- the NGF [sic] products to operate in a manner that

     25    infringes the claims of the patents-in-suit.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 24 of 208 PageID #: 10397
                                                                                    24



       1             And then he cites to Dr. Almeroth's report, Pages

       2   59 through 62 in Paragraph 354, and you go and you look at

       3   those portions of his report, and Dr. Almeroth never gave

       4   such an opinion.

       5             We're going to get his fall-back theory on convoyed

       6   sales in a minute, but when you go to the portions of

       7   Dr. Almeroth's report where he discusses support services

       8   and subscription services, it's in a section titled in his

       9   report:   Accounting For Functionality Not Implicated By the

     10    Implicit Patents.     That's the section of his report.          This

     11    functionality is not implicated by the patents.

     12              But here's what he says at Paragraph 354:

     13    Furthermore, I note threat prevention, URL Filtering,

     14    WildFire, and GlobalProtect -- and, Your Honor, that's the

     15    subscription services, those four pieces of software.              And

     16    support -- support is the -- the other 2 billion in revenue.

     17    He states:    Each rely on, depend on, and/or improve on the

     18    functionality and/or usage rate of the patented 7 -- the

     19    patented layer-7 inspection architecture of the NGFWs,

     20    specifically the App-ID engine and the CD -- the CTD engine.

     21              Okay.   That's what he -- that's the sum and

     22    substance of what he says about this stuff.           Nowhere in

     23    Dr. Almeroth's report does he do an infringement analysis of

     24    support and subscription services.         That simply does not

     25    exist.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 25 of 208 PageID #: 10398
                                                                                    25



       1              And so Dr. Ugone's including this stuff in the base

       2   because he says:     I understand it to be accused of

       3   infringement.     But Dr. Almeroth doesn't say that.

       4              So then we get to -- and, Your Honor, I want to --

       5   I want to go to the ELMO if I can, please -- because I want

       6   to point out -- because this is a very -- this is a very

       7   important point.     I want to point out what Implicit says

       8   about this in briefing, and this is in their response brief

       9   at Page 5 -- on Page 5.

     10               They make the argument:      PAN seeks to exclude

     11    Dr. Ugone's opinion solely on the basis that support and

     12    subscriptions are supposedly unaccused.

     13               They then go on to say:      Whether those services

     14    infringe is ultimately a factual issue for a jury, but it's

     15    not a Rule 702 issue.

     16               And, Your Honor, I respectfully disagree with that.

     17    I mean, either support and subscription services are accused

     18    or they're not.     It's not for the jury to determine whether

     19    or not something is accused.        They have to put us on notice

     20    of that.    That should have been in their infringement

     21    contentions.    It should be in Dr. Almeroth's report.           I am

     22    accusing support services of infringing this patent.             I am

     23    accusing subscription services of infringing this patent.

     24    He has not done that.

     25               And then we go to their sur-reply, and, Your Honor,
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 26 of 208 PageID #: 10399
                                                                                     26



       1   I just want to call this out for your attention.             It's in

       2   the section under -- it's at A, Support and Services, Page

       3   1, and then it continues on to Page 2, but I've read this

       4   section of their brief over and over again, and I --

       5   honestly, I have no idea what they're saying.            They're

       6   talking in circles is what I think they're doing.

       7              But they -- they begin by saying:         Instead, cases

       8   such as Micro Chem stand for the generic proposition that

       9   non-patented items should be included -- should not be

     10    included in a royalty base, which we agree with.             If you're

     11    not accusing something of infringement, it shouldn't be in

     12    the royalty base.

     13               Here, neither Dr. Almeroth nor Dr. Ugone opined

     14    that non-patented items should be included in the royalty

     15    base.     Well, they actually are.      I mean, that's not what

     16    Dr. Almeroth says.

     17               So they appear to be taking the position here that

     18    subscription services and support services infringe the

     19    patent.     And -- and just let me fast forward to something --

     20    fast forward to something, Your Honor, I'll get to in a

     21    minute.     Support services, that's -- that's technical

     22    support.     It's -- it's calling somebody on the phone going I

     23    need help with the product that I just bought from you.

     24    It's -- it's -- it's having access to a website.             It's --

     25    it's if something goes wrong, how do I get it fixed?               That
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 27 of 208 PageID #: 10400
                                                                                    27



       1   can't infringe this patent.

       2             That may be a convoyed sales, but that can't

       3   infringe this patent.      And that's why Dr. Almeroth never

       4   offers the opinion that it infringes this patent.

       5             And certainly URL filtering and malware, software

       6   downloads, they don't -- that doesn't infringe this patent.

       7   They've never made that allegation.          But here they appear to

       8   be saying that it does.

       9             And then if you go on, they continue to -- to kind

     10    of go back and forth on this issue.          But I -- I raise that

     11    because when I've read their briefing, I'm actually confused

     12    as to what they're trying to say.

     13              Can we go back to the PowerPoint, please?

     14              Now, importantly, Dr. Ugone actually offers a

     15    fall-back position.      This is in his report.       This is under

     16    his Georgia-Pacific Factor 6 analysis.          And he says here in

     17    this last bullet:     In addition, in the event that the

     18    trier-of-fact were to demonstrate that PAN's subscription

     19    and/or support revenues associated with NGFW hardware

     20    devices -- sales do not infringe the patents-in-suit.

     21              So if the trier-of-fact determines that they do not

     22    infringe the patent-in-suit, such revenues would represent

     23    significant convoyed sales, further maintaining upward

     24    pressure on the to-be-negotiated royalty payment.

     25              Okay.   So he appears to be saying if the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 28 of 208 PageID #: 10401
                                                                                    28



       1   trier-of-fact determines that these products don't infringe,

       2   I guess he's going to take those out of the royalty base,

       3   and he's now going to do a GP qualitative analysis for

       4   convoyed sales, and that somehow or another is going to

       5   result in upward pressure on the amount that we would have

       6   agreed to have paid.

       7              Okay.   Your Honor, we don't have a problem with

       8   Dr. Ugone trying to make an argument that subscription

       9   services and support may have some qualitative impact on the

     10    royalty rate under GP Factor 6.         But right now it appears

     11    that they're trying to have it both ways.           And if you

     12    haven't accused something of infringement, then how -- how

     13    does it go into the base?       And we're talking about $4.9

     14    billion.

     15               THE COURT:     Didn't the Plaintiff's interrogatory

     16    responses identify these convoyed sales as a part of their

     17    basis for damages?

     18               MR. JAMESON:     And, Your Honor, that's a great

     19    question.

     20               THE COURT:     I mean, you're telling me this was a

     21    surprise and they didn't disclose it and they didn't accuse

     22    it.

     23               MR. JAMESON:     That's your -- that's my next slide.

     24    Perfect timing.

     25               This is their interrogatory response.          The evidence
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 29 of 208 PageID #: 10402
                                                                                    29



       1   supporting the royalty rate minimums for each patent family

       2   includes, importantly, the evidence supporting the royalty

       3   rate, not the evidence supporting the royalty base.

       4   Substantial convoyed sales and derivative sales -- and they

       5   proceed to go through and discuss support and subscription

       6   services.

       7              THE COURT:     Could you have made that slide any

       8   smaller?

       9              MR. JAMESON:     I'm sorry, Your Honor.      Who did that?

     10    John?

     11               THE COURT:     Go ahead.

     12               MR. JAMESON:     In their opposition briefs, they cite

     13    cases saying that there are certain circumstances where

     14    convoyed sales might be included in a royalty base.

     15               Magistrate Judge Love, he discusses those

     16    circumstances, and he makes clear that if you're going to

     17    try to go down that road, real prejudice could result from

     18    this appearing to be an entire market value analysis and

     19    that there is a likelihood of prejudicial impact that a

     20    large royalty base may have on the jury.

     21               And, Your Honor, I would submit that that's what we

     22    have here.    They're trying to get $7.8 billion into a

     23    royalty base, 4.9 billion of which is not accused.             And so

     24    in this decision, Judge Love says:         If you're going to try

     25    to go down that road, you need to provide a clear
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 30 of 208 PageID #: 10403
                                                                                    30



       1   explanation of how convoyed sales are tied to the accused

       2   products.    That hasn't happened.       The way that they are --

       3   they're not tied to the accused products.

       4             Right now, Dr. Ugone is taking the position that

       5   they are accused products, okay?         So he hasn't done that

       6   function analysis.      And then he next says -- Judge Love next

       7   says that the value within the royalty base attributable --

       8   it needs to be a clear explanation as to the value within

       9   the royalty base attributable to accused products versus the

     10    convoyed sales.     And that's actually going to get to the

     11    apportionment issue, okay?

     12              And so what we have is Dr. Ugone, he treats these

     13    two services as accused.       He's made no effort to explain if

     14    they're unaccused, why they belong in the base.            He makes

     15    clear that if they don't infringe, perhaps they're relevant

     16    to the royalty rate under GP Factor 6.

     17              And then with respect to attributable -- the value

     18    attributable to the accused products versus convoyed sales,

     19    he has done nothing with respect to an apportionment

     20    analysis that would show how subscription and support

     21    services should be entreated -- should be treated.

     22              Instead, what he has done is he has said:           The same

     23    apportionment analysis should apply for both accused

     24    products and non-accused products.

     25              And I'm going to get to that in a minute when we
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 31 of 208 PageID #: 10404
                                                                                    31



       1   look at the apportionment issue.

       2             So bottom line is, I don't think the case law

       3   supports what they're doing.        I think that there's a

       4   disconnect between Dr. Ugone and Dr. Almeroth, and -- and

       5   subscription and support services do not belong in this

       6   royalty base.

       7             THE COURT:     If there is such a disconnect between

       8   the experts, why isn't that an appropriate thing to raise on

       9   cross-examination?

     10              MR. JAMESON:     Your Honor, this is such a

     11    prejudicial methodological flaw, that the idea -- the idea

     12    that they're going to be able to hand wave -- and that's

     13    what they're doing here.       I mean, if you read their brief,

     14    this is hand waving.      They're trying to get a $94 million --

     15    they're trying to get a $94 million number in front of the

     16    jury that -- that -- I mean, honestly, Your Honor, it comes

     17    out of thin air.

     18              And -- and the idea that you -- the idea that they

     19    should be allowed to add $4.9 billion into a royalty base

     20    when it's not being accused and they've not done the

     21    homework, the legwork, the -- the economic analysis, the

     22    rigor that the Federal Circuit requires to do that,

     23    that's -- that's -- that is so prejudicial to us that --

     24    that -- I mean, in my personal opinion, that is -- that's

     25    what Daubert is for.      That's what the gate -- the gatekeeper
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 32 of 208 PageID #: 10405
                                                                                    32



       1   role is for.    And that's just not a cross-examination issue.

       2             THE COURT:     Well, it's a high burden to ask the

       3   Court to take away a party's evidence and take it away from

       4   the jury.    The 7th Amendment means what I read it to mean,

       5   that should not be the first option.          That should be the

       6   last option when there really is no other way to cure it.

       7             And so my question is -- and I guess you've

       8   answered it -- in your view, there's no other way to cure

       9   this.   But if it is so much thin air and if it is so much

     10    hand waving, do you not have any confidence that a jury with

     11    an able advocate is can be shown that it's so much thin air

     12    and hand waving, and isn't that a reasonable remedy or

     13    relief to the problem you're concerned about?            You're

     14    telling me that this is -- this is -- there's no substance

     15    here, but you can't show the jury there's no substance here.

     16              MR. JAMESON:     Well, you're -- you're challenging me

     17    as to whether or not I'm a good enough advocate to -- to

     18    expose --

     19              THE COURT:     I'm not assuming -- I'm not assuming

     20    this is going to be your witness.

     21              MR. JAMESON:     Okay.   Well, it -- it -- it may or it

     22    may not be my witness, and I actually do have a little bit

     23    of confidence in myself, but -- but the flip side is there

     24    becomes a point where it's too much, and -- and -- and I

     25    think the Federal Circuit would be looking at this, and they
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 33 of 208 PageID #: 10406
                                                                                    33



       1   would be going as a legal matter, you're not allowed to put

       2   something in a royalty base that's not being accused of

       3   infringement without having done an incredibly detailed

       4   analysis to support how that can go into the royalty base,

       5   and they haven't done it here.

       6             And -- and the fact that there is a fall-back

       7   position, which is Dr. Ugone can look at this through his

       8   royalty rate.     It's not like they don't have a remedy, Your

       9   Honor, because they do.

     10              He can -- he can talk about how it may influence

     11    his royalty rate.      It just doesn't belong in the base.

     12              Absent questions, I'll move on to apportionment.

     13              THE COURT:     Why don't you move on to apportionment?

     14              MR. JAMESON:     Your Honor, big picture, because when

     15    you read our briefs, there's all kinds of -- of what are

     16    they accusing versus what they're not accusing, so I just

     17    wanted to use this demonstrative to kind of focus the

     18    analysis.

     19              With respect to NGFW's hardware, the only thing

     20    that fits within the scope of the claims is this yellow box

     21    here, data plane.      And that comes from the elements, a

     22    processor and a memory storing instructions.

     23              Implicit has admitted that processors and a

     24    memory -- memory storing instructions are conventional

     25    elements under the law.       No value with respect to the --
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 34 of 208 PageID #: 10407
                                                                                    34



       1   the -- the patented contribution to the technology that

       2   we're trying to -- that we're trying to figure out what it's

       3   worth.

       4             Implicit has acknowledged that everything in the

       5   control plane box got nothing to do with the claims.             And

       6   then these blue boxes here, these are additional hardware

       7   features that you will find in NGFW's -- depending on which

       8   products in the marketplace, has nothing to do with the

       9   patent claims.

     10              So with respect to the hardware, there's no value

     11    proposition when it comes to damages.          The value proposition

     12    with respect to these patents is when we get to PAN-OS.

     13    What's the value in PAN-OS?        And in this far left box under

     14    the User-ID and control column, this is all the software

     15    technology that we offered to consumers.           None of that is

     16    being accused of infringement.

     17              We then get to the networking box -- again,

     18    additional technology that we're offering to customers not

     19    being accused of infringement.

     20              And then we have the software applications, malware

     21    and virtual systems, re -- redundant availability of our

     22    systems, not being accused of infringement.

     23              We finally get to App-ID, which you heard about

     24    last week.    We get to App-ID and whatever App-ID is.           We

     25    thought it meant one thing, but apparently it now, arguably,
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 35 of 208 PageID #: 10408
                                                                                    35



       1   could mean something else.

       2             But within App-ID, Dr. Almeroth, in his expert

       3   report, Paragraph 189, he identified seven software routines

       4   that infringe the claims.       They have now withdrawn two of

       5   those, the two egress routines, egress tunnelling and egress

       6   encapsulation.     They're now out of the case.

       7             So we're now down to something about five software

       8   routines that infringe this patent.          And what is it about

       9   these routines?     It's this red box.       It is dynamic packet

     10    routing between five software routines.           It's the dynamic

     11    routing of packets between these routines that arguably

     12    infringes these patents.

     13              And to be crystal clear, it's not the routines

     14    themselves.     They did not invent TCP reassembly -- a TC --

     15    part of a TCP -- you got the TCP protocol, and then we've

     16    got this thing called TCP reassembly.          They didn't invent

     17    that.   That's one of the routines that they're accusing of

     18    infringement.

     19              They certainly didn't invent decryption and then --

     20    and re-encryption of SSL traffic.         Okay?    That's the

     21    software routine, but they didn't invent that.

     22              Again, it's the dynamic packet routing between the

     23    routines that's the scope of this invention.            And so if

     24    you're going to accuse an NGFW, a next generation firewall,

     25    the entire appliance as the smallest salable patent
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 36 of 208 PageID #: 10409
                                                                                    36



       1   practicing unit, we have a substantial apportionment issue

       2   that needs to be undertaken.

       3              Dr. Almeroth is the one that purportedly did this

       4   apportionment analysis.       And bottom line, as he says, that

       5   67 to 75 percent of value of every dollar earned from the

       6   NGFW support services and subscription services, that same

       7   apportionment factor should apply to every single one of

       8   these buckets, okay?      So he does not do a separate

       9   apportionment analysis for support services or subscription

     10    services.     He says:   It's one-stop shopping.        Same analysis

     11    applies to all three.

     12               And his basis for that at Paragraph 355 of his

     13    respect is:     My opinion that the technical importance

     14    expressed as a percentage of PAN's infringement to their

     15    NGFWs as a whole falls within a range from 67 percent to 75

     16    percent.

     17               And, Your Honor, you can read his report.          There's

     18    no math.    That -- that number, he -- he does what I would

     19    call the bare minimum of a qualitative analysis, and he

     20    basically says -- and here's his punch line:            This patent is

     21    really important to your product, therefore, I'm going to

     22    value from a technical perspective its contribution to your

     23    product at somewhere between 67 and 75 percent.

     24               How he got there, we have no idea.         It is pulled

     25    out of thin air.     He doesn't say hardware is worth certain
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 37 of 208 PageID #: 10410
                                                                                    37



       1   percentage, software is worth another percentage.             It is

       2   just a number.     It's a number that we cannot cross-examine.

       3             And to understand the issue that I have with the

       4   jury is this is how he characterizes the value of the

       5   patent.   The importance of the patented layer-7 inspection

       6   architecture accounts for virtually all of the technical

       7   importance of the NGFWs.

       8             Your Honor, they didn't invent layer-7 and the OSI

       9   stack, and there's not a -- there's not a word of layer-7 in

     10    this patent.     There's not a mention of the OSI stack in this

     11    patent.   This is nothing but a characterization in order to

     12    come up with the biggest apportionment number you possibly

     13    can.   And you compare that with the real scope of the

     14    claims.   Dynamic routing of packets among five select

     15    software routines.

     16              How do we cross-examine that at trial?           His

     17    apportionment analysis, it doesn't in any mathematical way

     18    account for the non-patented hardware features, which is

     19    almost everything in the -- in fact, I think it's everything

     20    in the device.     He doesn't eliminate non-accused software

     21    functionality that's in the PAN-OS, the graphic I just

     22    showed you.

     23              And then as I'm going to show you in a minute, even

     24    when we drill down into App-ID, there's a bunch of stuff in

     25    App-ID that's not being accused of infringement that he
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 38 of 208 PageID #: 10411
                                                                                    38



       1   doesn't account for in an apportionment analysis at all

       2   because he said in his deposition:         When it comes to App-ID,

       3   we're taking 100 percent credit for that.

       4              And then of critical importance, nowhere in his

       5   report does he say how the 67 to 75 percent technical

       6   importance factor applies equally to accused NGFWs and

       7   unaccused support and subscription services.

       8              The point is, Your Honor, if you're going to try to

       9   include all this stuff in a base, you can do different

     10    apportionment analysis for different accused products.

     11    They're using the same apportionment analysis for all three,

     12    and that is a methodological flaw.

     13               Okay.   With respect to the NGFW, here's what we

     14    know.   Our products -- and this is according to Dr. Ugone --

     15    our products range in price from $416.00 to over $78,000.00.

     16    What they are accusing of infringement, a piece of PAN-OS.

     17    Your Honor, it is identical in every single product.

     18    There's not a more robust version of PAN-OS in our more

     19    expensive products.      It's the exact same software in every

     20    single product.

     21               But we have products that range in price by over

     22    $78,000.00 in different -- difference.          And so the question

     23    becomes:    How do you account for that in an apportionment

     24    analysis?

     25               And the last bullet here, the only way -- the only
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 39 of 208 PageID #: 10412
                                                                                    39



       1   way that as our products get more robust with throughput,

       2   which is an issue that I'm sure Implicit is going to talk to

       3   you about, the only way that our products get more robust

       4   with the amount of data that they can process, it is by

       5   definition, it's through the additional of more robust

       6   technology and hardware features in the product.             And they

       7   don't account for that in any way, shape, or form in their

       8   apportionment analysis.

       9             It's not because there's a more robust PAN-OS that

     10    they're accusing of infringement.

     11              And if you look at -- I believe it's at -- it's at

     12    Page 8 of our brief, and we're not saying they had to do

     13    this analysis, but this was just an example.            At Page 8 of

     14    our opening brief, we showed the cost of two -- two of our

     15    products.    One of them cost to manufacture was something

     16    like, I can't remember, $300.00, $400.00.           The other one,

     17    the cost of manufacture was like 13, $14,000.00.

     18              The cheaper product had like 210 components in it.

     19    The more expensive version had 700 and something components

     20    in it.   500 additional hardware components in that product.

     21              Okay.   Not a single one of those are being accused

     22    of infringement or have anything to do with this patent.

     23    Well, an apportionment analysis would require that you deal

     24    with that in some form or fashion.

     25              And simply put, they haven't.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 40 of 208 PageID #: 10413
                                                                                    40



       1             Then we get to some of our more expensive products,

       2   and there's features -- more ruggedized hardware,

       3   front-to-back cooling, 10-gig ports, hot swappable power

       4   supplies.     We have a bunch of non-accused processors and

       5   memory.     This is the more robust technology.         They haven't

       6   told us how to apportion that out.

       7             The point is with respect to hardware, they've done

       8   no math at all as to how to apportion that out of the case.

       9             I hit on this with respect to the PAN-OS.           There

     10    are tons of functionality and features that have nothing to

     11    do with this case that are not apportioned out of -- of the

     12    products in their analysis.

     13              I wanted to focus on App-ID because at some level,

     14    this is almost -- this is almost the easiest -- this is

     15    almost the easiest piece of this, and I want to get to the

     16    punch line.

     17              THE COURT:     Well, let's get there because we've got

     18    a lot to cover today.

     19              MR. JAMESON:     I know.    Your Honor, this is --

     20              THE COURT:     I'm not going to let you go on all day,

     21    Mr. Jameson.

     22              MR. JAMESON:     I understand.     This is -- I know.

     23    This is a critically important motion for us.

     24              THE COURT:     Finish up.    Every motion is critically

     25    important.     Go ahead.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 41 of 208 PageID #: 10414
                                                                                    41



       1             MR. JAMESON:     Dr. Almeroth takes 100 percent credit

       2   for all of App-ID.      And this is the Q&A.       It's at Page 21 of

       3   our PowerPoint.     He takes 100 percent of credit for it in

       4   his apportionment analysis.

       5             You turn back to App-ID and the five routines that

       6   they're accusing of infringement in this case, none of them

       7   appear in this green box, none of them.          It's impossible to

       8   take 100 percent credit on an apportionment analysis for

       9   App-ID when I can point to a green box at Slide 20 that

     10    nothing that they're accusing of infringement in this case

     11    is in that box.

     12              And then there's tons of functionality in this

     13    PAN-OS that they're not identifying.          That just cannot be

     14    the right answer.

     15              So -- and then, finally, on the subscription and

     16    support revenue piece of this, Dr. Almeroth does no

     17    analysis -- zero analysis at all as to whether his

     18    apportionment analysis should apply to support and

     19    subscription services, but Dr. Ugone accepts at face value

     20    that -- that apportionment analysis should apply to

     21    subscription services and support revenue.           There's no

     22    opinion at all from Dr. Almeroth on this.           His opinion is

     23    about NGFW.

     24              Dr. Ugone just accepts it, and he goes:           I'm going

     25    to apply that same apportionment analysis to support and
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 42 of 208 PageID #: 10415
                                                                                    42



       1   subscription services.

       2             These next slides just explain a little bit about

       3   what these various support services are and -- and what the

       4   subscription services are, so I'm going to skip through

       5   those.

       6             Your Honor, on the royalty rate, this is the

       7   third -- this is the third problem, okay?           Dr. Ugone says

       8   that we -- we would agree to a royalty rate of 2.5 percent.

       9   And he selects certain of their license agreements.             And

     10    I've got them here in front of you, Citrix, Cisco, NEC,

     11    Ericsson and Huawei and TrendMicro.

     12              And basically what he did is he said:           Here's the

     13    amount that they paid.       Here is what I understand to be the

     14    amount of revenue that was at issue in the case as of the

     15    time that we reached an agreement.

     16              He took that amount, he divided it by the amount

     17    that they paid, and came up with an implied royalty rate.

     18    And said:    Okay, with those implied royalty rates, I can use

     19    those to determine what -- what PAN would have agreed to at

     20    a hypothetical negotiation, 2.5 percent.

     21              Here's the problem with that analysis.           In every

     22    single one of these agreements, every single one of these

     23    companies, first of all, they agreed to a worldwide patent

     24    license across multiple patent families.           Not just the two

     25    patents at issue in this case, but they agreed, for the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 43 of 208 PageID #: 10416
                                                                                    43



       1   amount that they paid, for complete peace through the

       2   expiration of the patents in 2019.

       3             And so with respect to Citrix, Cisco, NEC,

       4   Ericsson, Huawei, and TrendMicro, these companies continue

       5   to sell products that were accused of infringing in the case

       6   for years that he doesn't account for in coming up with his

       7   implied royalty rate.

       8             And the best example is perhaps Cisco.           He says

       9   that according to Mr. Balassanian, Mr. Balassanian's lawyer

     10    told him that the amount of revenue that was at issue in the

     11    Cisco matter was a hundred million dollars.           Your Honor,

     12    they were accusing routers and switches of Cisco of

     13    infringing.

     14              Cisco had eight and a half years of sales between

     15    the time they executed that agreement and the expiration of

     16    this patent.     That's billions of dollars in sales that

     17    Dr. Ugone does not take into account in coming up with this

     18    implied royalty rate.

     19              THE COURT:     All grist for the cross-examination

     20    mill, counsel.     Why does it rise to the level of striking

     21    the expert's opinion?

     22              MR. JAMESON:     Because, Your Honor, at some point,

     23    too much is too much.      And you've got -- you've got a

     24    fundamentally flawed royalty base, you've got a fund -- a

     25    fundamentally flawed apportionment analysis, and you've got
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 44 of 208 PageID #: 10417
                                                                                    44



       1   a fundamentally flawed royalty rate.          And the idea that

       2   you're just allowed to do that in that combination and get

       3   away with it, and it's up to us to fix all this in front of

       4   a jury that doesn't understand the nuances of all these

       5   issues, I respectfully submit that that is what rises to the

       6   level of a Daubert issue.

       7             THE COURT:     What else?

       8             MR. JAMESON:     The final thing that we had, and --

       9   and the truth is, I'll leave it to you as to how you want to

     10    deal with this.     Included in our Daubert motion is whether

     11    or not the PAN/Juniper license agreement should be excluded.

     12    And we included it in this motion because it's a combination

     13    of what Dr. Almeroth says from a technical perspective and

     14    then what Dr. Ugone said from a -- from an economic

     15    perspective.     But in a nutshell, PAN and Juniper got

     16    involved in some of the most heated litigation you could

     17    ever get involved in.      They were competitors --

     18              THE COURT:     I've read all the briefing on this.

     19              MR. JAMESON:     Okay.   If you don't want to hear

     20    anything further on it, then I'll -- I'll --

     21              THE COURT:     I know it's in here.      I know what the

     22    arguments are.     If you have something you think is

     23    particularly salient you want to point out, go ahead and do

     24    so, but I don't need a complete marching through from

     25    beginning to end.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 45 of 208 PageID #: 10418
                                                                                    45



       1             MR. JAMESON:     Okay.   Your Honor, I think the most

       2   important point is they haven't done the technical and

       3   economic analysis that they would need to do to -- to bring

       4   this into evidence.      Dr. Ugone does not rely on the

       5   PAN/Juniper agreement affirmatively.          Instead, it is a --

       6   quote, it's a data point.       It's almost like a reasonableness

       7   check.    It's not part of his affirmative opinion.

       8             And the whole reason why they want this agreement

       9   to come into evidence is to say to the jury:            PAN paid $175

     10    million to resolve litigation with Juniper in 2014.              Our $94

     11    million number, that's reasonable because -- because PAN's

     12    willing to pay that kind of money to resolve disputes.

     13    That's the whole purpose of this agreement trying to come

     14    into evidence, and -- and, Your Honor, that's what Rule 403

     15    is all about.

     16              The prejudice to let that agreement in when it was

     17    a cross-license of patents, competitor -- competitor

     18    litigation where our former employees left Juniper to start

     19    PAN -- and that's the kind of litigation it was -- we get a

     20    general release that eliminates all kinds of potential legal

     21    issues.    We've got an eight-year covenant that they couldn't

     22    sue us that potentially covered 2,000 patents.            This

     23    agreement doesn't have any place in this case because it's

     24    not even part of Dr. Ugone's affirmative opinion.

     25              THE COURT:     All right.    Thank you, counsel.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 46 of 208 PageID #: 10419
                                                                                    46



       1             Let me hear a response from Plaintiff.

       2             MR. HURT:    Christian Hurt for Plaintiff, Implicit.

       3   May I approach, Your Honor?

       4             THE COURT:    You may.

       5             MR. HURT:    I believe the Court had it exactly right

       6   when it asked Mr. Jameson:        Isn't all of this grist for the

       7   cross-examination mill?

       8             All of these points that Palo Alto Networks made

       9   are subject for cross-examination.         They're ultimately

     10    factual issues about which facts to credit.           None of them

     11    are bona fide method -- methodological challenges under

     12    Daubert that would warrant exclusion.

     13              And critically, PAN doesn't -- didn't show in their

     14    brief and they didn't show today what Dr. Almeroth's opinion

     15    actually is, what analysis he actually did, what Dr. Ugone's

     16    opinion actually is, where any of the doc -- pre-litigation

     17    documents from them that -- from PAN that supports all of

     18    the conclusions and is reliable to reach those conclusions

     19    in this case.

     20              And I'd like to briefly go through some of this.               I

     21    know we have a short amount of time today, but I do want to

     22    respond to these -- these points.

     23              The first -- the first point is with regard to

     24    services.    Mr. Jameson mentioned that services and support

     25    are under a heading called:        Things not implicated by PAN's
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 47 of 208 PageID #: 10420
                                                                                    47



       1   patents.    But the actual section, and I'll put it on the

       2   screen -- it's a little small on No. 6, but it states:              PAN

       3   broadly uses App-ID for its services.

       4              That's the section of Dr. Almeroth's report -- one

       5   of the sections that discusses services.           And the idea that

       6   a heading somehow can change an opinion, I also think, is --

       7   is -- is circumspect given what Dr. Almeroth's actual

       8   opinions were.     And I want to talk about those opinions.

       9              So the first is services.       Palo Alto Networks does

     10    actually not challenge Dr. Almeroth's opinion about

     11    services.    And the ultimate opinion is in Paragraph 354, in

     12    which he states:     All of these subscriptions fall within the

     13    reach of and expressly depend on or make use of the patented

     14    layer-7 architecture of the firewall's application

     15    identification.

     16               So why -- why is that important?

     17               Mr. Jameson didn't describe the services and

     18    support that are at issue here.         But what he called support,

     19    calling up technical support, it's actually downloading a

     20    new image of PAN-OS.      And their corporate witness testified

     21    that's the most important part of support is that new PAN-OS

     22    image download which has the exact same infringing

     23    functionality as the box.

     24               Same thing with GlobalProtect.        Well, what's

     25    GlobalProtect?     GlobalProtect is a service that all of the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 48 of 208 PageID #: 10421
                                                                                    48



       1   traffic on someone's remote computer when I'm not in the

       2   office gets routed throughout my company's firewall.

       3             Well, what does that do?        That means that that

       4   traffic is subject to the same layer-7 inspection that's

       5   covered by our claims.

       6             Well, what about WildFire?        Well, WildFire, to send

       7   a file to sandboxing, you have to do the content inspection

       8   and the layer-7 inspection covered by our claims.

       9             So all of this is technically connected.           And

     10    Mr. Jameson didn't make any points about it not being

     11    technically connected, and PAN did not challenge that in

     12    their motion in the specific paragraphs in Dr. Almeroth's

     13    report.

     14              The argument that PAN has made, and there's other

     15    services, wild -- I'm sorry, URL Filtering is similar to

     16    WildFire in that it uses layer-7 inspection to determine,

     17    well, which URL should I be able to go to.           And the reason

     18    for that is because -- the reason PAN did not challenge that

     19    is because they are connected technically.

     20              Well, what about economically?         Well, PAN makes the

     21    point, well, these are separate.         People buy them.      It's a

     22    la carte.    It's different than -- you know, they're not

     23    connected to the box at all.

     24              But all of the services we've accused, PAN calls

     25    them attached services, and they actually have unattached
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 49 of 208 PageID #: 10422
                                                                                      49



       1   services, which is call in a technical consultant, customer

       2   support.    We haven't included those as convoyed sales.

       3              The only things that are included in the base are

       4   services attached to the firewall.         Well, what does that

       5   mean?   And if you look at an internal document -- and this

       6   is cited in the reports -- internally, Palo Alto Networks

       7   tracks the value of a sale over how much service and

       8   subscription revenue it generates over a period of time.

       9              And so Day 1, the customer buys the firewall.             And

     10    this is another fact that's not challenged.           Almost a

     11    hundred percent, if not a hundred percent of customers that

     12    buy the firewall also buy at least one of these support

     13    services.     I think a hundred percent of them end up buying

     14    support.    It varies with the different subscriptions.              And

     15    they're attached to the box, and they renew yearly.

     16               Well, how are they linked economically?          They're

     17    linked because Palo Alto Networks charges for support and

     18    subscriptions a percentage of what you paid for the box.                   So

     19    it's not, oh, pay another $5.00 and I get WildFire, another

     20    $10.00 and I get URL Filtering.         It's a percentage of what I

     21    paid for the firewall.       So they're tied that way by price.

     22               Well, why does that matter?       The reason that

     23    matters is that Palo Alto Networks prices its firewalls by

     24    throughput.     And I'll get to that in a little bit.          But

     25    there is -- the lower throughput models are cheaper.             The
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 50 of 208 PageID #: 10423
                                                                                    50



       1   higher throughput models are more expensive.

       2              And their own witness, Mr. Bakewell, their damages

       3   expert, as well as their corporate representatives who we

       4   deposed, testified that, look, we sell one firewall.             It

       5   comes in a variety of form factors, depending on throughput

       6   and performance.     The low end, you can get less data

       7   through.     The high end, you can get more data through.             And

       8   that means that they're using our invention more in the

       9   higher end models.      The use is higher because the processing

     10    is higher.     The number of users is higher.        And the damages

     11    statute requires that we account for that use.            And that's

     12    why they're all connected into the base.

     13               And that's sufficient under the Realtime Data

     14    decision that says a jury is already entitled -- a jury is

     15    entitled to determine the scope of the royalty base tied

     16    sales and convoyed sales.

     17               And what Dr. Almeroth's opinion was, was a higher

     18    standard of, you know, these are within the economic

     19    footprint of the patent.       They're in the footprint of the

     20    patent because they all rely on the layer-7 -- our patented

     21    layer-7 architecture.      That's sufficient.

     22               But even under the test of convoyed sales in the

     23    base, there's more than enough evidence for the experts to

     24    present this to a jury.       And the points that Mr. Jameson

     25    made about these are separate services, they're -- it's
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 51 of 208 PageID #: 10424
                                                                                    51



       1   calling up a guy at technical support, there's aspects of

       2   them that may not infringe, that's not a question for if

       3   they're in the base.      And it's not a methodology question.

       4   It's ultimately a cross-examination -- cross-examination

       5   question on these services.

       6             Now, Mr. Jameson put up a supposed disconnect

       7   between Dr. Almeroth and Dr. Ugone where Dr. Ugone says:                 I

       8   understand that these services cause the box to work in an

       9   infringing way.     And Dr. Almeroth says that these services

     10    fall within the reach of the patent because they either make

     11    more and better use of the patented technology, they rely on

     12    the technology, or they're based on the technology.             It's

     13    that Paragraph 354.

     14              There's no real disconnect.        I mean, using each --

     15    to use each of the services that Mr. Jameson didn't explain

     16    how they work, it does -- the box does.          And using them

     17    causes the box to do the patented layer-7 inspection, which

     18    is in Dr. Ugone's report.

     19              Ultimately, he's not a lawyer.         And ultimately, it

     20    doesn't matter because the tests for convoyed sales, it's

     21    sufficient that they're included in the base.

     22              And -- and this is the evidence that Palo Alto

     23    Networks has never addressed about how the services and the

     24    support are linked to their products.          They're priced

     25    together.    This is a classic razor and blades, printer and
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 52 of 208 PageID #: 10425
                                                                                    52



       1   ink cartridges.     They charge for use.       The services are tied

       2   to use.     It should all be considered the base, especially as

       3   a Daubert issue.

       4              Unless the Court has any questions on services, I

       5   want to move to the apportionment.

       6              THE COURT:    Go ahead.

       7              MR. HURT:    Okay.   So there's similarly a number of

       8   undisputed facts that are -- that are critical to PAN's

       9   motion.     And the first is the smallest thing they actually

     10    sell is the firewall.       This isn't some component case.           They

     11    don't sell PAN-OS separately.        They actually can't as a

     12    technical matter.       And they don't charge separately for

     13    App-ID.

     14               So this idea that it's an entire market value case

     15    is incorrect because we're not looking at some smaller-sold

     16    thing.     App-ID is five cents a use, 10 cents a use, and

     17    blowing it out to the firewall.

     18               Instead, both of the experts of Implicit are

     19    starting with the smallest thing that's sold that infringes.

     20    But that's not where the apportionment -- that's not where

     21    it ends.     And for that reason as well, this is not an entire

     22    market value case.       And this is the part that Mr. Jameson

     23    didn't address, and it's also unchallenged in PAN's motion.

     24               There were draw-backs to legacy firewalls.           PAN

     25    exists as a company because prior firewalls could not
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 53 of 208 PageID #: 10426
                                                                                    53



       1   reliably identify applications.         And it's a deep technical

       2   detail that I won't get into, but the point is in the past,

       3   in the old version of the Internet, you could identify

       4   applications by looking at the protocol or the port, but

       5   today when I get on my phone and I'm on Facebook, firewall

       6   of the old variety wouldn't know what application I was on.

       7   You know, the Internet has changed between the late '90s

       8   and -- and today.

       9             And PAN's entire business proposition is that they

     10    moved to what they call next generation.           And this is

     11    critical because Dr. Ugone has the specific opinion, un --

     12    unchallenged in PAN's motion, that to get to that leap, it's

     13    critical for the firewall to operate using the patented

     14    invention, and that's what distinguishes it over the legacy

     15    products.

     16              And the third fact that is critical is that Palo

     17    Alto Networks's primary customers, it's Wells Fargo, big

     18    banks, big enterprises, they're replacing old stuff.             So the

     19    value proposition is I've got an old firewall.            I've got a

     20    legacy system.     I need to upgrade to the next generation.

     21              And internally -- this is another internal document

     22    that Palo Alto Networks has never addressed in the briefs,

     23    but they trained their sales engineers on what

     24    differentiates us -- what are the things that differentiate

     25    us?   And there are four things.        It's SP3, App-ID,
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 54 of 208 PageID #: 10427
                                                                                    54



       1   Content-ID which is part App-ID, User-ID.

       2             So this is the internal document from Palo Alto

       3   Networks that Dr. Ugone looked at to say:           Well, why do

       4   people buy these firewalls?        You know, it's -- it's not

       5   because of -- you know, the -- the things that Mr. Jameson

       6   showed Your Honor today are things created by counsel in

       7   this lawsuit to challenge the apportionment analysis.

       8             The actual evidence shows there are four things.

       9   And Dr. Ugone opined that three of these four either rely on

     10    or use or fall within the scope of the patented invention.

     11    They've challenged -- they've challenged that today for the

     12    first time.    They haven't challenged it in their motion.

     13              So let's talk about App-ID.        This is further

     14    evidence that PAN has never addressed in any of its moving

     15    papers.    App-ID isn't some small box drawn on a slide with

     16    about 20 other boxes of equal size.          App-ID is the

     17    foundational element of their whole security platform.

     18              This is a document -- this is a PAN marketing

     19    document that they tell the public.          This document uses the

     20    word "foundational" or some flavor of that four different

     21    times.    They've never addressed it, and it's a powerful and

     22    differentiated core capability.

     23              This isn't the only one.        There's a blog post from

     24    last -- from, I think, about two years ago.           Their

     25    marketing -- chief marketing officer testified, you know,
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 55 of 208 PageID #: 10428
                                                                                    55



       1   before these go out, we've got a process to make sure

       2   they're accurate.     And this post says that App-ID is

       3   critical, it's foundational, and it's what led to our market

       4   acceptance.

       5             And so this challenge to Dr. Almeroth's opinion of

       6   saying, you know what, virtually all of the importance of

       7   these falls on layer-7 inspection.         They don't show the

       8   Court the actual documents that underlie that opinion, but

       9   all of them show why it's reliable and should go to the

     10    jury.

     11              And this isn't the only one.         I believe last week

     12    Mr. Singer referenced the SEC disclosures where PAN told the

     13    public essentially the same thing.         This is our patent --

     14    this is our core traffic classification mechanism that's

     15    used for other features in the box.          This isn't a small box

     16    on a corner of a PowerPoint slide made for this case.              This

     17    is PAN's own documents.

     18              And so based on these documents, Dr. Almeroth

     19    opined that the patented layer-7 inspection architecture is

     20    so fundamental, that it accounts for virtually all of the

     21    technical importance.

     22              But, again, he didn't stop there.          Everything

     23    that -- we served an interrogatory in this case asking Palo

     24    Alto Networks, tell us what apportionment you think we need

     25    to do.   Tell us what analysis you think we need to do.             And
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 56 of 208 PageID #: 10429
                                                                                    56



       1   they said:    Hardware, unaccused functioning of PAN-OS,

       2   unaccused functioning of supposedly App-ID, and PAN's own

       3   patents.

       4              And he addresses this in a section of his report

       5   and says -- Mr. Jameson said:        This doesn't cover the

       6   control plane.     This doesn't cover the legacy port and

       7   protocol functionality, and that I inherently accounted for

       8   hardware and software that's not implicated by the patented

       9   invention by looking at functionality.

     10               So why is that important?

     11               Mr. Jameson showed the Court or pointed the Court

     12    to, well, look at this -- our brief.          We've got the small

     13    box that's got a little hardware, and the big box that's got

     14    a lot of hardware.      But on -- on PAN's own documents,

     15    there's no distinguishment made on -- what differentiates

     16    their products based on the bigger boxes having additional

     17    features or functionalities.

     18               Well, why is that?     It's because these are melded.

     19    You can't buy a PAN box and put Microsoft Word on it or new

     20    software.    You can't re-purpose the hardware.          The only use

     21    of that -- of the hardware is to run PAN-OS.            And the higher

     22    boxes run that more, and, in particular, the infringing

     23    architecture more.

     24               You know, there's no real dispute about this.           And

     25    this distinction of we've got to account for commodity
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 57 of 208 PageID #: 10430
                                                                                    57



       1   hardware versus software, it doesn't match how these things

       2   are actually used and how PAN actually sells its products

       3   and how PAN describes them in documents created before we

       4   got here today.

       5              And so at the end, Dr. Almeroth concluded -- this

       6   is in Paragraph 355 -- that when I consider why PAN has its

       7   core value proposition and that they wouldn't be able to

       8   offer it without the patents and the fact is if you pulled

       9   the patented functionality out of the box, what they're left

     10    with is the legacy firewalls that they say they're better

     11    than, that they came to replace, that's what you would be

     12    left with if you pulled the patented functionality out of

     13    the box.    Given that, I have a range of 67 to 75 percent.

     14               This isn't plucked out of thin air.         This isn't

     15    made up.    This is from PAN's -- based on Palo Alto

     16    Networks's own documents.       They're free to cross-examine

     17    Dr. Almeroth on all of this, but this isn't some one-page

     18    opinion without a basis with this be not based on facts and

     19    data.   This is a reliable apportionment analysis under

     20    Daubert.

     21               And Dr. Ugone took -- took that range and went to

     22    the lowest end of it.      So there's an additional 8 percent

     23    that's shaved off of this, which is the ultimate value that

     24    he applied to -- to the royalty base or to -- to the

     25    sales -- to then get to the apportioned royalty base.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 58 of 208 PageID #: 10431
                                                                                    58



       1             So PAN mentions hardware, and the use of a

       2   percentage is actually pretty -- pretty critical in this

       3   because as the hardware scales up, the amount of money

       4   excluded by the apportionment likewise scales up.

       5             So Dr. Almeroth didn't opine that we get to $300.00

       6   a box and that number changes.        It's a percentage that

       7   reflects the use of the functionality, so the higher prized

       8   boxes, there's going to be thousands of dollars of hardware

       9   that's going to not be covered by that apportionment factor.

     10              And so PAN's new argument is -- and this was for

     11    the first time in their reply brief -- was, well, there's no

     12    relationship -- and this was in Mr. Jameson's slides that --

     13    it's demonstratively false that there's a relationship

     14    between sales price and throughput.          And here in their reply

     15    brief on Page 3, it's even stronger.          Absolutely no

     16    correlation.

     17              Now, that, I think, is ultimately a factual

     18    question that Palo Alto Networks can cross-examine

     19    Dr. Almeroth on.     But it's also actually mathematically

     20    wrong.   So correlation is a mathematical term.           Two numbers

     21    are correlated -- if one goes up, they're a hundred percent

     22    correlated, or a correlation of one, if every time one goes

     23    up, the other one goes up.        And it's negative one if one

     24    goes down, the other one goes down every time.

     25              There's no correlation when it's zero, when you
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 59 of 208 PageID #: 10432
                                                                                    59



       1   can't tell that when one goes up, the other one does, or one

       2   going down, the other one does.

       3             You can take these numbers, and you can put them

       4   into Excel and they have a function that gives you that

       5   correlation.    And if you take it for this graph, which PAN

       6   selected on the models -- so this isn't, you know, my chart.

       7   This is what Palo Alto Networks said:          Well, I want to show

       8   you there's no correlation.        Here's no correlation.       If you

       9   put that into Excel, they're 81 percent correlated.             And

     10    that's average sales price to throughput and one throughput

     11    metric.   There's multiple throughput metrics.           And if you

     12    actually go apples-to-apples, quarter-to-quarter,

     13    sale-to-sale, that number is going to be higher.

     14              So this statement that it's demonstratively false

     15    that there's a connection between throughput and price is

     16    incorrect on -- on their own graph.          Their statement there's

     17    absolutely no correlation is incorrect.          And at -- and at

     18    most, this is an issue they should be able to cross

     19    Dr. Almeroth on and not exclude the opinions in the report.

     20              Unless the Court has any questions on the

     21    apportionment analysis, I wanted to move on to the royalty

     22    rate challenge.

     23              THE COURT:    Go ahead.     Address the rate.

     24              MR. HURT:    Yes, Your Honor.

     25              The use of impacted revenues comes out of three
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 60 of 208 PageID #: 10433
                                                                                     60



       1   licenses that Implicit entered into that actually warrant

       2   what the revenue at issue in those cases were, Ericsson,

       3   NEC, and Huawei, as well as deposition testimony under oath

       4   from Mr. Balassanian about what the impacted revenues were

       5   in a certain number of cases, namely Citrix and Cisco.                  And

       6   in addition to TrendMicro, there's a stipulated royalty base

       7   amount in Trend.     So this is all in the record.         This isn't

       8   made up.    This isn't out of thin air.        This isn't a

       9   methodological issue.

     10               And on top of that, Mr. Balassanian testified that

     11    when he was entering into a license, he looked at how much

     12    revenue is really at issue here to get the royalty payment,

     13    and that's exactly what Dr. Ugone did with Palo Alto

     14    Networks's products.      They may not like that the number is

     15    what it is, but it's a reliable analysis based on Implicit's

     16    own evidence.

     17               Now, what Mr. Bakewell did was use market share

     18    data, and we should be able to present the actual use and

     19    indicators of actual use to respond to them.            There's

     20    nothing unreliable.      And issues about, well, what's the

     21    length of the license and forward versus backward and all

     22    these other things, you know, I disagree with Mr. Jameson

     23    that a jury couldn't understand the nuance of those issues.

     24    I think that's absolutely something a jury can get.               And

     25    shouldn't -- and if there's an issue with it, should be
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 61 of 208 PageID #: 10434
                                                                                    61



       1   presented on cross-examination.

       2             So unless the Court has any questions on rate, this

       3   is the last issue, the -- PAN/Juniper agreement.

       4             THE COURT:    Let's touch on this.

       5             MR. HURT:    Mr. Jameson didn't mention it, but

       6   Dr. Almeroth spends 15 pages in his report going

       7   patent-by-patent through the Juniper agreement and

       8   explaining what the patents were about in that case and

       9   their relationship to the patents in this case.

     10              Dr. Ugone took that as an input.

     11              Now, Palo Alto Networks says:         Well, hold on, that

     12    description of the technical field is too broad.             But it's

     13    actually narrower than the one PAN's experts used for

     14    invalidity, and the fact -- the breadth of that field is a

     15    fact question that the jury can resolve.

     16              And I believe the only evidence Palo Alto Networks

     17    presented on breadth was, well, if I do a generic Patent

     18    Office search for pack -- packet and message and processing,

     19    I'd get 50,000 patents.

     20              There's no indication that any of those are swept

     21    into this field or not into this field other than that basic

     22    search.   And that's actually less than .5 percent of all

     23    patents that have issued.       So I think it shows, if anything,

     24    the narrowness of the field.

     25              As to the economics of the agreement, I believe
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 62 of 208 PageID #: 10435
                                                                                    62



       1   it's now undisputed that Dr. Ugone did take into account all

       2   of the points that Mr. Jameson mentioned with regard to the

       3   competitor situation, you know, what were the circumstances

       4   of the Juniper/PAN litigation, those parties.            He took that

       5   into account.

       6             What Palo Alto Networks faults him for doing -- is

       7   for not doing is that Dr. Ugone supposedly didn't go behind

       8   the license to value a release, to value some other

       9   provision.     But we were black boxed out of that discovery.

     10    We had a motion to compel on it.         They told us it wouldn't

     11    be relevant.     They told us it was privileged.

     12              And the fact that we're now standing here

     13    potentially getting it struck based on information that

     14    wasn't produced but was in some SEC form, I think further

     15    weighs against granting the motion.

     16              As Mr. Jameson said, the PAN/Juniper agreement is

     17    not used in a sense of, well, PAN paid X, and if you

     18    multiply that times something for this case, that means Y,

     19    but it is used to show that they would -- it's a comparable

     20    agreement technically on which Palo Alto Networks paid

     21    significant value, which responds to its position that it

     22    would have only paid $500,000.00 for a license to its -- to

     23    key technology for its foundational traffic classification

     24    engine in this case.

     25              Unless the Court has any specific questions, I will
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 63 of 208 PageID #: 10436
                                                                                    63



       1   sit down.

       2             THE COURT:     No, I think I understand your argument.

       3             MR. HURT:    Thank you, Your Honor.

       4             THE COURT:     Mr. Jameson, I'll give you a brief

       5   response.

       6             MR. JAMESON:     Thank you, Your Honor.       Woody

       7   Jameson, and I know I'm -- I'm running out of time.

       8             Implicit's counsel told you that subscription

       9   services and support services are, quote, technically

     10    connected, close quote.       He did not say that they infringe.

     11              And I still don't know the answer to that question.

     12    Is Implicit taking the position that support services and

     13    subscription services infringe these patents?            And if they

     14    don't, they should not be in the royalty base.            They should

     15    be considered as part of the royalty rate under

     16    Georgia-Pacific Factor No. 6.

     17              He talks about what's involved in support services,

     18    and he mentions the ability to download a new version of

     19    PAN-OS.     Your Honor, the ability to download something,

     20    that's not covered by these patents.          You're -- you're

     21    getting a new -- a new version of PAN-OS that's got the same

     22    accused functionality that dates back to 2007.

     23              What they're accusing of infringement with respect

     24    to PAN-OS, it dates back to 2007.         That's -- that's --

     25    that's what they're going to put on evidence for at -- at
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 64 of 208 PageID #: 10437
                                                                                    64



       1   trial.

       2             Going to the ELMO.

       3             There's one thing that we -- the parties agree on

       4   something, which is, is App-ID valuable?           This is the slide

       5   that Implicit's counsel put up.         Yeah, App-ID is valuable.

       6   We invented App-ID.      We've got patents on App-ID.         There's

       7   no -- no question.

       8             But they're not accusing App-ID of infringing.

       9   They're accusing five software routines within App-ID of

     10    infringing, and Dr. Almeroth, in his apportionment analysis,

     11    has taken 100 percent credit for the entirety of App-ID in

     12    his apportionment analysis.        And that's just

     13    mathematically -- that's mathematically incorrect.

     14              And the -- I mean, there's so much I want to -- I

     15    know I'm out of time.      The -- the final point I want to

     16    make, and it goes to the PAN/Juniper issue, opposing counsel

     17    has just stood up and said, you're right, we're not relying

     18    on this affirmatively in the case.         So if you're not relying

     19    on it affirmative in the case, then why does this agreement

     20    need to come into evidence under the various circumstances

     21    of how that -- that license came into being?

     22              He talked about the detailed analysis that

     23    Dr. Almeroth did with respect to the 11 patents that were

     24    licensed to PAN.     10 of them, he said, are less relevant to

     25    this case than the patents being asserted.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 65 of 208 PageID #: 10438
                                                                                    65



       1             So he basically was acknowledging technical

       2   incomparability, as opposed to technical comparability.

       3             And with respect to Dr. Ugone's economic analysis,

       4   Dr. Ugone did not address the release issue or the

       5   eight-year covenant period that had substantial economic

       6   value in that license agreement at all in his report.              And

       7   so under those circumstances, that agreement should not be

       8   in the case.

       9             And, Your Honor, if you have any questions at all,

     10    I mean, I -- if you don't, I'll sit down.

     11              THE COURT:     I'm not bashful about not asking

     12    questions when I have them.

     13              MR. JAMESON:     Thank you, Your Honor.

     14              THE COURT:     All right.    We're going to take a short

     15    recess.    We'll proceed with the remaining pre-trial matters

     16    when I come back.      The Court stands in recess.

     17              COURT SECURITY OFFICER:       All rise.

     18              (Recess.)

     19              COURT SECURITY OFFICER:       All rise.

     20              THE COURT:    Be seated, please.

     21              With regard to the Defendant's motion to exclude --

     22    exclude the damages-related testimony of Dr. Ugone and

     23    Dr. Almeroth under Rule 702 and Daubert, which is Docket

     24    No. 203, and to which the Court's just heard argument on

     25    from the parties, the Court always finds it challenging when
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 66 of 208 PageID #: 10439
                                                                                    66



       1   counsel argue to me for the first time in Court cases they

       2   have not cited in their briefing whatsoever, such as the

       3   case here with regard to the Realtime Data case cited by

       4   Defendants.

       5             The Defendants appropriately cite a portion of the

       6   case indicating that full disclosure -- or disclosure of the

       7   full product revenue cannot but help skew the damages

       8   horizon regardless of the contribution.          But the case goes

       9   on to say, and Defendants did not argue, what the Court held

     10    there ultimately in denying the motion to strike that in

     11    order to safe guard against that concern, as well as meet

     12    the admissibility standards prescribed by Daubert, an expert

     13    who wishes to include convoyed sales in a royalty base must

     14    at least present a clear explanation of why and how the

     15    purported convoyed sales are tied to the sales of the

     16    accused products and what value of the royalty base is

     17    attributable to the accused products themselves versus the

     18    convoyed sales, which makes it clear that contrary to the

     19    argument I heard, convoyed sales are not in and -- in an of

     20    themselves always excludable from the royalty base.

     21              The Court also finds that the challenged experts'

     22    opinions do provide a basis for why the convoyed sales are

     23    tied to the sales of the accused products, and the Court is

     24    persuaded, as Plaintiff's counsel argued, that this is very

     25    close to the razor/razor blades, print/printer cartridge
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 67 of 208 PageID #: 10440
                                                                                    67



       1   analogy that the services that relate to these firewalls are

       2   so inexplicably intertwined and that the updating through

       3   those services that's required on an ongoing basis to keep

       4   the firewalls viable and operative and effective is such

       5   that there is a basis to allow and not strike those convoyed

       6   sales from the Plaintiff's damages base.

       7              The Court's also considered the other arguments

       8   contained within the motion.        I won't go into those in great

       9   detail from the bench, but I am not persuaded that these

     10    rise to the level of being struck and precluded from the

     11    jury's consideration.      And I remain convinced that robust

     12    cross-examination provides a fair opportunity for the

     13    Defendants to defend against the opinions and assertions of

     14    these experts.

     15               Consequently, this motion is denied.

     16               All right.    Next we'll take up Defendant's motion

     17    for summary judgment of non-infringement.           This is Docket

     18    No. 201.

     19               Let me hear from the moving Defendant on this.

     20               MR. GAUDET:    Thank you.     And good morning, Your

     21    Honor.     Matt Gaudet for Palo Alto Networks.

     22               Your Honor, may we approach?        Ms. Snedeker has some

     23    handouts for the Court.

     24               THE COURT:    Yes, you may.

     25               MR. GAUDET:    Thank you.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 68 of 208 PageID #: 10441
                                                                                    68



       1              Thank you, Your Honor.

       2              There are -- there are two separate issues that we

       3   raise in the summary judgment motion, the first of which

       4   relates to the TCP claim elements.         And I will address that

       5   first.

       6              The -- the overview is that TCP is defined by

       7   industry standard, RFC 793.        Everybody agrees to that.

       8              The standard is only implemented by end points of a

       9   connection.     And all the testimony in this case has agreed

     10    to that.    That's the plain meaning, and it's confirmed in

     11    the prosecution history.

     12               Now, this is the part that's really unusual, to be

     13    frank, Your Honor.      The key statement of undisputed material

     14    fact was admitted -- namely, whether or not what they're

     15    accusing, the firewalls, are end points or not.            We said

     16    they are not end points.        They never function as end points.

     17    The answer was:     Admitted.

     18               Now, of course, you would -- you would ordinarily

     19    expect, you know, Plaintiff to present evidence to create

     20    some dispute, and that's -- that's what gets resolved for

     21    the jury.     This is a rare case.      But because of that, Your

     22    Honor, we believe that on this record, we are entitled to

     23    judgment of -- of summary judgment.

     24               Now, just to back up a little bit, and I'll go

     25    through kind of the -- the relevant facts here.            Just a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 69 of 208 PageID #: 10442
                                                                                    69



       1   little context about TCP, handshakes, and what it is they're

       2   accusing.     I think at the last hearing I did sort of some

       3   hand gestures.     This hopefully will be a clearer way.

       4             But the punch line with TCP is it's a protocol

       5   standard that allows two computers to talk to each other

       6   over the Internet.      The computers are the end points.

       7             And the -- the first thing that happens is a

       8   handshake.     It's called a three-way handshake because the

       9   sending computer that's initiating the session sends a

     10    signal.     Then there's a response.      And then there's an

     11    acknowledgement.     And now you have a session.         So that's

     12    called the handshake.

     13              Once you do that, each of these end points is

     14    called a TCP.     In other words, you've got one TCP on one

     15    side and another TCP on another side.          So this on the left

     16    will be TCP A -- sorry -- and on the right would be TCP B.

     17              TCP has a lot of requirements to ensure that you

     18    set up a session, you have an orderly reliable session, and

     19    then you can tear down the session.          It includes, you know,

     20    fragmenting data into segments, re-sending lost or discarded

     21    segments, managing congestion, all kinds of things that are

     22    all required by the standard.

     23              So one of the many things that the standard

     24    requires for the end points is an ability in some

     25    circumstances to re-order packets.         And let me tell you what
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 70 of 208 PageID #: 10443
                                                                                    70



       1   that means.

       2              This is, again, the same basic image.          We've got

       3   computer on one side.      It would be like an Internet

       4   server -- for example, ESPN.com.         Making that up.

       5              On the other end is the user's computer.          So TCP

       6   A/TCP B.

       7              TCP A, the server, is going to send packets in a

       8   given order, you know, 1, 2, 3, 4, 5, Packets 1 through 5.

       9              Now, the packets travel separately over the

     10    Internet, so they might get -- they might arrive in a

     11    different order.     And I've made this order up, but let's say

     12    that it gets -- it receives 43215.         That's just the order of

     13    the packets that happens to come in.          Well, one of the many

     14    things that -- that the end point is required to be able to

     15    do by the TCP standard is you re-order it as 12345.

     16    That's -- that's one of the things that's required of a TCP

     17    end point.

     18               That's not what they're accusing.         What they're

     19    accusing is the action of a firewall.          So we make firewalls.

     20    The firewall sits in between the receiving computer and the

     21    Internet.     The firewall's job is to decide whether or not to

     22    allow messages through or to block messages.            That's it.

     23    That's its purpose in life.        And that's what we're selling.

     24    Okay?

     25               The firewall would, therefore, receive this same
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 71 of 208 PageID #: 10444
                                                                                    71



       1   unordered or incorrectly ordered stream of packets.             So it

       2   would get the 43215, all right?

       3              What they're accusing is that one of the things

       4   that this firewall would do is it would make a copy of those

       5   packets.    It would re-order the copy as 12345 in order to

       6   look at the copy and see if that's a safe message or not.

       7   And if it is -- if it's not a safe message, it's blocked.

       8   That's the end of it.      If it is a safe message, it's -- it

       9   doesn't do anything with the copy.         It sends the original

     10    packets in the same order they were received, 43215.

     11               And there is not another click, or I'm going to do

     12    something different on the -- the computer user or receiver,

     13    you know, TCP B end because the -- the end point has no idea

     14    this has ever happened.       The end point still does everything

     15    it would have done even if there wasn't a firewall there.

     16    Exactly the same thing that comes in the firewall goes out

     17    of the firewall.     The firewall isn't part of a TCP session.

     18    It doesn't create anything to do with the TCP session.              It

     19    sits in between the two end points.

     20               And the -- this is in pictures.        The words to

     21    describe this are Statement of Undisputed Fact No. 2 which

     22    they, quote, admitted, and then said:          But it's not

     23    relevant.    But they admitted it.

     24               So I'm -- I'm going to talk a little bit about the

     25    prosecution history, but all the prosecution history does is
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 72 of 208 PageID #: 10445
                                                                                    72



       1   confirm the plain meaning that everyone agreed to -- and

       2   I'll walk you through all that -- of what TCP is and what it

       3   requires with respect to end points.

       4             March 2013, Judge Illston in California issued an

       5   order that invalidated the claims of the predecessor '163

       6   patent.   That's in the chain of patents that came

       7   immediately before the '683 patent.          Invalidated over the

       8   DeCasper patents.

       9             Three months later, Implicit filed the continuation

     10    application that led to the '683 patent.           And on that very

     11    same day, Implicit submitted a preliminary amendment to that

     12    application with all the original claims and replaced them

     13    with new claims that all included these TCP elements in

     14    order to distinguish the DeCasper reference.

     15              And this is what -- one of the things they said:

     16    It is well-known that the transmission control protocol,

     17    TCP, is implemented at the end points of a connection.

     18              Your Honor, every expert has agreed to that in this

     19    case that that is where -- that is the only thing the

     20    standard describes is actions at the end points.             And

     21    they're stuck with that statement.         I mean, their argument

     22    in their briefs is, wait a minute, we distinguished a bunch

     23    of other bases, as well.       And that doesn't matter.        It

     24    doesn't how many different bases they distinguish, they made

     25    that statement, and it's a true statement.           It's
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 73 of 208 PageID #: 10446
                                                                                    73



       1   unquestionably a correct statement.          It reflects the plain

       2   meaning.

       3              It wasn't even a disclaimer.        It was it is

       4   well-known that, and it's unquestionably true.

       5              Now, here is the part that I would say, frankly, is

       6   so unusual.     They admitted all the relevant facts for

       7   summary judgment.     This is our Statement of Undisputed Fact

       8   No. 3:     The accused technology in PAN's firewalls does not

       9   act as an end point in any TCP connection, does not

     10    participate in any TCP handshake, or in any TCP session

     11    involving the communication of the packets that are

     12    monitored, copied, and re-ordered in the TCP assembly

     13    module.     The point is, we're not an end point at all.

     14               And their answer, Your Honor, was:         Admitted.    But

     15    not relevant to any issue of infringement.           That's their,

     16    you know, sort of lawyer language.         Admitted.

     17               There's nothing to ask the jury about on the

     18    question of whether or not we're end points.            It is over.

     19    They have admitted it in response to this motion.             We are

     20    not end points.

     21               There's no DOE claim in the case.         The reason

     22    there's not DOE because you can -- you can maybe say, well,

     23    they're sort of mimicking what the end point would do.

     24    There can't be a DOE claim in this case because they added

     25    these -- these elements by amendment in order to get around
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 74 of 208 PageID #: 10447
                                                                                    74



       1   prosecution -- get around a prior art reference.             And they

       2   even made statements about it.

       3             So there has never been a DOE claim in the case,

       4   and there never could be a DOE claim in the case.

       5             And this is a very simple comparison.           The

       6   statement in the prosecution history:          It is well-known that

       7   the transition control protocol is implemented at the end

       8   points of a connection.       What they're admitted -- their

       9   admission in this case, the accused technology in PAN's

     10    firewalls does not act as an end point in any TCP

     11    connection.     They are right on top of each other, and it is

     12    admitted.

     13              Your Honor, the -- this was -- I referenced

     14    Statement of Material Fact No. 2 earlier.           This is just --

     15    that's what kind of lays out the background context.             They

     16    admitted this one, as well.

     17              The next point, Your Honor -- this is, I guess, the

     18    next supporting point -- is that that statement in the

     19    prosecution history about what everyone understands was 100

     20    percent correct.     So our expert explained the TCP

     21    specification is RFC 793.       It's a bi-direction

     22    connection-oriented protocol that can reliably exchange byte

     23    streams point-to-point.       In other words, between two

     24    applications.     And the specification defines a set of rules

     25    that mandate the behavior required of any TCP
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 75 of 208 PageID #: 10448
                                                                                    75



       1   implementation.

       2              Dr. Almeroth, their expert, says basically the same

       3   thing.     He says:    TCP describes, for example, how the two

       4   devices on the Internet may establish a connection over

       5   which TCP data packets may be communicated between them by

       6   way of a negotiation process known as a three-way handshake.

       7   It's a connection between two nodes.          It's exactly what I

       8   showed you in the opening.

       9              And I actually -- when I deposed him on this, it

     10    drilled down into the standard, and it frankly it -- it got

     11    even better.       He says, answer:   TCP does describe a process.

     12    A formal standards-based process for how you establish the

     13    connection between end points.

     14               Then I put the -- I put the standard in front of

     15    him.     And I said:    The first sentence here, RFC Section 3.4

     16    says, quote, the three-way handshake is the procedure used

     17    to establish a connection.        Do you see that?

     18               He says:    I do.

     19               Okay.    And that's the connection between the two

     20    end points; is that correct?

     21               I believe that's what it's referring to here.           It's

     22    all about the end points, consistent with the prosecution

     23    history.

     24               The other point is when I said a TCP, you refer to

     25    each of the end points as being a TCP.          And so the bolded
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 76 of 208 PageID #: 10449
                                                                                    76



       1   language goes on.      I said, okay -- and I say -- I said this

       2   because I took his deposition.

       3             The question was:        Okay.   And it says:    This

       4   procedure normally is initiated by one TCP and responded to

       5   by another TCP.     That's the quote from the standard.           Do you

       6   see that?

       7             Answer:     I do.

       8             Question:     Okay.     And the one TCP, that's one of

       9   the end points.     And another TCP, that's the other of the

     10    two end points; is that correct?

     11              Answer:     When it's normally initiated, the one TCP

     12    is one host, the other TCP is on the other host.             That's

     13    what a TCP is.

     14              And the inventor agreed.         You know, I asked him:

     15    What does it mean to execute a transmission control

     16    protocol?

     17              He answered:        The transmission control pro --

     18    control protocol is a well-defined specification.             That is

     19    what that means.      You implement the spec.

     20              And, Your Honor, the -- the title of the slide here

     21    references indefiniteness.         We're certainly not saying this

     22    claim is indefinite.      The reason that the standard is so

     23    important, and they agree to this, is that once you

     24    reference a standard in a claim, you are bound by the

     25    standard as it existed at the time that the patent
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 77 of 208 PageID #: 10450
                                                                                    77



       1   application was filed.       But it is the standard.

       2              And we've cited case law to that, and there's no

       3   dispute on this.     This was their statement in their -- in

       4   their sur-reply.

       5              They say, quote, PAN takes the position that any

       6   reference to TCP in the claims must mean the TCP standard as

       7   it existed at the time of the application.

       8              Again, this is true.      But inapposite.      And they

       9   explain why they've got some legal argument.            But the

     10    proposition is everyone agrees this claims is talking about

     11    RFC 793.    That is the TCP standard.

     12               This is -- this is part of it right here.          The

     13    highlighted language at the bottom says:           This document

     14    represents a specification of the behavior required of any

     15    TCP implementation.      The top of this, if you look at the

     16    second sentence of 1.2, it's not highlighted, but it says:

     17    The TCP is intended to be a host-to-host product protocol in

     18    common use in multiple networks.         Host-to-host, that's the

     19    end points.

     20               So I asked, again, Dr. Almeroth, Implicit's expert,

     21    about his theory that somehow an intermediate firewall could

     22    be executing TCP.     And I started with that sentence.

     23               I said:   The second sentence there reads, quote,

     24    the TCP is intended to be a host-to-host protocol in common

     25    use in multiple networks, period, close quote.            Do you see
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 78 of 208 PageID #: 10451
                                                                                    78



       1   that?

       2              I do see that.

       3              Again, that's talking about communication between

       4   two end points?

       5              He says:     Sure.

       6              Correct?

       7              And he says:     For the communication between two end

       8   points, that is -- this is what the document is focused on.

       9   It doesn't say anything about when you're going to be -- in

     10    his words -- executing TCP in an intermediate point, what

     11    that functionality would include.

     12               Okay.     And that's their theory.

     13               Next question:       Is there any such document that

     14    would, as you put it, describe executing TCP on an

     15    intermediate device and what that functionality would

     16    include?

     17               Answer:     Well, there isn't a standard for it.

     18               Of course not.       RFC 793 is about TCP on end points,

     19    exactly as they said in the prosecution history.             That is

     20    the only standard that anyone has suggested the claims

     21    reference.     And that standard clearly does not describe any

     22    activity on an intermediate point.         And their expert has

     23    admitted it.

     24               And, again, this is not any more complicated than

     25    just what they said in the prosecution history, TCP is
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 79 of 208 PageID #: 10452
                                                                                    79



       1   implemented on end points, and what they admitted in

       2   response to our motion, we are not end points.

       3             We then get different sort of formulations in their

       4   briefings about what this really means is whatever part of

       5   the TCP standard -- you kind of read the whole thing and

       6   kind the excerpt whatever teachings and take them out of

       7   that context and use whatever is required to do the

       8   conversion of one kind of format to another format, that's

       9   all that's required, okay?        That's -- that's basically their

     10    argument.

     11              Well, first of all, the claim requires executing a

     12    transmission control protocol, TCP.          They put that in.      It's

     13    got other language after it, but you have to execute a TCP.

     14    That is the standard.      That is only end points.

     15              And so their argument is a non sequitur.           I mean,

     16    if you're not an end point, you're not TCP.           That's what

     17    they said in the prosecution history.          That's what the

     18    standard says.     That's what the expert admitted.

     19              The other thing is the -- the standard has all

     20    sorts of mandatory requirements.         Again, it said these are

     21    the requirements of any TCP implementation.           It includes a

     22    handshake.    It includes all the things to create a session.

     23    You can't pick and choose out of a standard and say you're

     24    complying with the standard.        You're not.

     25              And it's not a hard thing to satisfy.           I mean, the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 80 of 208 PageID #: 10453
                                                                                    80



       1   vast majority, maybe every end point on the Internet

       2   complies with TCP.      They just do so -- and that's what their

       3   patent is about.     They just so happen to have admitted they

       4   accuse something that does not, because it's not an end

       5   point.

       6             The other issue is that their formulation would be

       7   indefinite.    These were the analogies that they put in their

       8   sur-reply, that -- that the specification for TCP, the

       9   standard, is like a toolkit, and the claim requires that you

     10    leverage the teachings in the TCP specification.             That is

     11    meaningless.

     12              Again, the standard -- this is about the claim

     13    scope.   And the case law, as they agree, is that when you

     14    reference a standard and you're defining the scope of your

     15    claim based on the content of the standard, you are stuck

     16    with that standard.

     17              You don't get to leverage the teachings of the

     18    standard and literally have the experts, I guess, argue

     19    about how much is enough and how much isn't enough, but they

     20    would literally be arguing about the scope of the claim.

     21    The standard is the standard.        The standard says, A, there's

     22    all these requirement; and, B, everyone agrees this standard

     23    is only implemented on end points.

     24              There was a case on this point, the Vizio versus

     25    International Trade Commission case that we cited.             And in
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 81 of 208 PageID #: 10454
                                                                                    81



       1   there -- it was either their -- I think it was their

       2   sur-reply.    They said:     Actually this case helps us -- helps

       3   the Plaintiff.     This was -- this was the claim language at

       4   issue in the Vizio case.       It was:    Said channel map

       5   information replicates information conveyed in said MPEG

       6   compatible program map information.

       7             All right.    So the claim had channel map

       8   information, all right, in a device, and it had to replicate

       9   or copy information that was conveyed in an MPEG compatible

     10    program map information, okay?

     11              So the Federal Circuit said, first of all, that

     12    MPEG reference, that's the MPEG-2 standard as it existed,

     13    you know, at -- at that time.         You were -- you were stuck

     14    with that.

     15              This particular claim, this language, talks about

     16    replicating or copying.       Okay.    That in this language,

     17    you're copying a particular part of the MPEG-2 standard,

     18    namely, the MPEG-2 compatible program information.             And so

     19    the conclusion was we agree with the commission that the

     20    claims require associating the program with all of the

     21    identifiers conveyed in the MPEG-2 program map information

     22    that are necessary.

     23              Our point is once you reference a standard, you are

     24    stuck with that standard.

     25              The language in our case is, execute a TCP, right?
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 82 of 208 PageID #: 10455
                                                                                    82



       1   The language in this Vizio case wasn't execute MPEG or have

       2   an MPEG, you know, claiming an MPEG device.           That's what the

       3   language is in this case, and as confirmed in the

       4   prosecution history, it's you have to execute TCP.             And the

       5   only place TCP is executed, per the standard, is on an end

       6   point.

       7              Another argument they make, and this is the first

       8   one -- the first time in their sur-reply.           They argue the

       9   claim talks about a routine, a routine being executing a

     10    TCP.     And TCP is really a bunch of routines.         TCP is a lot

     11    of things.     And so surely, therefore, the claim must just

     12    mean some subset of TCP, okay?        That would defy all the

     13    testimony.     It would defy the prosecution history.          It would

     14    also -- and we -- we put in a supplemental on this, Your

     15    Honor.     It would defy what their own expert said.

     16               This -- this supplement, Your Honor, is -- it's

     17    Docket 283.     We asked Dr. Almeroth:       What's an example of a

     18    routine?

     19               His answer:     Those are all pretty generic terms.

     20               Question:     So a routine doesn't have to be a single

     21    function?

     22               Which is what their argument was in their

     23    sur-reply.

     24               His answer:     If you mean function in the way I was

     25    using it, say, a programming construct, I don't think a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 83 of 208 PageID #: 10456
                                                                                    83



       1   routine would limited to a single function.           I mean, you can

       2   implement a routine of multiple functions.           My point is,

       3   yeah, the fact that it said a routine that executes TCP,

       4   that absolutely covers the standard.          And, again, the

       5   language says:     Execute TCP.     There's only one way to

       6   execute TCP.

       7             Just a few more points, Your Honor, and then

       8   I'll -- then I'll be done with this one.           There is some

       9   arguments in the brief about who would eviscerate claim

     10    language, that we're -- we're striking language based on our

     11    reading, they're striking language based on their reading.

     12              Point No. 1 is the prosecution history trumps this.

     13    I mean, the prosecution history is what it is, and they're

     14    stuck with it.     But beyond that, they are the ones that are

     15    striking language.

     16              Their view is so long as you convert one or more

     17    packets having a TCP format into a different format, you

     18    satisfy the claim.      They're striking to execute a

     19    transmission control protocol, TCP.          Their view is so long

     20    as you perform this conversion, nothing else matters.              And

     21    that would strike to execute a transmission control protocol

     22    from the language.

     23              But the language it's talking about, it requires

     24    two things.    You execute a TCP.       You've now established a

     25    session between end points that are compliant with the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 84 of 208 PageID #: 10457
                                                                                    84



       1   standard, right?     We're ready to go, and those end points

       2   are compliant, meaning they can do all the things that the

       3   TCP standard requires.

       4             Now data comes.      And now that data comes over it,

       5   we've got to convert one or more packets having a TCP format

       6   into a different format.       Now that data has come over, we've

       7   actually done something with the TCPs that we have

       8   established per the TCP standard on the end points.

       9             That's what the language actually means.           And,

     10    again, the prosecution history is -- is -- is the trump

     11    card.

     12              In terms of the specification, everything in the

     13    specification is end points.        There is no reference to

     14    anything intermediate in the specification.           It's about one

     15    system, a sender, sending to a receiver.           There's a

     16    reference to a TCP session, TCP protocol.           There is never a

     17    suggestion of anything in between end points.            There's never

     18    a suggestion of some subsection of TCP at all.            This is --

     19    what we're describing is a hundred percent consistent with

     20    the specification.

     21              And there's no disclosure at all -- well, I said --

     22    of the invention on devices between end points.

     23              Your Honor, the -- they -- they had raised an issue

     24    about waiver, that we had somehow waived this issue.             I -- I

     25    will -- I will let them present their argument before --
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 85 of 208 PageID #: 10458
                                                                                     85



       1   before I respond to that.       I know it's in their papers.          I

       2   thought it'd probably be appropriate to let them

       3   affirmatively make the argument, and then I'll respond to

       4   it, unless the Court wants to hear an argument on that now.

       5             THE COURT:    That's fine.

       6             MR. GAUDET:     That's everything I had on TCP.         I

       7   know I've said a mouthful.        It might make sense to have a

       8   response on TCP before I move on to the second one, but,

       9   obviously, whatever the Court would prefer.

     10              THE COURT:    The second one being the sequence of

     11    routines?

     12              MR. GAUDET:     Yes, Your Honor.

     13              THE COURT:    I can keep them straight.         Go ahead and

     14    give me your other argument.

     15              MR. GAUDET:     I'll do that.     Thank you, Your Honor.

     16              Sequence of -- of two or more routines.           The --

     17    there's an agreed construction in this case.            It's an

     18    ordered arrangement of two or more software routines that

     19    was not identified -- i.e., configured -- prior to receiving

     20    a first packet of the message.        That was the order from this

     21    Court's TrendMicro case, and -- and subsequently identical

     22    to the order in the F5 case.

     23              This is another very unusual situation.           The

     24    opposition brief that that -- I should say we -- we

     25    submitted five statements of undisputed material fact
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 86 of 208 PageID #: 10459
                                                                                    86



       1   supported by evidence.       We -- we -- we cited evidence.         We

       2   cited reports.     We cited evidence to -- to -- to put the

       3   issues in play.

       4             Reading the entirety of their opposition brief,

       5   they cite no evidence.       There is no evidence about the

       6   operation of our products.        So they purport -- you see all

       7   these statements about how we operate, and no citations, no

       8   evidence.

       9             They purport to dispute our statements of

     10    undisputed material fact, but it's nothing but lawyer

     11    argument.    And all they're arguing is whatever we say, they

     12    basically say, well, that's not configured.           Well, that's

     13    not -- you know, they're just debating the meaning of this

     14    word "configured."      They never did anything to create a fact

     15    issue on any statement we made about the actual operation of

     16    the products, other than debate the meaning of the word

     17    "configured."     That's it.

     18              And so effectively, our statements of undisputed

     19    material fact as to the operation of these products, with

     20    the caveat of a debate about the meaning of the word

     21    "configured," are undisputed.        They haven't done what they

     22    needed to do to create a dispute.

     23              Now, in the sur-reply, they put in two pieces of

     24    deposition testimony, and I will get there.           A, that's too

     25    late.   But, B, it doesn't help them.         But I will -- I will
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 87 of 208 PageID #: 10460
                                                                                    87



       1   talk about that.

       2              But in -- in the time they were supposed to create

       3   fact disputes, they didn't.        And so that basically what's

       4   left is -- you know, based on these undisputed facts, are

       5   the accused sequences of routines identified, i.e.,

       6   configured, prior to receiving a first packet of the

       7   message.

       8              And if they are, we're entitled to summary

       9   judgment.    So general -- general background, what they're

     10    accusing is -- this is that -- probably now a very familiar

     11    PAN flow -- PAN-OS packet flow diagram on the right.

     12               The way this operates is a packet will come in from

     13    the top, and every time that a packet gets to a diamond,

     14    there's -- there's a choice to be made.          If the packet has

     15    some particular characteristic, you know, header information

     16    or whatever else, it will go one direction.           If not, it will

     17    go the other.

     18               So you're working your way through a graph based on

     19    conditional programming, if then.         In other words, if the

     20    packet is X, it goes to one direction.          If it's not X, it

     21    goes in the other direction.        That is what they're accusing.

     22               And this was our statement of undisputed material

     23    fact on this.     We said:    All packets traversing PAN's

     24    firewalls follow the packet flow in PAN-OS illustrated in

     25    the PAN packet flow walkthrough diagram.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 88 of 208 PageID #: 10461
                                                                                    88



       1             The options of paths between any routines are

       2   pre-configured in the PAN-OS code.         In other words, they're

       3   finite.   They're built in.       At any one of these nodes, you

       4   don't have an infinite number of options.           You can't bring

       5   something else new.      You can't create new connectivity to

       6   get somewhere.     You simply have a limited number of one or

       7   two or three options.

       8             That is exactly what Implicit disclaimed from

       9   Mosberger.    When -- when the prosecution history used the

     10    word "configured," that is configured.          That is what it

     11    means to be configured already.

     12              And so the dispute is really the meaning of this

     13    phrase not identified, i.e., configured.

     14              Now, in the prosecution history, if you see on the

     15    right here, this is -- this is Mosberger, the prior art

     16    reference, the graph in Mosberger that was highlighted in

     17    the prosecution history.       And the -- the flow of this graph

     18    starts from the bottom.       All right?     The packet comes in,

     19    and it hits the ETH, which is Ethernet.

     20              THE COURT:    Let me stop you with a question.

     21              MR. GAUDET:     Yes, Your Honor.

     22              THE COURT:    You said a minute ago that there was no

     23    question here that what we were left with was essentially

     24    are the packets configured and you finished the sentence.

     25              How is -- how is that not a fact question in and of
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 89 of 208 PageID #: 10462
                                                                                    89



       1   itself?   Shouldn't the jury answered?         Are they figured that

       2   way?

       3             MR. GAUDET:     Your Honor, the reason it's not a

       4   jury -- a fact question, and I'm going to walk through in

       5   the next five slides, is the -- what I described as a matter

       6   of law it has to be configured based on the statements in

       7   the prosecution history.       In other words, it is not a fact

       8   question as to whether or not working -- a packet working

       9   its way through using conditional programming, a -- a graph,

     10    whether that means that the sequence of routines was or was

     11    not pre-configured.      The prosecution history said

     12    repeatedly, that is pre-configured.          That is what we are

     13    not.   It was expressly disclaimed.

     14              So that -- that -- in this circumstance -- and

     15    ordinarily, I would absolutely agree.          But there's something

     16    very unusual about this prosecution history where over and

     17    over and over again -- and I'll -- it will all flesh out in

     18    the next four or five slides, Your Honor.

     19              THE COURT:    All right.     Four or five slides, let's

     20    go.

     21              MR. GAUDET:     Okay.   So in this instance, the packet

     22    comes into the ETH module, and depending on what the packet

     23    header is, it could either go on P1 up to UDP, or it can go

     24    to IP, or it can go to ARP.        And iteratively, it's the next

     25    one, IP, and it go P4 or P5, depending on the content.              That
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 90 of 208 PageID #: 10463
                                                                                    90



       1   is exactly what I was showing on the PAN-OS flowchart.

       2              And what -- what the prosecution history said is

       3   that that arrangement, okay, is pre-configured.            It's

       4   already known before the first packet arrives.            And,

       5   specifically, in the quote here, it says:           As seen in Figure

       6   36 above, there are a number of pathways, P1 through P5, for

       7   the data to travel, but the selection of modules for each

       8   path is configured before receipt of the message packets.

       9   In other words, it's all set already.          If -- if -- if the

     10    available sequences and the interconnections are already

     11    there, the sequence of routines is already pre-configured.

     12               The -- it -- it goes on to say the -- the ETH

     13    module employs a classifier to decide whether a packet

     14    should be processed using path P1, P2, or P3.            The only

     15    variation in Mosberger is which path through the pre-defined

     16    sequence will be taken?       In these examples, the ETH module

     17    selects the initial pathway, i.e., pathway P1 or P2 or P3

     18    based on the protocol header in the first packet of the

     19    message.    So if -- based on the packet, it will decide.            It

     20    will go P1, P2, or P3, okay?

     21               If the protocol -- and then it says if it's one

     22    thing, it goes one place; if it's something different, it

     23    goes the other place.      Then right before the little break,

     24    it says:    If, however, the packet has been fragmented by IP

     25    and does not include higher level headers, then the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 91 of 208 PageID #: 10464
                                                                                    91



       1   classification process will result in selection of

       2   Pre-configured Path 2.       At that point, after the packet has

       3   been reassembled, the IP module classifier determines

       4   whether it's UDP or TCP, i.e., down pre-configured 4 or

       5   pre-configured 5.

       6             Importantly, these sequences of IP-UDP by a pathway

       7   4 and, you know, pathway 5, all these different options, all

       8   of these have been identified prior to runtime.            In other

       9   words, the P2/P4 path and the P2/P5 path are pre-configured.

     10    That's the word.     When you've got these things already set

     11    up, and it's just a question of when the -- when the packet

     12    arrives, depending on the packet, do I go left or right, and

     13    then I -- that whole thing is pre-configured.

     14              And it says:     Again, the only question resolved at

     15    runtime is which pre-configured path with pre-determined

     16    sequences of modules should be selected, exactly the same --

     17    those -- those are the facts that they can't dispute.

     18              THE COURT:     Let me ask you this.      Both sides agreed

     19    on this construction.

     20              MR. GAUDET:     Yes.

     21              THE COURT:     And now you're arguing prosecution

     22    history to me, in effect, asking me to provide some type of

     23    claim construction to the agreed upon construction

     24    previously adopted.      I'm not inclined to at this late, late

     25    date in the process, whether you want to wave 02 Micro in
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 92 of 208 PageID #: 10465
                                                                                    92



       1   front of me or not, enter into claim construction on a

       2   construction -- not a term from the claim language, but a

       3   construction that both sides have agreed to and adopted by

       4   agreement.

       5              Tell me why I should.

       6              MR. GAUDET:    Your Honor, we thought that with the

       7   agreement of that instruction, we weren't going to see an

       8   infringement case like this.        And the reason we thought

       9   that, Your Honor, was -- and this is -- this is -- this

     10    would not go in front of the jury.         This is my answer to

     11    your question.     This was the very construction that led them

     12    to dismiss the case against F5, against our competitor.

     13    Because with this construction, we thought, well, yeah, I

     14    mean, it's -- it's that clear.        The case is over.

     15               And likewise, they fought tooth and nail in the

     16    TrendMicro case to avoid this construction, and it was

     17    entered.

     18               And so when we got to the Markman hearing, our

     19    understanding was that somehow they were going to use

     20    something about -- and this was -- there was actually a Q&A

     21    on this at the -- at the Markman hearing -- something about

     22    establishing the TCP handshake process, and then the

     23    interaction of that with the entirety of this chart as being

     24    the sequence of routines so that this issue would not have

     25    come up.     In other words, we did not understand until later
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 93 of 208 PageID #: 10466
                                                                                    93



       1   after the Markman hearing that this was their argument.              And

       2   the indications we had before that, and it's an unusual case

       3   with an unusual history where that -- this construction with

       4   the word "configured" was everything that was needed to end

       5   the possibility of this -- of this type of an argument, Your

       6   Honor.

       7             THE COURT:    So you understood, by Plaintiffs

       8   agreeing with you to adopt this construction from an earlier

       9   case or cases, that the Plaintiffs were agreeing to abandon

     10    their infringement case?

     11              MR. GAUDET:     No.   We --

     12              THE COURT:    Is that what you're telling me?

     13              MR. GAUDET:     No, it's not, Your Honor.        It's not.

     14              THE COURT:    Okay.

     15              MR. GAUDET:     Because it's not that.

     16              At the hearing --

     17              THE COURT:    That's an optimistic expectation if

     18    that's what you had in your mind.

     19              MR. GAUDET:     At the hearing, you may recall the

     20    first claim term that was argued was about whether or not a

     21    single message could include both a TCP handshake and then

     22    also one of these routines that came after.           And that, Your

     23    Honor, was the theory that they pressed against TrendMicro

     24    after this construction.        That was it.    That was the

     25    argument they were going to go to the jury with.             It wasn't
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 94 of 208 PageID #: 10467
                                                                                    94



       1   the argument they're going with today.          It was something

       2   different.    So we understood that's what that case was

       3   about.

       4             And that's why we made that argument.           And -- and I

       5   said on the record:      My understanding is they're accusing

       6   the handshake, and that this is all going to be the way this

       7   works out.    And so it wasn't that they were going to abandon

       8   their entire infringement case.         It was that having lost the

       9   issue in the TrendMicro case, they were then going to use

     10    the same infringement theory they pursued in the TrendMicro

     11    case, which was some combination of a TCP handshake by

     12    itself, plus, in effect, you know, all of App-ID or whatever

     13    it would be, but it wasn't the idea of simply working your

     14    way through a flowchart.       That was everything we had and

     15    frankly everything we said, cards on the table, where that

     16    was our understanding of where the case was going, Your

     17    Honor.   And -- and today, we're obviously wrong.            That's not

     18    where it went.     But -- but that's how we got to where we

     19    are, Your Honor.

     20              And our -- our point is simply that as a matter of

     21    now a prosecution history estoppel, they can't -- they can't

     22    say that this word "configured" means something that is at

     23    odds with the statements in the prosecution history.

     24              They're just --

     25              THE COURT:    Outside of the claim construction
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 95 of 208 PageID #: 10468
                                                                                    95



       1   context, how can you assert that the prosecution history is

       2   binding on what they can say something means or doesn't

       3   mean?   I mean, clearly it can't be the case that at any time

       4   from complaint to verdict, along the way somebody wants to

       5   jump into a claim construction argument or a construction

       6   argument, because this is not claim language.            This is

       7   language from an agreed upon construction.

       8             MR. GAUDET:     It is.   And, Your Honor, with respect

       9   to the orders that led to that construction, there were --

     10    there were statements, for example, and I'm -- again, in

     11    terms of kind of how we got to where we are, I'm going to

     12    show you the statements from Judge Illston's Markman order,

     13    and this is certainly not binding on the Court, but this was

     14    out there before Your Honor's order.          And Your Honor's order

     15    said that you're not bound by it, but that you agreed with

     16    her conclusions.     And she went through this prosecution

     17    history and said, you know -- I have it underlined -- these

     18    systems could not process message packets containing new

     19    data formats.     In other words, the Mosberger systems, if you

     20    had a new format, they weren't able to process it, but the

     21    patent is supposed to be able to do that.           You can have some

     22    new module in it.

     23              Instead, she says that you can process the

     24    packet -- this is the second underline -- from a finite set

     25    of pre-configured paths that are based on pre-configured
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 96 of 208 PageID #: 10469
                                                                                    96



       1   sequence of routines that existed before the first message

       2   was received.

       3             Instead, what -- again, what she said was that by

       4   dynamically identifying a sequence of routines after a first

       5   message, it can do it on the fly to process incoming message

       6   packets containing new data formats.          In other words,

       7   something that there is no module ready to deal with.              And

       8   it's not a finite limited number of options.            It's infinite.

       9   That comes directly from the prosecution history.

     10              So when we read the order, it's not that we're

     11    trying -- we read that order and then Your Honor's order

     12    likewise cited to the -- the same prosecution history.

     13              Our understanding is that, well, language is

     14    imperfect.    This is exactly what that word "configured"

     15    meant, and the word "configured" meant that -- that the --

     16    what would be not configured would be a module that's not on

     17    this chart yet, that gets downloaded after you receive the

     18    first packet.     That's what the inventor described.          Or new

     19    interconnectivity, so new pathways that you can go from one

     20    spot to some new spot where the interconnectivity didn't

     21    pre-exist.    That's why this -- this notion of being finite

     22    or not is so important.

     23              What they said in the prosecution history, Your

     24    Honor, was that there is this ability to have -- you know,

     25    it's significantly different from Mosberger because you get
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 97 of 208 PageID #: 10470
                                                                                    97



       1   new types of messages requiring new combinations of modules,

       2   and that -- that all interconnectivity is pre-determined and

       3   compiled into the operating system before it ever receives a

       4   single packet of data.       That's the Mosberger system that

       5   they're supposed to be different than.

       6             And so those -- that's where the notion of -- of it

       7   being finite comes into play.        This -- this piece of the

       8   prosecution history on Slide 33 references the conditional

       9   programming.    And that -- that was -- the dynamic routing,

     10    he says, as described in the context of the paths in

     11    Mosberger is essentially a series of if/then computer

     12    instructions.     You know, you get to a node.        If it's one

     13    thing, you go here.      If it's another thing, you go there.

     14    By definition, that's a finite set of options.

     15              And so when the orders that we were looking at

     16    talked about how this system is different because it's not a

     17    finite set, it's infinite because you can download something

     18    new, you can create new interconnectivities, we thought that

     19    was everything that we needed.        And that's where it came

     20    from, Your Honor.

     21              THE COURT:    All right.

     22              MR. GAUDET:     I believe -- let me just do a quick

     23    run-through.    I believe --

     24              THE COURT:    Do you have anything else for me?

     25              MR. GAUDET:     Your Honor, I think that covers all
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 98 of 208 PageID #: 10471
                                                                                    98



       1   the salient points.

       2             THE COURT:     Let me hear Plaintiff's response.

       3             MR. SINGER:     Benjamin Singer for the Plaintiff.

       4   Your Honor, may I approach?

       5             THE COURT:     You may.

       6             MR. SINGER:     Thank you.

       7             Can we switch to the VGA from the podium, please?

       8             MR. HURT:     It's on.

       9             MR. SINGER:     Okay.     Thank you.

     10              THE COURT:     All right, counsel.

     11              MR. SINGER:     Thank you, Your Honor.

     12              So I think a couple of things.         One, we heard a lot

     13    about the prosecution history, and we heard the prosecution

     14    history is the trump card.         And we heard use the prosecution

     15    history to interpret an existing construction.            And those

     16    are hallmarks of -- of performing claim construction on the

     17    eve of trial, which is not how our patent local rules

     18    contemplate the case progressing in an orderly fashion.               And

     19    it shouldn't happen at the pre-trial conference.

     20              But -- but more than that, before we get into any

     21    individual issue, if PAN is right that they don't infringe

     22    because they're not a TCP end point, then we've all wasted a

     23    lot of time and a lot of money and a lot of effort.

     24              There has never been any conceivable confusion on

     25    PAN's part about whether or not their firewall was a TCP end
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 99 of 208 PageID #: 10472
                                                                                    99



       1   point.

       2             Surely, at some point, if they believed that that

       3   was the scope of the claim, we would have heard that from

       4   them sooner.    They have not been bashful about filing early

       5   summary judgment motions or challenging our infringement

       6   contentions.    We didn't hear anything about this.

       7             And we never heard this in any of the past cases.

       8   No one has ever asserted that the claims are limited to TCP

       9   end points, which would be a remarkable limitation of the

     10    claims.   Most of the licensees to this portfolio are not TCP

     11    end points.

     12              Similarly, if PAN is right, they don't infringe as

     13    a matter of law because their operating system is able to be

     14    represented in a series of boxes and arrows and that -- -

     15    that, therefore, makes the processing paths pre-configured,

     16    we've all wasted a lot of time, effort, and money.             We would

     17    have heard that earlier if that was right.

     18              So two issues, as the Court is now well aware.

     19    Let's start with the first.

     20              Can we please go to the document camera?           Thank

     21    you.

     22              Just to set the context a little bit, I have on the

     23    document camera a slide from PAN's presentation, and I just

     24    want to make sure we understand what's going on here.

     25              TCP, and, in particular, the conversion from TCP
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 100 of 208 PageID #: 10473
                                                                                 100



       1   format to application level format, that is recited in the

       2   relevant claim limitation.        What that does is it allows you

       3   to get back the level 7 data.        And so this firewall that

       4   they're showing here, it has App-ID on it.           And App-ID

       5   inspects level 7.      It can't do that without performing the

       6   TCP protocol recited in the claims, which is a TCP protocol

       7   to convert.

       8             So you see that the slide under TCP B says

       9   re-orders as 12345.      Well, that reordering is the format

      10   conversion of the claims.       And they admit, in the red box in

      11   the rectangle -- black rectangle under firewall, that they

      12   do that, and they have to do that because otherwise the

      13   signature matching at level 7 that lets them identify

      14   applications couldn't work.

      15             Could we go back to the slides, please?           Thank you.

      16             So I do think that this discussion starts with the

      17   timing of this being raised.        And this is a slide just to

      18   put in context what PAN's argument actually is.            It's an

      19   untimely claim construction argument.

      20             Now, the motion doesn't identify any term, and it

      21   doesn't propose any specific construction.           But what I have

      22   on the right-hand side is a statement from Page 4 where they

      23   say:   Regarding the claim construction issue, the

      24   substantive point is that the claims must be performed by a

      25   device that is one of two end points participating in a TCP
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 101 of 208 PageID #: 10474
                                                                                 101



       1   session and complying with the TCP standard, as set forth in

       2   RFC 793.

       3              That limitation is not in the claims, and that's

       4   why we heard so much about the prosecution history, and the

       5   prosecution history is the trump card.          It's a claim

       6   construction argument.

       7              There's two problems with this.        One is it's

       8   untimely.     And, two, even had it been timely, it would fail

       9   as a matter of claim construction.

      10              So there were pre-suit discussions in this case

      11   from 2014 to 2017.      As part of those discussions, PAN did

      12   raise non-infringement positions.         As discussed at the last

      13   hearing, they told us about being pre-configured.            They

      14   never said anything about a belief that the claims are

      15   limited to a TCP end point or that they don't infringe

      16   because they're not a TCP end point.

      17              Case gets filed.     And on October 17th, we serve our

      18   infringement contentions.       Now, this is the operative set.

      19              Now, the justification for waiver, which

      20   Mr. Gaudet -- well, the justification for, I guess, delay

      21   and why there shouldn't be waiver that Mr. Gaudet said,

      22   well, I'll wait until Mr. Singer speaks.           In the brief what

      23   they said is:     Well, we thought we had a meeting of the

      24   minds.     We thought that both parties understood that the

      25   claims were limited to TCP end points.          And so on that
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 102 of 208 PageID #: 10475
                                                                                 102



       1   basis, there was no reason for us to ask the Court for

       2   assistance on resolving a dispute.

       3             There's a common sense problem with that.           First,

       4   as I've said two times already and I'll try to stop

       5   repeating, if they thought -- setting aside what they

       6   thought we thought, if they ever thought that the claims

       7   were limited to TCP end points early in this case, we would

       8   have heard that, we would have seen the motion.            The fact

       9   is, as in most cases, this is a late arising

      10   non-infringement position that they now have pushed in front

      11   of the Court after claim construction and are trying to

      12   position as an 02 Micro issue and as a claim construction

      13   issue because that's how you get rid of issues of fact for

      14   summary judgment.

      15             So -- sorry, I misspoke.        On October 17th, what we

      16   served was Interrogatory No. 10, and what that interrogatory

      17   sought was their non-infringement positions.

      18             They responded on December 18th.         Still no mention

      19   at all of any defects based on being a TCP end point or not

      20   being a TCP end point, that the claims are limited to TCP

      21   end points.    They don't mention that.

      22             We do claim construction over the course of early

      23   2018.   And in March, the claim construction order issues.

      24   No -- no TCP term is addressed.         It's -- they haven't made

      25   this argument at any point.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 103 of 208 PageID #: 10476
                                                                                 103



       1              Fast forward three months.       June 6, 2018, PAN

       2   supplements their response to Interrogatory No. 10.             And for

       3   the first time, they assert that the accused products don't

       4   infringe because they do not perform TCP.           They do not

       5   perform TCP to convert packets from TCP format into a

       6   different format.      And so this is important for a few

       7   reasons.

       8              First, they've said in their brief that, well, we

       9   didn't realize that there was any non-infringement issue or

      10   claim construction issue until we saw Dr. Almeroth's July 2

      11   report.    This was a month before that.        A month before that,

      12   they sat down and said, wait a minute, there's another

      13   non-infringement position we've never mentioned.             Let's --

      14   let's supplement our rog response and tell them about it.

      15   It's right here.     It didn't come from Dr. Almeroth.          They --

      16   they found this position late.

      17              And eight days later, it happens to be the

      18   deposition of their senior vice president of engineering,

      19   Mr. Ralston.     And Mr. Ralston testified, candidly, in a

      20   matter where it was very clear he had been prepped to say

      21   it.   It wasn't in response to any question.          He injected a

      22   number of times:     We're not a TCP end point.        The

      23   termination of TCP is at the client and the server.             We are

      24   not terminating.

      25              So by this point, weeks before the Almeroth report,
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 104 of 208 PageID #: 10477
                                                                                 104



       1   they've discovered their late breaking non-infringement

       2   position, that they're not a TCP end point and apparently

       3   the claims were limited to TCP end points, and they missed

       4   it, and everyone else missed it.

       5              And so I think this shows the truth of how we got

       6   here.

       7              Now -- can we go to the document camera, please?

       8              Here's Interrogatory No. 10.       We're all -- it's

       9   longer than it needs to be, but the relevant portion I have

      10   highlighted in yellow.

      11              State in detail all factual and legal bases for

      12   your contention, if you do so contend, that you do not

      13   infringe.

      14              Here's the initial response.       With respect to the

      15   demultiplexing patents, i.e., the '683, '790, and '104

      16   patents, the accused products do not obtain or receive a

      17   packet or packets from a message, and in response to the

      18   packet or packets, create or identify a path or sequence of

      19   routines obtained from information located in the packet or

      20   packets.

      21              There's nothing in here about the TCP end points,

      22   TCP sessions, the TCP claim limitation.          This is the defense

      23   that the case had been about, and that's what we understood

      24   was their defense.

      25              Now, on the next page, they do list out the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 105 of 208 PageID #: 10478
                                                                                 105



       1   limitations that they're saying aren't met.           And they

       2   include the TCP limitation, but they're doing that because

       3   they included every limitation about the sequence, including

       4   routines, because they're saying, well, we don't have the

       5   claimed sequence.      So then they went and listed every

       6   limitation that referenced the claimed sequence.            But they

       7   never said anything about the important part we're here to

       8   talk about today, about using a TCP to convert to make that

       9   special conversion.      And they knew that, which is why in

      10   June, as we're getting ready to go testify -- getting ready

      11   to go depose Jesse Ralston, and he's planning to testify

      12   that they're not a TCP end point and introduce this new

      13   issue, they supplement the rog response because they don't

      14   want us to say he has to come back.         And they know they

      15   haven't disclosed this defense.

      16             So here's the supplemental response.          Now, it's

      17   very clear, the accused products do not meet these

      18   requirements because they do not perform TCP.            They do not

      19   perform TCP to convert packets from TCP format into a

      20   different format, and/or TCP does not include a conversion

      21   routine, as required by the Court's construction, of

      22   process/processing packets.

      23             Can we go back to the slide show, please?

      24             Then in August, we get the Schmidt rebuttal report.

      25   Not shown here is on July 2nd was the first Almeroth report.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 106 of 208 PageID #: 10479
                                                                                 106



       1   In August, we get the Schmidt report, and he's got this same

       2   new non-infringement defense.

       3              And then finally, August 23rd, they file this

       4   motion.     And I think this is important for a couple of

       5   reasons.

       6              One, I don't believe that 02 Micro requires the

       7   Court to resolve a claim construction dispute in this

       8   context.     That's the waiver.     That's the thrust of what

       9   we're talking about, and I have a separate slide on that.

      10              But more -- or also, I should say, this goes to the

      11   merits of the claim construction position they're advancing

      12   should the Court want to consider it, because their claim

      13   construction position is this is all clear on its face.              The

      14   experts have all agreed, the claim language is clear.             It's

      15   a specification.     Everyone would know.       The prosecution

      16   history is the trump card.        If it was so clear, we -- this

      17   wouldn't be the timeline.       We would have heard from them

      18   earlier.

      19              What this timeline shows, and in my opinion quite

      20   clearly, is that the claims aren't so limited, and at some

      21   point around early June, as they were getting ready for the

      22   deposition of Mr. Ralston, said, ah-ha, maybe we can have an

      23   argument that the claims are limiting.          Let's create a claim

      24   construction dispute and see if we can raise it on the eve

      25   of trial.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 107 of 208 PageID #: 10480
                                                                                 107



       1             So to distract from -- from what -- the timeline I

       2   just showed, PAN says in their motion that the reason

       3   they're coming to the Court now is because Implicit had a

       4   new theory set forth for the first time in its expert

       5   report, is that the TCP claim elements are satisfied by an

       6   intermediary device that is not one of the two devices that

       7   establish and participate in a TCP session.

       8             So what they're saying is we thought we all agreed

       9   it was end points.      We had no idea that they would accuse us

      10   of being an intermediary device, which first point, they are

      11   only an intermediary device.        There is no rational way they

      12   could have thought they were an end point or that we thought

      13   they were an end point.       That's why that fact is undisputed

      14   here today.    It couldn't be.

      15             But more, in the October contentions in the figure

      16   I have on the left of the screen, the firewall is shown as

      17   an intermediary device that is not one of the two devices

      18   that establish and participate in a TCP session.            It's not a

      19   new theory.    It's verifiably not new.

      20             So with respect to the effect of the 02 Micro

      21   decision, the facts of this case are very different than the

      22   facts of the SEVEN Networks versus Google case that this

      23   Court handled earlier this year.         And I am not suggesting

      24   that the cases themselves or the fact patterns are

      25   analogous.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 108 of 208 PageID #: 10481
                                                                                 108



       1             That being said, in that opinion, the Court

       2   undertook an analysis of the Federal Circuit precedent and

       3   what it says about when it is and is not error to decline in

       4   the Court's discretion to take up claim construction

       5   disputes.

       6             And my point is that same analysis was not

       7   dependent on the fact of any one case, and it applies here.

       8             And in this case, this is not a case where

       9   subsequent development of the case revealed a new

      10   disagreement as to claim scope.         The Court afforded PAN both

      11   notice and opportunity to present their claim construction

      12   arguments.    PAN elected not to do so.        I don't know whether

      13   it's because they didn't realize there was a

      14   non-infringement position based on this or they thought it

      15   was better for some reason to sit on their hands.            It

      16   doesn't matter.     They had a chance.      We did claim

      17   construction.     That was the appropriate time to make this

      18   argument.

      19             And the third point is, again, it's very

      20   problematic to do claim construction on the eve of trial.

      21   Patent rules are essentially a series of case management

      22   orders, and there's an important fair and orderly

      23   progression to how a case should proceed.           And this is not

      24   that.

      25             Turning to the substance of the argument, this
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 109 of 208 PageID #: 10482
                                                                                 109



       1   slide just shows where in Claim 1 we're talking about.              So

       2   the limitation itself actually says:          A routine that is used

       3   to execute a transmission control protocol to convert one or

       4   more packets having a TCP format into a different format.

       5   And, again, it's that conversion from TCP format to a

       6   different format that's required for any type of level 7

       7   inspection, including the level 7 inspection that App-ID

       8   does.    You have to put the payloads back in order so you can

       9   see the level 7 data in a meaningful way to inspect and

      10   understand it.

      11              This just reminds us of what it is that PAN's

      12   advocating.

      13              Now, because we are apparently at a belated Markman

      14   hearing, yes, both sides are arguing that the other side is

      15   making mincemeat of the claims -- classic claim construction

      16   cliches.

      17              And so our position is that our interpretation of

      18   the claim, which is that it's not just any conversion, it

      19   has to be the conversion from the transmission control

      20   specification.     It has to be that specification has in it

      21   teachings and conversions that you can use to do this exact

      22   thing, to convert one or more packets having a TCP format

      23   into a different format.

      24              And so we're accounting for all of the words of the

      25   claim.     And it's not just that we're accounting for all the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 110 of 208 PageID #: 10483
                                                                                 110



       1   words of this limitation, we're accounting for the full

       2   context of the claim.      That is the only interpretation that

       3   does so.

       4              And so the dispute here is really, well, PAN says

       5   it's not -- it's not execute as much of the spec as

       6   necessary to perform the recited conversion.           You have to

       7   recite the entire specification.         And that is not how this

       8   reads in plain English.       TCP has tons of routines in it.

       9   And as Mr. Gaudet showed in our brief, we did analogize it

      10   to a toolkit.

      11              Some of those routines have something to do with

      12   this conversion from TCP to level 7, and some of them have

      13   nothing to do with it.       And the way this claim reads on its

      14   face is that you're going to execute a TCP protocol to

      15   convert.    So you have to do the part of the spec necessary

      16   to perform the rest of the claim.

      17              Here's what PAN does.      So first, it would have been

      18   very easy for the patentee to limit this claim to TCP end

      19   points.    We wouldn't be -- if that was the intent, we

      20   wouldn't be talking about how to decipher, in view of one

      21   statement in a footnote in the prosecution history, the --

      22   the last limitation.

      23              But they didn't.     They didn't say TCP end point.

      24   They didn't say TCP session.        They didn't say TCP handshake.

      25   They didn't say full TCP specification.          None of those
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 111 of 208 PageID #: 10484
                                                                                 111



       1   things are here, and that's because that's not what this

       2   claim was about.

       3             When you take PAN's interpretation, you have

       4   several other issues, which is if the claim meant to

       5   implement the entire specification -- as I've shown here,

       6   complies with the TCP standard -- there would be no reason

       7   to recite the conversion.       Every TCP end point performs the

       8   conversion.     That language would be completely redundant.

       9             Moreover, where it says to convert one or more

      10   packets, that wouldn't just be redundant, that would be

      11   nonsensical.     TCP doesn't selectively choose packets to

      12   perform this recited conversion on.         It does it on all of

      13   the packets.

      14             What this claim was meant to say very clearly is

      15   I'm talking about systems that -- that aren't TCP end

      16   points, that don't convert every single packet.            But if you

      17   are doing this conversion at all, one or more times, you

      18   infringe.

      19             The Vizio case, front and center again, we just

      20   disagree.     The Court has the case.      But the way we read that

      21   case is -- and this is almost the same stuff Mr. Gaudet

      22   showed you.

      23             In that case, it was undisputed that MPEG

      24   compatible meant the MPEG-2 standard.          And the issue, as we

      25   see it, was, well, what exactly has to be replicated.             And
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 112 of 208 PageID #: 10485
                                                                                 112



       1   the holding didn't say you have to replicate all of the

       2   program map information in the MPEG-2 standard.            That would

       3   be analogous to PAN's position.         Once you say -- once you

       4   invoke the standard, you have to do all of it.            But that's

       5   not what the Court said.

       6             The claim specified how the program map is used.

       7   Our claim says:     Execute a TCP in order to.        This claim

       8   says:   Do something with the standard that is used.            And

       9   then that qualifies the use of the standard, and that

      10   qualification made it into the Court's construction.             The

      11   holding was that it's only the program map information that

      12   are necessary to constitute a program.          And they have

      13   several other cases.      They all stand for the sort of -- the

      14   proposition of which standard it is and how do we deal with

      15   the fact that standards change over time.           None of that is

      16   an issue here.

      17             THE COURT:     Let's see if we can't wrap this up,

      18   Mr. Singer.

      19             MR. SINGER:     Yes, Your Honor.

      20             The last point on this term is DeCasper, which is

      21   the DeCasper 1 reference.       And they say:      Well, you're stuck

      22   with what you said in the prosecution history.            It doesn't

      23   matter that you disclaimed on other grounds.

      24             Here's what was actually said.         This is eight

      25   pages, right?     And DeCasper was distinguished, as you can
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 113 of 208 PageID #: 10486
                                                                                 113



       1   see in yellow, on the basis that DeCasper operates -- I'm

       2   reading from the last yellow sentence to save time --

       3   DeCasper operates on IP packets only, and thus executes the

       4   IP protocol but not other protocols.          DeCasper had nothing

       5   to do with TCP.     That was the basis for distinguishing it.

       6              This is the end of the eight pages.         The conclusion

       7   that DeCasper contemplates processing only IP packets is

       8   consistent with DeCasper's implementation of an IP router

       9   using an IP core that executes an IP protocol.            DeCasper was

      10   IP only.    That was the basis for distinguishing it.

      11              And may I have the document camera, please?

      12              We're not going to read this, but here's the

      13   section in which DeCasper was distinguished.           One, two,

      14   three, four, five, six, seven.        Okay.    This Footnote 4 at

      15   the bottom, out of eight pages, this one footnote is what

      16   Mr. Gaudet called the trump card.

      17              First of all, it's not -- it's not the substance.

      18   It's an ancillary point.       It's in a footnote in eight pages.

      19              But second of all, the substance of this footnote,

      20   the point of this was that DeCasper has disclosed a plug-in

      21   called TCP congestion backoff.        It monitors that.      And the

      22   applicant is making the point that monitoring TCP congestion

      23   doesn't require doing anything with TCP.           It's consistent

      24   with the fact that DeCasper is IP only.          It's the only thing

      25   that the applicant was doing, and this is certainly not a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 114 of 208 PageID #: 10487
                                                                                 114



       1   prosecution history disclaimer.

       2             So for all these reasons, we'd request that this

       3   portion of the motion be denied, and as is going to be an

       4   issue in the motions to strike, we don't think it's

       5   appropriate that PAN be permitted to make this argument to

       6   the jury either.

       7             THE COURT:     What else?

       8             MR. SINGER:     Sequence of routines.

       9             So here, again, we're going back to the prosecution

      10   history in order to do claim construction.           This slide shows

      11   the parties' positions.

      12             Our position is they infringe because the ordered

      13   arrangement is dynamically created after receipt of the

      14   first message.     Their position is they can't infringe

      15   because the individual routines were pre-identified, the

      16   dynamic decisions are made by -- made by pre-configured

      17   software, which is all a proxy for PAN works like Mosberger.

      18             So two problems, again, here.         Your Honor asked

      19   some questions about this.        This is an agreed construction.

      20   We can't be re-arguing it on the eve of trial.

      21             And, two, when you look at the lengthy history from

      22   which this agreed construction came, it's very clear that

      23   everyone considered the disclaimer, the conclusion was

      24   always the same.     What was disclaimed was only

      25   pre-configured complete sentences [sic].
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 115 of 208 PageID #: 10488
                                                                                 115



       1             So --

       2             THE COURT:     Did you say complete sentences or

       3   complete sequences?

       4             MR. SINGER:     Sorry, sequences.      I think I did say

       5   sentences.

       6             THE COURT:     I think you did.

       7             MR. SINGER:     My mouth is getting dry.

       8             THE COURT:     It's lunchtime.

       9             MR. SINGER:     So I'm going to go quickly.

      10             So the -- if what we're really trying to do is

      11   understand how that construction should be applied, we would

      12   be looking at the orders from which it came, not going back

      13   to the disclaimer and trying to say what it does and doesn't

      14   say.

      15             And so I'm just going to fill this all the way in.

      16   The conclusion is through all these orders, what was

      17   perfectly consistent was that the scope of the disclaimer

      18   was the use of pre-configured paths and only the use of

      19   pre-configured paths.      That was the holding in F5 Networks

      20   I, F5 Networks II, this Court's order in Implicit versus

      21   Trend.

      22             Now, the F5 Networks II order is particularly

      23   instructive because it considers the scope of the disclaimer

      24   in both directions, what was disclaimed and also what

      25   wasn't.   And central in that analysis is an embodiment in
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 116 of 208 PageID #: 10489
                                                                                 116



       1   the '683 patent that Judge Illston said:           Here's a thing

       2   that's not disclaimed.       And she -- she went through it in

       3   significant detail.

       4             And the reason it wasn't disclaimed is because it

       5   does not identify the complete sequence of routines needed

       6   to fully process the message until after we get the packet.

       7             This is not from her order, but I wanted the Court

       8   to see where she's discussing it in the patent.            She

       9   cites -- we're going to see that to Columns 4, 1 through 44,

      10   and that discusses Figure 1.        And she discusses this

      11   embodiment extensively.

      12             And what's happening here is you call some software

      13   routines demux and label map yet once.          They identify the

      14   first three routines from a pre-configured set that make up

      15   the path.    Then, because you're not done processing, you

      16   call the software routines again, and they find two more

      17   using pre-configured logic from a pre-configured pool of

      18   routines, but what they've done by being called twice is

      19   created this sequence of five that didn't exist.            The

      20   sequence wasn't pre-configured.         Pre-configured software

      21   picking routines from a pre-configured pool, but the

      22   ultimate sequence that the software and logic derived at,

      23   not pre-configured.

      24             And this was so important to her analysis that she

      25   went through it in two different places.           One here -- I
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 117 of 208 PageID #: 10490
                                                                                 117



       1   won't read it to you because it's lunchtime -- and then,

       2   again, later.     And this one, I think, just the middle

       3   paragraph verifies what I just described.           The embodiment

       4   dynamically identifies a sequence of routines by using the

       5   Label Map Get module -- that's software -- to select the

       6   first three software routines that were identified and

       7   existed before the system received a first message packet.

       8   Then the Label Map Get module dynamically identifies the

       9   final two routines that are necessary to complete the

      10   sequence of routines and fully process the packet.

      11              So this is an example of what's not disclaimed,

      12   what's not pre-configured.

      13              I think -- I was concerned that it was unclear what

      14   exactly PAN was saying, but Mr. Gaudet basically

      15   acknowledged this.      He said:    Well, our view is that you

      16   can't even know the pool of routines that you're going to

      17   make the sequence from until after the packet of the message

      18   arrives.

      19              And my point on this is that's the construction

      20   that F5 advocated for in F5 Networks II and Judge Illston

      21   explicitly rejected.      She said:     F5's proposed construction

      22   is no more helpful.      It attempts to limit the term more

      23   narrowly than warranted by Implicit's prosecution history

      24   disavowal.    And -- and you can see what their construction

      25   was.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 118 of 208 PageID #: 10491
                                                                                 118



       1              Pre-configured software.       This is Schmidt, but,

       2   again, we've already been over that.

       3              The last point I want to make is this idea that PAN

       4   is like Mosberger.      Here's how Judge Illston described

       5   Mosberger.     Mosberger describes one such prior art system

       6   that was pre-built with a finite set of pre-configured

       7   sequences.     And she -- she makes very clear that Mosberger

       8   is fully pre-configured, right?

       9              PAN's dynamic.    Here's what Dr. Almeroth said about

      10   PAN.    App-ID's session-based architecture also allows the

      11   NGFW to dynamically update the processing steps.            And he

      12   goes on.     These two systems are completely different, and if

      13   there's any disagreement about that, that's an issue of

      14   fact.

      15              Finally, the idea that the Mosberger router graph

      16   and the plan flowchart are the same is just not correct.

      17   Here's what the inventor said when Mr. Gaudet asked him to

      18   compare these two.

      19              I honestly don't see any similarities, other than

      20   they are boxes with lines connecting them.           That's the only

      21   similarity I see.

      22              Of course, the inventor is a party, but that's --

      23   that's the technically accurate issue.          These two boxes just

      24   happen to both have arrows.        The flowchart doesn't even show

      25   the modules.     It doesn't show the paths.        It doesn't show
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 119 of 208 PageID #: 10492
                                                                                 119



       1   the interconnections.

       2             That's all I have, Your Honor.

       3             THE COURT:     All right.     Mr. Gaudet.

       4             MR. GAUDET:     Thank you, Your Honor.

       5             THE COURT:     Brief rebuttal.     It is 12:35.     I'd like

       6   to give you about 5 or 10 minutes at the most and bring this

       7   argument to a conclusion.

       8             MR. GAUDET:     Thank you, Your Honor.       And that

       9   should be plenty.

      10             If I could get the overhead board.

      11             Your Honor, I'm going to start with the waiver

      12   issues with respect to TCP.

      13             THE COURT:     That's fine.

      14             MR. GAUDET:     And Mr. Singer left out a couple of

      15   facts that are so crucially important, it answers every one

      16   of the questions that he asked, okay?

      17             Predicate Fact No. 1, and I've said this over and

      18   over again.    The firewalls do -- they are capable of acting

      19   as end points in other unaccused context.           So it's not as if

      20   our firewalls cannot be TCP end points.          It's that they're

      21   never accusing them of acting as TCP end points because when

      22   they do it, they're not processing the relevant traffic.

      23             Now, this isn't something that I'm making up or

      24   that they didn't know about, Your Honor.           And this -- my

      25   handwriting is awful, but this is the best I could do to
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 120 of 208 PageID #: 10493
                                                                                 120



       1   mark up their -- their -- their slide -- their slide here.

       2             They left out perhaps the most telling data point.

       3   On December 14th, 2017, they served their attempted 3-1(g)

       4   infringement contentions.

       5             Now, these are the ones that were later struck by

       6   the Court.     But in December 14th, 2017, before the Markman

       7   hearing, when they were saying how in the world could PAN

       8   have thought that we were talking about end points, the only

       9   code they cited for TCP for any of these elements was a full

      10   end point-to-end point configuration via the Linux code.

      11   That is at Page 7 of our reply, and the specific modules

      12   they cited are at Footnote 4 of that reply.           They had in

      13   their possession the stuff they're accusing today -- namely,

      14   TCP reassembly.     It was not anywhere in those contentions.

      15             The only thing those contentions cited was the full

      16   end point-to-end point accusation.         That's why we thought

      17   that's what the case was about because it was the only thing

      18   they told us the case was about.

      19             And as a matter of fact, Your Honor, that's

      20   consistent with their October contentions.           In their October

      21   contentions, Your Honor, on this TCP element -- I'll jump to

      22   get to the relevant pages.        This is now Page 26 of their

      23   contentions.     So these are -- these are the October

      24   contentions.     The first thing they say is they've got this

      25   language about the transport layer sessions.           And it's
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 121 of 208 PageID #: 10494
                                                                                 121



       1   describing TCP overall.

       2             The next thing they cite is -- is this paragraph

       3   that TCP RFC 793, one of the main protocols in the Internet

       4   Protocol IP suite:      TCP performs a handshake during session

       5   setup.    It is the entirety of TCP.

       6             Now, they had then this next page that showed, all

       7   right, well, you've got client server, there's a file on --

       8   a bunch of stuff going back and forth, all right?            Those are

       9   the three pages we get.       And so we're going:      We still don't

      10   get it.    A month and a half later we get this 3-1(g)

      11   contentions, and the only thing in the 3-1(g) contentions

      12   are end point-to-end point.        That is it.

      13             So when you now look back at -- at his -- at his

      14   timeline with -- with my awful handwriting, the relevant

      15   point filled in, every one of his questions is answered.

      16   Why didn't we believe this at the Markman hearing?             Because

      17   it's the only thing they told us.         Why -- you know, why --

      18   why was it that people started focusing on TCP reassembly,

      19   because in June 19th, they had a meet and confer with us

      20   where for the first time they said:         Guys, where are your

      21   TCP reassembly documents?       And we said:     What are you

      22   talking about?     You haven't accused TCP reassembly.          And

      23   that then led to the motion to strike that the Court

      24   considered last week and -- and denied, and we certainly

      25   understand that.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 122 of 208 PageID #: 10495
                                                                                 122



       1             But our point is, even if you can read the October

       2   contentions as including TCP reassembly, you can't read them

       3   as being only TCP reassembly.        And any doubt was absolutely

       4   eliminated when come mid-December, and they've never

       5   disputed this, the only thing they cited was a TCP-to-TCP

       6   configuration.

       7             And so -- and, again, let me go -- if we go to the

       8   slide show, this is not revisionist history.

       9             At the Markman hearing -- if we could get.           Thank

      10   you very much.

      11             This was me at the Markman hearing.          I alluded to

      12   the fact that we're trying to understand their infringement

      13   contention, and there was -- and there was this first theory

      14   where we're saying it's something about a TCP handshake,

      15   plus the rest of it.      This is what I said to the Court.

      16   That's our read of what they're doing in the infringement

      17   contentions.     The TCP/IP handshake is in their infringement

      18   contentions.     By definition, that's end point-to-end point.

      19   They told us exactly that.        I repeated exactly back to them

      20   in open court.

      21             There is -- there is nothing more than we could

      22   have done, Your Honor.       He made a reference to the fact that

      23   hold on, all of your early licensees, none of those -- no

      24   licensees -- none of our licensees do end points, so how

      25   could this possibly be true?
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 123 of 208 PageID #: 10496
                                                                                 123



       1             Well, that's a little too cute because almost all

       2   of their licensees signed their licenses before the '683

       3   patent even existed.       It was the '163 patent and the other

       4   patents before that that did not have the TCP elements in

       5   them.

       6             So, of course, all of those licensees weren't end

       7   points.   They didn't have to be.        The cli -- the patent that

       8   had that requirement didn't even exist yet.           The patent that

       9   they did take licenses based on got invalidated.            That was

      10   the '163 patent.     And the way to overcome that was to add

      11   TCP requirements into it that specifically has this -- this

      12   effect to it.

      13             And the last point I'll make on this, Your Honor,

      14   is just even if you -- you would say, all right, this is

      15   plain meaning.     Okay.    Even if you accept everything they've

      16   said, this is just a recent decision out of the Federal

      17   Circuit from last week, and you may well have heard about

      18   this one already.      The Court says just because something has

      19   plain and ordinary meaning doesn't mean it's meaningless.

      20             And in this -- on this record, Your Honor, every

      21   single expert, every document, everybody agrees that TCP is

      22   defined by a standard.       The standard is RFC 793.       When you

      23   evoke a standard, you're stuck with it, and there literally

      24   is no standard for anything that would be an intermediate

      25   device.   They have absolutely no answer to that.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 124 of 208 PageID #: 10497
                                                                                 124



       1             And beyond that, of course, is the prosecution

       2   history -- I mean, the statement is:          TCP is implemented on

       3   end points.     And that's consistent with what every person in

       4   the record has said, Your Honor.

       5             The -- with respect to -- I -- I think I've -- I've

       6   handled the arguments about actually looking at the claim

       7   and the claim language.

       8             Two requirements.      You execute a TCP, which, by

       9   definition, means you now -- you have a session, and each

      10   end point, each TCP -- a TCP here, a TCP here is standard

      11   compliant.     All you've got now is a handshake, okay?          And

      12   then you use that session -- all right.          At that point, you

      13   do -- you have executed a TCP.        You haven't done anything

      14   with it yet.     And then you use that session to do this

      15   conversion, and so there's no conversion of anything until

      16   actual substantive data starts going through.            That's what

      17   the second part of the language is talking about.

      18             Now that you've got a session, you send the

      19   substantive data.      That, A, of course, gives meaning to all

      20   the elements of the claim.        It's exactly what they said in

      21   the prosecution history, and it's what every single witness

      22   in this case has said.       They have not come forward with any

      23   evidence.

      24             So however you look at this, whether it's claim

      25   construction, whether it's summary judgment on admitted
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 125 of 208 PageID #: 10498
                                                                                 125



       1   facts, there is nothing in this record that there is any

       2   standard for activity that relates to TCP that is on

       3   anything other than an end point.         And with that, we're

       4   entitled to summary judgment, Your Honor.

       5             THE COURT:     All right.

       6             MR. GAUDET:     And, Your Honor, with respect to the

       7   sequence of routines, I think I've handled that

       8   sufficiently, and we'll rest where we are.

       9             THE COURT:     All right.    Counsel, it's a quarter

      10   until 1:00 p.m.     I will see you back here at 1:30, and we

      11   will continue.     The Court stands in recess until 1:30.

      12             COURT SECURITY OFFICER:       All rise.

      13             (Recess.)

      14             COURT SECURITY OFFICER:       All rise.

      15             THE COURT:     Be seated, please.

      16             With regard to the Defendant's motion for summary

      17   judgment of non-infringement, Docket No. 201, being the

      18   matter the Court heard argument on just before we broke for

      19   lunch, I've considered your arguments over the lunch break,

      20   and in the final analysis, the Court is persuaded that there

      21   are still factual disputes that exist as to how the accused

      22   products function.

      23             With regard to the sequence of routines, that was

      24   an agreed-upon construction that the parties accepted.              It

      25   will be given its plain and ordinary meaning.            I'm not going
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 126 of 208 PageID #: 10499
                                                                                 126



       1   to open the door to further construction there.

       2             I'm persuaded that the motion in its entirety

       3   should be and it is denied.

       4             That next brings us to Plaintiff's motion to strike

       5   the rebuttal expert report regarding Dr. Douglas Schmidt.

       6             And I'll hear from the moving Plaintiff on this.

       7             MR. HURT:    Thank you, Your Honor.       Christian Hurt

       8   for the Plaintiff, Implicit.

       9             If you'll give me one moment to re-hook up our

      10   technology.

      11             May I approach, Your Honor?        We have slides.

      12             THE COURT:     You may.

      13             MR. HURT:    Thank you.     There are four -- yes, Your

      14   Honor?

      15             THE COURT:     Just go ahead.

      16             MR. HURT:    Okay.    Again, Christian Hurt on behalf

      17   of the Plaintiff.

      18             There are four issues that are live with regard

      19   to -- to this motion.      On the screen it lists the issues.

      20   There's a -- a fifth bullet, No. 5, on the new produced

      21   documents that we agreed to last night, so that's no longer

      22   at issue.     We're taking that part of this motion down.

      23             If the Court would prefer, we can sort of ping pong

      24   this like we did with Mr. Bakewell's motion, or I can go

      25   through all the -- the bases that remain for production.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 127 of 208 PageID #: 10500
                                                                                 127



       1              THE COURT:    Well, given that you've got four

       2   constituent parts, as opposed to two, we probably would be

       3   better served to do it item-by-item.          So let me hear from

       4   you on improper claim construction opinions first, your

       5   first item.

       6              MR. HURT:    Sure.   And the first two are a little

       7   related.    The claim construction issue in Dr. Schmidt's

       8   report has to do with the sequence of routines limitation

       9   that the Court just considered before lunch in the context

      10   of the summary judgment motion.

      11              And Dr. Schmidt reproduces the Court's construction

      12   in part of his report, and this is Paragraph 102, but then

      13   when -- further in the report when it's considered how he is

      14   applying that construction, he references the Mosberger

      15   reference that Your Honor heard about a number of times and

      16   says:    Well, to determine what this language really means, I

      17   need to go look in Mosberger to see what pre-configured

      18   means.

      19              And in Mosberger, in the prosecution history, the

      20   applicant said X about Mosberger.         The applicant said Y

      21   about Mosberger.       Mosberger discloses Z.      And, therefore, my

      22   understanding is that those aspects cannot be covered by the

      23   Court's construction.

      24              And that, in our view, is an improper read --

      25   argument and read analysis of an agreed term on which the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 128 of 208 PageID #: 10501
                                                                                 128



       1   Court has already provided a construction.

       2             The proper analysis is for Dr. Schmidt to take the

       3   Court's construction, as agreed to, and take that and

       4   compare it to the products without putting some gloss on it

       5   about how to interpret that construction in view of -- of

       6   the file history.

       7             And this is not just some academic issue, and I'll

       8   go to the second point because it's completely related

       9   and -- and it's really just one -- one slide is

      10   Dr. Schmidt's infringement comparison is to Mosberger.              It's

      11   not to the claim language.

      12             And so this is from Paragraph 125:          In contrast to

      13   the accused -- I'm sorry, in contrast to the demux patents,

      14   the accused technology in PAN's firewalls, like Mosberger,

      15   is pre-configured, and that approach -- then there's a

      16   discussion here of -- of how Dr. Schmidt opines PAN's

      17   systems work, that approach is equivalent to how the

      18   applicant described Mosberger.        And so this is a classic we

      19   don't infringe because we work like the prior art defense,

      20   and in some ways it's actually worse because Mosberger is

      21   not even a prior art reference.

      22             But the whole point of this analysis in

      23   Dr. Schmidt's report is to give the jury the wrong legal

      24   standard to take, as Mr. Gaudet did earlier, the flowchart

      25   from PAN's system, put it next to Mosberger, and tell
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 129 of 208 PageID #: 10502
                                                                                 129



       1   that -- and tell the jury that's the question they have to

       2   answer in this case.      And that's not the question is how do

       3   you read the construed language, and does the accused -- I'm

       4   sorry, do the accused products read on the language that the

       5   Court has construed that claim term to mean.           There's a jury

       6   instruction on what the claims mean.          We don't need

       7   Dr. Schmidt putting in an opinion on that, a gloss on that,

       8   or getting into that -- into the file history to do an

       9   improper infringement analysis.

      10             So that's the basis of that motion, Your Honor.

      11             And unless the Court has questions, I'll -- I'll

      12   sit down and let the Defendant --

      13             THE COURT:     No.   Let me hear a response from the

      14   Defendant.

      15             MR. DOTSON:     David Dotson, Your Honor -- excuse me,

      16   for Palo Alto Networks.

      17             THE COURT:     Proceed, please.

      18             MR. DOTSON:     Dr. Schmidt's analysis is responding

      19   to, as we've already talked about, an apparent dispute among

      20   the experts about how the Court's construction applies to

      21   the products.

      22             Dr. Schmidt, make no mistake about it, in his

      23   infringement or non-infringement analysis applies the

      24   Court's construction.

      25             Now, the discussion of Mosberger is -- is simply a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 130 of 208 PageID #: 10503
                                                                                 130



       1   way for Dr. Schmidt to discuss what configured -- what it

       2   means in the context of -- of these patents, what the

       3   Court's construction -- in the Court's construction -- I'm

       4   sorry.

       5              So what we have is a situation where Dr. Almeroth

       6   provides no explanation.       And when he was asked about it at

       7   his deposition, he was asked:        What does configured mean?

       8              And he couldn't provide an answer.

       9              He said:   The best I can say is when it comes to

      10   infringement, I've applied the Court's construction.

      11              What's the ordinary meaning of configured that you

      12   applied?

      13              He said:   Configured.

      14              So he just repeated the word.

      15              He said:   The only thing I can do -- the best I can

      16   do is point you to the accused products.

      17              Well, that's not helpful.       That doesn't help the

      18   jury understand what this means.

      19              So what Dr. Schmidt has done is -- is consistent

      20   with what -- what happened in the Packet Intelligence versus

      21   Sandvine case where there was some -- some dispute about how

      22   one party was applying the Court's construction, and the

      23   prosecution history was -- was used to -- to provide a

      24   factual basis in line with the Court's construction.

      25              So you've got examples that the applicant stated in
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 131 of 208 PageID #: 10504
                                                                                 131



       1   the prosecution history about -- about what this configured

       2   term means and --

       3             THE COURT:     You don't want to have Mr. Gillam argue

       4   the Sandvine case to me?       He probably knows it better than

       5   you do.

       6             MR. DOTSON:     Mr. Gillam?

       7             THE COURT:     That's okay.     Go ahead.

       8             MR. DOTSON:     So that's what's -- that's what's

       9   going on here.     It's not a -- it's not a -- a claim

      10   construction argument.       We're not re-arguing the claim

      11   construction or construing the Court's construction.             It's

      12   here are the examples of what this configured term means.

      13   This is -- this is perfectly in line with the Court's prior

      14   orders on this issue and the Court's construction.

      15             Now, with respect to this practicing a prior art

      16   defense, in the 01 Communique Labs case, the Federal Circuit

      17   case from 2018, talked about this defense.            It says that

      18   this occurs -- this practicing the prior art defense occurs

      19   when the party conflates the infringement and invalidity

      20   inquiries and forsakes any comparison between the accused

      21   claims and the -- excuse me, the asserted claims in the

      22   accused product.

      23             So an accused infringer can't defeat a claim of

      24   infringement or establish invalidity merely by pointing to

      25   similarities between the accused products and the prior art.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 132 of 208 PageID #: 10505
                                                                                 132



       1              Now, the reasoning for that is that we don't want

       2   to flout the burden of proof requirements for invalidity

       3   versus non-infringement.

       4              That is not a risk here because, as Plaintiff

       5   acknowledged, Mosberger, first of all, is not even a prior

       6   art reference that's at issue.        So there's no risk of

       7   confusing the jury into a lower burden on invalidity when

       8   Mosberger is not at issue in the invalidity case.

       9              And, of course, Dr. Schmidt is not opining on

      10   invalidity at all, so his testimony doesn't relate to

      11   invalidity issues.

      12              And the -- the -- I think the -- the kind of --

      13   when you look at 01 Communique, the -- what was going on

      14   there was -- was much more of a -- a risk than what is going

      15   on here.    But the Court -- the Federal Circuit said that it

      16   was proper.

      17              In that case, the Federal Circuit allowed the

      18   Defendant to make comparisons to its own prior art product

      19   that was at issue in the invalidity case and said that that

      20   was proper because it did not rest on an improper practicing

      21   the prior art defense, but instead, correctly recognized

      22   that claim terms must be construed the same way for both

      23   invalidity and -- and infringement.

      24              So most of the paragraphs that Plaintiff cites and

      25   asks the Court to strike, they don't even mention Mosberger.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 133 of 208 PageID #: 10506
                                                                                 133



       1   There's only a few -- obviously, there's background

       2   discussion about the patent and the prosecution history, and

       3   there are only a couple that even reference Mosberger.              And

       4   the point of those paragraphs, as I've described, is to

       5   provide examples that are in line with the Court's

       6   construction.

       7             THE COURT:     All right.    Let's go on to the next

       8   item, Mr. Hurt.

       9             MR. HURT:    The next item, Your Honor, is PAN's own

      10   patents, and we -- we discussed this last week in connection

      11   with Mr. Bakewell and the motion in limine.           And Dr. Schmidt

      12   includes opinions on PAN's patents that are not the type of

      13   targeted analysis about functionalities and features that

      14   the Court indicated would be allowable for -- for

      15   Mr. Bakewell.

      16             And Palo Alto Networks had dropped some paragraphs

      17   from Dr. Schmidt's report, so I'll go through those.             And

      18   there's really only two kind of sets of items remaining.

      19             So this paragraph on the screen, 394, that mentions

      20   68 issued U.S. patents, Palo Alto Networks has agreed to

      21   drop that paragraph.

      22             And then Paragraph 271, which says -- talks about a

      23   patent that PAN bought from HP as pre-dating the demux

      24   patents, which PAN doesn't even actually practice this

      25   patent, this has been dropped, as well.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 134 of 208 PageID #: 10507
                                                                                 134



       1             So there's -- there's really two issues left, and

       2   it's two with Paragraphs 396 and 369, and I'll take them in

       3   that order.

       4             Neither of these paragraphs discuss what

       5   functionality these patents cover, and there's no disclosure

       6   in Dr. Schmidt's report about here's the functionality you

       7   should have apportioned for and here's the patent that

       8   covers it.     So we don't have that.

       9             What we have here in 396 is that PAN owns a patent

      10   that it practices, and here's what that patent relates to in

      11   the patent.     And there's no indication of what thing in the

      12   box or what piece of the box or pieces in the box actually

      13   use this patent.     And it's listed on the patent marking page

      14   that was discussed last week, but just as something the

      15   accused products practice, nothing that's specific on any

      16   analysis.

      17             So because there's no opinion on it, Dr. Schmidt

      18   can't get up on the stand and explain, here's the '566

      19   patent.     Here's what it covers.      Here's how PAN uses it.

      20   Here's what it does in PAN's products.          This is the sole

      21   opinion on that is in this Paragraph 396.           And so this is

      22   just a -- a statement that PAN has a patent that somehow

      23   should have been accounted for, with any real tie -- without

      24   any real tie to, well, what functionality are we even

      25   talking about inside of the PAN box?
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 135 of 208 PageID #: 10508
                                                                                 135



       1             And so that's -- that would be the basis for this.

       2   It's not a re-tread of what we talked about last week, but

       3   this is a specific paragraph that lacks that -- that

       4   apportionment tie, and really shouldn't be in front of the

       5   jury for -- for some of the reasons that were discussed last

       6   week about relevance and prejudice.

       7             And so this is 396.

       8             The second one is a little closer to, I think, what

       9   the Court was discussing, which is 369.          But it still has

      10   that -- lacks that tie.       So there's the sentence I've

      11   highlighted that just mentions PAN has several patents

      12   relating to App-ID, including these three patents.             And

      13   there isn't a discussion of what these patents cover, what

      14   parts of the box they cover, what parts they don't, why

      15   they're not -- why those parts aren't implicated by the

      16   patents in this case, or, why they, you know, are different.

      17             And the real concern, I think, with this, even

      18   though it's tied to App-ID, is something that Mr. Jameson

      19   said in connection with the motion to strike before lunch.

      20   On rebuttal, he said:      We agree App-ID's important.         We

      21   invented App-ID.     And the purpose that I can see of this

      22   paragraph is to have Dr. Schmidt tell the jury that PAN has

      23   three patents that relate to App-ID, throw in other

      24   testimony about how App-ID is PAN's proprietary stuff, and

      25   have Mr. Jameson or another attorney argue in closing that
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 136 of 208 PageID #: 10509
                                                                                 136



       1   we invented App-ID.      And then it's a fight about they've got

       2   patents, we've got patents.        Not a question of how would you

       3   apportion?    If there's an argument of, well, hey, your

       4   patent, Plaintiff -- it doesn't cover App-ID at all, or all

       5   of it.   It only covers this small slice.          Well, if they're

       6   going to divide App-ID into these different slices, and say

       7   we've got patents on the other slides, they've got to tell

       8   us what those are.      And that's not in Dr. Schmidt's report.

       9   It's not in Paragraph 369.        It's not anywhere else.       The

      10   sole opinion he would be giving is right here in 369.

      11             And because there's that lack of tie between the

      12   components that PAN argues we should apportion and the

      13   patents on those components, we think that these paragraphs

      14   should -- should fall out of the report.

      15             So unless the Court has any questions, that's the

      16   argument.

      17             THE COURT:     Let me hear from Defendant.

      18             MR. DOTSON:     David Dotson, again, for Palo Alto

      19   Networks, Your Honor.

      20             I guess I'm a little perhaps confused by some of

      21   the arguments that Plaintiff was making because I -- I think

      22   our impression of Your Honor's order from last week was

      23   that, in fact, we weren't to go into details about specific

      24   aspects of PAN's patents and what they -- they do or do not

      25   disclose and things of that nature.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 137 of 208 PageID #: 10510
                                                                                 137



       1             So I'm not -- I'm not certain that -- that that's

       2   what the Court would expect given the prior ruling.

       3             Nonetheless, it seems like we've lost sight of the

       4   fact that -- that these paragraphs go to damages issues in

       5   this case, and that the apportionment analysis was Dr. Ugone

       6   and Dr. Almeroth's burden, and that PAN should be entitled

       7   to rebut that analysis by a showing.          And we've tied

       8   these -- these patents to specific features that are

       9   accused, per the Court's guidance, that PAN has some -- some

      10   patents on some additional features that were not accurately

      11   or -- or adequately accounted for in Dr. Ugone and

      12   Dr. Almeroth's analyses.

      13             And it sounds -- it sounds like what's really going

      14   on here is that Implicit is trying to strike testimony that

      15   has not happened yet based on some supposition about

      16   arguments that either Dr. Schmidt or -- or PAN's counsel

      17   will make.    It sounds like that is something that -- that

      18   should be objected to at trial in the event an improper

      19   argument is made, and that it's not a reason to strike

      20   Dr. Schmidt's report on these issues.

      21             So, again, if you take Paragraph 396 -- for

      22   example, we've talked a lot about how App-ID is accused.

      23   These are patents that are squarely tied to App-ID in this

      24   paragraph.    That's consistent with the Court's order.           And

      25   our understanding is that is fair game for Dr. Schmidt to
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 138 of 208 PageID #: 10511
                                                                                 138



       1   raise those points in connection with the damages-related

       2   issues in the case.

       3             THE COURT:     All right.    Thank you.

       4             What's next, Mr. Hurt?

       5             MR. HURT:    Last issue, Your Honor, is -- is F5.

       6             So another agreement that -- that the parties came

       7   to in the last couple nights was the discussion of Juniper,

       8   and Dr. Schmidt's report is not going to be presented.               And

       9   so the reason is it's in the same paragraph highlighted

      10   here, 291.     And the point that Dr. Schmidt makes is that

      11   what was accused in this case is fairly standard

      12   functionality that also existed in products manufactured by

      13   Juniper and F5.

      14             And I understand that Implicit previously sued both

      15   of them and was ultimately unsuccessful.           That's what

      16   Dr. Schmidt's testimony is going to be with regard to F5.

      17             And this is obviously problematic for, I think,

      18   similar reasons as the Mosberger comparison because

      19   infringement is not do we work like F5 or not?            The question

      20   is does PAN -- Palo Alto Networks's products meet the claim

      21   limitations.     And the only implication I can see from this

      22   paragraph is to tell the jury that PAN does not infringe

      23   because F -- the case against F5 was unsuccessful.             And

      24   that's not relevant to damages.         That is not relevant to

      25   infringement.     That's not relevant to anything.         And so
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 139 of 208 PageID #: 10512
                                                                                 139



       1   that's the paragraph -- yes, Your Honor?

       2              THE COURT:    Why -- why is this even an issue in

       3   light of the Court's prior order in limine on Plaintiff's

       4   MIL No. 18 and 19?

       5              MR. HURT:    So Palo Alto Networks told us that F5 is

       6   still a live issue in light of those rulings.

       7              THE COURT:    It's still -- it's still subject to the

       8   grant on that limine order.

       9              MR. HURT:    Their argument and my understanding is

      10   that when you go to the next series, there's a discussion of

      11   this introduction to the F5 -- an introduction to F5

      12   Networks's LTM iRules.       And what Palo Alto Networks is going

      13   to argue to Your Honor is, well, in Dr. Almeroth's report,

      14   he looked at, well, what products were at issue in the Cisco

      15   case, the Citrix case, and other cases to determine, well,

      16   how close are those different licenses to the Implicit

      17   license.    And we should be able to do the same thing with

      18   F5.

      19              The problem is none of that analysis is actually in

      20   Dr. Schmidt's report for starters.         There's only that

      21   paragraph I showed Your Honor, and then a discussion of some

      22   things in this book.      There isn't an issue of here's what

      23   Implicit -- here's what F5 sells, and this is similar to our

      24   products, therefore, the F5 agreement is similar or not.

      25              The second thing --
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 140 of 208 PageID #: 10513
                                                                                 140



       1             THE COURT:     Well, I've made it about as clear as I

       2   know how to make that the expert witnesses in this case are

       3   not going to go beyond the scope of their reports.

       4             MR. HURT:    Right.

       5             THE COURT:     And there will be serious ramifications

       6   if they do.    Just like there will be serious ramifications

       7   if they're alleged to when they haven't.           I mean --

       8             MR. HURT:    Correct.    And I understand.       And I'm --

       9   I'm repeating what Palo Alto Networks told me on the phone

      10   last night.    And if I'm characterizing it wrong, I am.            But

      11   I agree with Your Honor that that's not something they

      12   should get into.

      13             And even this F5 document, in particular, is

      14   problematic because it's not even much made by F5.              It's a

      15   third-party book that someone purchased off Amazon by a

      16   completely independent author who has a disclaimer that says

      17   this book is in no way endorsed or affiliated with F5.              And

      18   the discussion in Dr. Schmidt's report about how F5 systems

      19   actually work isn't even what was accused in the F5 lawsuit.

      20   It's not the same functionality.

      21             And they could have pointed to that functionality

      22   because the F5 infringement contentions were produced to

      23   them a year ago.      So what they want to do with this is not

      24   in Dr. Schmidt's report.        It's not proper anyway.        And what

      25   they did opine on is we don't infringe because F5 doesn't
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 141 of 208 PageID #: 10514
                                                                                 141



       1   infringe.

       2             And -- and that's the basis of the motion, and --

       3   and I'll -- and unless the Court has any further questions,

       4   I'll allow Palo Alto Networks to address it.

       5             THE COURT:     No, I don't have any other questions.

       6             Let me hear from Defendant.

       7             MR. DOTSON:     David Dotson again for Palo Alto

       8   Networks.

       9             I think we're on the same page, Your Honor, with

      10   respect to the prior orders.        And -- and I don't know if

      11   there was a miscommunication on the phone, but Palo Alto

      12   Networks does not intend to raise the F5-related information

      13   here unless Implicit opens the door to that information

      14   coming in.

      15             So if Implicit is going to try and distinguish the

      16   F5 agreement and say, well, F5 was doing X or Y or Z, and

      17   that's so much different from -- from the extent to which

      18   Palo Alto Networks infringes, then we should be entitled to

      19   rebut that with the information that is in Dr. Schmidt's

      20   report.

      21             So outside of that, there should be no discussion

      22   of -- of this information.

      23             THE COURT:     Well, I certainly can't anticipate who,

      24   when, and how somebody might open the door to something the

      25   Court's already addressed.        If that happens, the other side
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 142 of 208 PageID #: 10515
                                                                                 142



       1   is going to get to walk through that open door, whichever

       2   way it goes.     But I can't sit here and rule on pre-trial

       3   motions based on what might or might not be opened in the

       4   course of a trial that's presented at a later date in front

       5   of a jury that hasn't even been selected yet.

       6             So I honestly don't see why, given the protections

       7   of Limine Order 18 and 19, as raised by the Plaintiff, and

       8   my clear instructions to the party about the defined scope

       9   of the experts' testimony being limited to their reports, I

      10   really don't see why the Plaintiff is worried about this.

      11             Unless -- unless you get up there and take the door

      12   off the hinges, and if you do, then the other side is going

      13   to get to walk through it.        Just like if they open the door,

      14   you're going to get to walk through it.          And everybody

      15   better be careful, because if the door gets opened, it's

      16   probably not going to get shut.         And it's going to open

      17   throughout the whole trial for whoever wants to use it,

      18   however they want to use it, so it's a serious thing.

      19             But you all are experienced trial lawyers, and I

      20   know you understand that.       But that's no basis for me to

      21   strike something in a pre-trial motion.

      22             So -- especially when the argument about striking

      23   something is in a motion that's been on file for weeks, and

      24   the argument is this is because of a conversation we had

      25   last night.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 143 of 208 PageID #: 10516
                                                                                 143



       1             Anyway, do you have anything else for me?

       2             MR. DOTSON:     No, Your Honor.

       3             THE COURT:     Mr. Hurt, do you have anything else?

       4             MR. HURT:     Yes.    We believe that the paragraph as

       5   stated should be stricken for the reasons in our brief.              I

       6   mean, this has -- discussion of F5 and Juniper have nothing

       7   to do with the case, and that's what's in those paragraphs.

       8   And that's why we have that motion.

       9             THE COURT:     Well, struck or not struck, the expert

      10   who authored this report is subject to the Court's limine

      11   order.

      12             MR. HURT:     Understood.

      13             THE COURT:     So, I mean, I don't know how many pairs

      14   of belts and suspenders you want to put on this issue.

      15             MR. HURT:     Well, that was our exact position.         We

      16   filed this motion.      That's what we told them, and they

      17   wouldn't take it down.         And that's why we're here and not

      18   taking it down.

      19             THE COURT:     All right.    I understood.

      20             Anything else on Plaintiff's motion to strike?

      21             MR. HURT:     That's it, Your Honor.      The only thing I

      22   didn't address was the 01 Communique case on PAN's patents.

      23   I don't know if Your Honor has any questions about that.

      24   Mr. Dotson referenced it at length.         But barring that,

      25   there's nothing else on this motion.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 144 of 208 PageID #: 10517
                                                                                 144



       1             THE COURT:     All right.    Thank you.

       2             With regard to Plaintiff's motion to strike the

       3   expert rebuttal report of Dr. Douglas Schmidt regarding

       4   non-infringement, having heard the argument relating to the

       5   constituent parts and acknowledging that one portion of this

       6   motion has been withdrawn by agreement of the parties, as to

       7   the portions of the motion that have not been withdrawn and

       8   are live before the Court, the motion is denied.

       9             I'm certainly not going to let one side's experts

      10   testify to something and tie the other hands -- the other

      11   experts' hands.     If we're going to have a battle of the

      12   experts, we're going to have a battle of the experts.

      13             So the same -- same latitude going one direction is

      14   something you should expect going the other direction.

      15             All right.     Let's move to the next pending motion,

      16   and I have it in my notes, counsel, that based on the

      17   request of both sides at the previous pre-trial hearing,

      18   that the motion to strike with regard to Dr. Russ would be

      19   decided on the papers.       And I assume nobody's changed their

      20   position on that.      So it's my intention to review the

      21   briefing again and rule on this based on the -- on the

      22   papers.

      23             Anybody want to withdraw their previous statement

      24   in that regard?

      25             MR. HURT:    Yes, Your Honor.      There were -- well,
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 145 of 208 PageID #: 10518
                                                                                 145



       1   I'll go to the podium.

       2             THE COURT:     I'm not saying I'm going to let you,

       3   but I'm just asking.

       4             MR. HURT:    Given that, I'm not sure I want to.

       5             There were two motions to strike Dr. Russ.           There

       6   was a motion based on new 112 theories.          That was submitted

       7   on the papers.

       8             And then the other motion, which is Docket 187, is

       9   the motion to strike Dr. Russ for different reasons, which I

      10   believe is -- is a live issue.

      11             THE COURT:     Well, I have Document No. 180, motion

      12   to strike --

      13             MR. HURT:    Correct.

      14             THE COURT:     -- the Russ report or portions of it as

      15   exceeding the scope of the Defendant's invalidity

      16   contentions.     And then I have Document 187, motion to strike

      17   the rebuttal expert report of Dr. Samuel Russ regarding

      18   invalidity.

      19             MR. HURT:    That -- that is correct.        The former,

      20   the parties agree to submit on the papers.           The latter, I

      21   believe, is the last pending motion that -- that the

      22   parties --

      23             THE COURT:     Right.

      24             MR. HURT:    Yeah.

      25             THE COURT:     Okay.    When I raised this topic, I was
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 146 of 208 PageID #: 10519
                                                                                 146



       1   talking about 180.

       2              MR. HURT:     Oh, my -- my apologies, Your Honor.

       3   That -- that's correct.

       4              THE COURT:     180 will be decided on the papers.

       5   I'll hear argument on 187 because it's not been previously

       6   presented as an agreement of the parties that the Court

       7   should rule on this without argument.

       8              So this is Plaintiff's motion to strike the

       9   rebuttal report of Dr. Samuel Russ regarding invalidity --

      10   again, Document 187.

      11              Let me hear from Plaintiff on this.

      12              And while counsel is going to the podium, it's my

      13   understanding that the motion for partial summary judgment

      14   regarding Implicit's claims for damages on products sold

      15   outside the United States, Document 177, that that is being

      16   withdrawn; is that correct?

      17              MR. GAUDET:     Your Honor, Matt Gaudet.      Yes, that is

      18   correct.

      19              THE COURT:     You agree with that, Mr. Hurt?

      20              MR. HURT:     Yes.

      21              THE COURT:     Okay.   Then that motion is withdrawn.

      22              Let's go back to 187 regarding Dr. Russ's

      23   invalidity.

      24              MR. HURT:     May I approach, Your Honor?

      25              THE COURT:     Yes.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 147 of 208 PageID #: 10520
                                                                                 147



       1             MR. HURT:     This is the last slide deck, I promise.

       2             There's two issues with this motion.          They're both

       3   relating to claim construction.         The first is -- is similar

       4   to what the Court addressed in -- in Dr. Schmidt's report.

       5   Dr. Russ, likewise, does an analysis of the claims comparing

       6   them to what was allegedly disclaimed in -- in Mosberger.

       7   There's a similar section.

       8             I'm not going to belabor the point, assuming the

       9   Court's going to have the same ruling, I just wanted to --

      10   to make -- to make that position known.

      11             THE COURT:     All right.    Defendant?

      12             MR. DOTSON:     David Dotson, Your Honor.        With that,

      13   I don't think we have anything else to say.

      14             THE COURT:     All right.    Well, I've reviewed the

      15   motion and the briefing both from Plaintiff and Defendant,

      16   and without anything further by way of argument, it's the

      17   Court's conclusion that the motion should be and it is

      18   denied.

      19             MR. HURT:     Okay.   There -- there was a second part

      20   of the motion.     If the Court was talking about both pieces,

      21   I won't -- won't talk about it.

      22             THE COURT:     Let's go on to any remaining portion.

      23             MR. HURT:     Sure.   So the second part of the motion

      24   is this processing packets limitation.          So this wasn't

      25   subject to the summary judgment order.          It's not -- it was a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 148 of 208 PageID #: 10521
                                                                                 148



       1   term, however, that was construed in the case.            And the

       2   Court construed it as -- actually, let me skip ahead.               I'm

       3   at the wrong place.      There we go.

       4             The Court construed it as applying one or more

       5   routines to a packet, where at least one such routine is a

       6   conversion routine.      And in Dr. Russ's report, he opines,

       7   well, if the Plaintiff's functionality he's -- that the

       8   Plaintiff points to meets this limitation, then other --

       9   then functionally in the prior art also meets this same

      10   limitation.

      11             And that is not -- those paragraphs are not what

      12   we're challenging.      But what we are challenging is at

      13   deposition, Dr. Russ testified that he limited perform

      14   conversion routine to format conversion.           So one type of

      15   conversion.    And so, well, why is it is this relevant is

      16   what I expect Palo Alto Networks to raise since it wasn't in

      17   his report as the prior art analysis.          Well, it's relevant

      18   actually to two things.

      19             One is it's not consistent with the Court's

      20   construction, and I don't expect Dr. Russ to mention this on

      21   the stand since it's not in his report.          But it's also

      22   relevant to the written description challenge.            And that's a

      23   separate basis that we think, in particular, should be

      24   struck.   And the main -- main part of that is there's a

      25   paragraph that says that the specification does not disclose
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 149 of 208 PageID #: 10522
                                                                                 149



       1   anything broader than a format conversion for this

       2   limitation, and that's an opinion that Dr. Russ gives.

       3              And let me find the slide.       And that's an opinion

       4   that Dr. Russ gives at Paragraph 836.

       5              The problem with this, confirmed by the

       6   construction that Dr. Russ testified to at his deposition,

       7   is that this issue was actually resolved in the TrendMicro

       8   case.   And so the format conversion construction that

       9   Dr. Russ opines on is what the Defendants in Trend wanted

      10   for the term "conversion routine."

      11              So limited to a converting data from one format to

      12   another.    And the Court rejected that construction.           And in

      13   doing so said -- stated that a conversion routine is one

      14   that changes the form of data.

      15              So it's not limited to a format conversion.           And

      16   more specifically, the opinion mentions that data may be

      17   transmitted -- I'm sorry, data to be transmitted may first

      18   be converted to a compressed and -- and encrypted form.

      19              Well, why does that matter for written description?

      20   It matters because Dr. Russ's opinion, it's informed by his

      21   narrow view of the patent, is that compression and

      22   encryption, they're not format conversions.           There isn't a

      23   conversion -- format conversion is, like, you know, JPEG to

      24   bitmap or text to Word.       Just taking something and

      25   compressing it or encrypting it is not a format conversion.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 150 of 208 PageID #: 10523
                                                                                 150



       1             And this statement right here contradicts

       2   Dr. Russ's written description opinion in Paragraphs 836,

       3   that really were fleshed out at the deposition when he

       4   confirmed that he was reading conversion routine to be

       5   format conversion, despite, one, that not being the

       6   construction in this case; and, two, the Court in the Trend

       7   case taking the opposite view.

       8             So that's the basis for that motion.

       9             THE COURT:     Why -- why is this something that the

      10   Court should strike at the pre-trial stage, as opposed to

      11   letting it be raised after all the evidence is presented

      12   under Rule 50(a)?      It seems to me the Court would be in a

      13   much better position to either agree or disagree with what

      14   you're saying here after -- after the trial is complete as

      15   far as evidence is concerned.

      16             MR. HURT:    I understand that.       I think there --

      17   there are two reasons.       One is to cross-examine Dr. Russ,

      18   we'd have to get into potentially the TrendMicro opinion,

      19   and putting a Markman opinion in front of a witness is

      20   something that I'm not prepared to do, especially one from

      21   another case, because that's really --

      22             THE COURT:     I would hope you're not prepared to do

      23   that.

      24             MR. HURT:    Yeah, right.

      25             And so that's -- that's the first issue is in the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 151 of 208 PageID #: 10524
                                                                                 151



       1   course of the trial, this opinion would -- would come in,

       2   and the ability to -- to test Dr. Russ on it would be

       3   limited.

       4              But secondly --

       5              THE COURT:    Well, I understand that you might not

       6   have a perfect vehicle as if this were a separate issue

       7   before the Court only and you could argue it and examine the

       8   witness on it.

       9              But how is the Court worse off having heard the

      10   evidence, whatever it is, than I am here without having

      11   heard anything?

      12              MR. HURT:    Well, I think the difference is -- well,

      13   I think, one, is Dr. Schmidt's opinions will be limited to

      14   his report, so he -- he has to give the opinion that's in

      15   836.   And our position that -- that position has already

      16   been rejected as a legal issue, so there would be no fact

      17   for the jury -- jury to resolve.

      18              And so it's sort of either the -- it gets dealt

      19   with now or later, but it's ultimately a legal -- an opinion

      20   that conflicts with a legal determination.           There's no

      21   factual issue for the jury to return a finding on.             And

      22   waiting to see what happens at the jury is not going to

      23   really affect this outcome one way or the other.

      24              THE COURT:    All right.    Let me hear from the

      25   Defendant, please, in response.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 152 of 208 PageID #: 10525
                                                                                 152



       1             MR. DOTSON:     David Dotson, again, Your Honor.

       2             I think the first issue I wanted to raise is

       3   they've just confirmed what I think has been PAN's position

       4   all along, that there is no infirmity in Dr. Russ's actual

       5   report where he's walking through his prior art analysis.

       6             But it's -- that was the focus of their motion, and

       7   now we're hearing that the focus of their motion is not that

       8   but it's the written description issue.

       9             But if we look -- if I could have the document

      10   camera, please.

      11             If we look at what Implicit actually asks the Court

      12   to strike, the written description section of Dr. Russ's

      13   report, which, as they mentioned, begins at Paragraph 836,

      14   they didn't ask the Court to strike that.           So this issue

      15   really hasn't even been briefed by the parties, and so I

      16   think that's --

      17             THE COURT:     I've heard a lot of things today that

      18   haven't been briefed by the parties on both sides.

      19             MR. DOTSON:     So -- so setting that issue aside,

      20   it's not clear why Implicit believes they'd have to bring in

      21   a -- a Markman order from a prior case on a written

      22   description issue.      You know, the Court's construction is

      23   what it is, and the written description issue and the claim

      24   construction issue, those are two different an analyses.

      25   And the written description analysis, we're considering
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 153 of 208 PageID #: 10526
                                                                                 153



       1   whether the claim, as construed by the Court, is supported

       2   by the written description.

       3             So why they think they need to dig back in to

       4   underpinnings of claim constructions for purposes of written

       5   description issues is -- is a bit confusing, and

       6   particularly in the case in which PAN was not even involved.

       7             Now, although Implicit didn't address head-on the

       8   prior art analysis issues, I -- I just want to point out

       9   quickly for the record that the analysis that Dr. Russ

      10   undertook with respect to this conversion routine

      11   requirement in the process/processing packets construction,

      12   he is not -- what he did was to say there is a requirement

      13   in the claims that we are going to execute the transmission

      14   control protocol to convert a TCP packet from -- a TCP

      15   format to a different format.        There's conversion -- I've

      16   already got to show you that conversion.           That's one of my

      17   routines.     That's all he's saying.      He's not saying that a

      18   conversion routine is -- is limited to a format conversion

      19   or not.     He's just saying here's one of them.         All I need is

      20   one.   That's a conversion routine.

      21             And I'll note that Dr. Almeroth in his infringement

      22   report, he did the exact same thing.          He said:    This TCP

      23   reassembly module -- and I'll make sure I get the language

      24   right here.     This is at Paragraph 90 of Dr. Almeroth's

      25   report.     He says:   At least the following may be -- and as a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 154 of 208 PageID #: 10527
                                                                                 154



       1   matter of fact, if I can get organized here.           The only copy

       2   I have, unfortunately, is a small copy, so I'll read it.

       3   Paragraph 190 of Dr. Almeroth's infringement report, he

       4   says:    At least the following may be conversion routines.

       5   TCP reassembly module, in parentheses, this module converts

       6   the packets from an input format of a single TCP packets to

       7   an output format of a layer-7 datastream.

       8             So he's saying a conversion routine is this TCP

       9   stuff that I was -- that I'm talking about later on in the

      10   claim.    Same exact thing that Dr. Russ is doing.          And

      11   there's nothing improper about that.

      12             And furthermore, the -- the 01 Communique case,

      13   again, there is nothing improper about a litigant arguing

      14   that if a claim term must be broadly interpreted to read on

      15   an accused device -- device, that same broad construction

      16   will read on the prior art.        That's an appropriate defense,

      17   and that's from 01 Communique, a Federal Circuit case.

      18             THE COURT:     All right.    Thank you, Mr. Dotson.

      19             This portion of the motion is also denied, and the

      20   motion in total is denied.

      21             All right.     Based on what I have before me,

      22   counsel, it appears I've taken up and dealt with the pending

      23   substantive motions.      I've previously addressed the motions

      24   in limine.

      25             It's clear that the Court has yet to take up with
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 155 of 208 PageID #: 10528
                                                                                 155



       1   the Court -- or take up with the parties, rather, proposed

       2   pre-admitted exhibits which have been challenged as to their

       3   admissibility.

       4             Before we get to the issue of exhibits and exhibit

       5   objections, are there any other matters that either side is

       6   aware of that the Court has not taken up that I should?

       7             MR. DAVIS:     Nothing from the Plaintiff, Your Honor.

       8             MR. GAUDET:     Your Honor, just a few hopefully quick

       9   issues, if I may.

      10             THE COURT:     Well, right now I want to know if

      11   you're aware of something substantive, Mr. Gaudet, that I've

      12   not dealt with.     If you have a housekeeping question, I'll

      13   certainly entertain it.       But I'm trying to make sure I

      14   haven't overlooked anything.

      15             MR. GAUDET:     Thank you, Your Honor.

      16             There -- there is -- there are two issues, and

      17   you've not overlooked them.        They're just follow-ons from

      18   things you'd addressed previously.

      19             One is you'd instructed us last week to confer on

      20   Implicit's Motion in Limine 18 and 19 to see if we could

      21   come up with a condensed --

      22             THE COURT:     I said if you could come up with a

      23   proposal, I'd -- I'd consider it.

      24             MR. GAUDET:     Yes, Your Honor.      And we submitted a

      25   proposal -- it was this morning.         The Court may not have had
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 156 of 208 PageID #: 10529
                                                                                 156



       1   an opportunity to look at it.         It was by email this morning.

       2             THE COURT:     I have your email somewhere.

       3             MR. GAUDET:     Okay.

       4             THE COURT:     All right.    I have the email in front

       5   of me, Mr. Gaudet.

       6             MR. GAUDET:     Okay.   Your Honor, the -- the first

       7   few bullet points in the email get to issues about which the

       8   parties have agreed.      And then after that, there is language

       9   that says:     PAN, we have a proposal about what the facts

      10   will be permitted into evidence.         And there's a series of

      11   one, two, three, four, five bullet points there.

      12             THE COURT:     I see that, but according to the email,

      13   that had not been agreed to by Implicit.

      14             MR. GAUDET:     It has not, and that's why I wanted to

      15   give you an update, which is that we're continuing to meet

      16   and confer.     We think that there is one particular

      17   disagreement that if the Court would give us guidance on, we

      18   might be able to bridge the rest of the gap, so to speak.

      19             And that -- to be more particular, the second to

      20   last bullet point says:       By June of 2015, Implicit via

      21   Resolution Strategies, informed PAN that there had been a

      22   ruling in that case that was unfavorable for Implicit, and

      23   Implicit had thus determined that F5 did not infringe the

      24   '683 patent.

      25             Now, different parts of this we're still sort of
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 157 of 208 PageID #: 10530
                                                                                 157



       1   discussing, but the -- for lack of a better word, sort of

       2   impasse at the moment is just that word "unfavorable."              In

       3   other words, whether or not we should be able to tell the

       4   jury as part of this, simply that without getting into any

       5   details about what the ruling was, what it related to, just

       6   that -- and this is a direct quote from what Implicit said

       7   to PAN, that the ruling was unfavorable.

       8             We believe that in order to defend ourselves from

       9   willfulness, that's really the -- the key point, that they

      10   told us to follow a case.       They then told us that it was

      11   relevant, and then that case turned out unfavorably.             And

      12   then we didn't hear from them again basically.

      13             And so that's why we think that word is so

      14   important, and it is a direct quote from them.

      15             Implicit -- I'll let them speak, obviously, but

      16   they oppose that.      We think that if the Court could give us

      17   guidance on that, we might well be able to then -- except

      18   we've got other disagreements on this language, be able to

      19   submit the rest by agreement, Your Honor.

      20             THE COURT:     All right.    Does Plaintiff have

      21   something to add to this discussion?

      22             MR. DAVIS:     Bo Davis for the Plaintiff, Your Honor.

      23             I believe that part of what Mr. Gaudet has said is

      24   accurate, but there's a lot --

      25             THE COURT:     Well, that's a start.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 158 of 208 PageID #: 10531
                                                                                 158



       1             MR. DAVIS:     Yes.    We do have a fundamental

       2   disagreement about this -- this language.           And I think the

       3   status of the discussions is that we put off discussing many

       4   other issues that we think present problems with this

       5   proposal because there was fundamental disagreement about

       6   this one point, and the impasse we reached was, well,

       7   there's no point in discussing all the other problems if

       8   we've got this problem here.

       9             So certainly if -- if the Court is inclined to give

      10   us -- give us guidance on that, that -- that will be one

      11   hurdle.   But there are many other hurdles, as well.            And we

      12   do think that -- that this is a point -- this is the -- the

      13   heart of the whole matter.         And if they get to say

      14   "unfavorable ruling," that is the bell being rung, and

      15   there's no way that -- that we can explain what an

      16   unfavorable ruling means without getting into the context of

      17   unfavorable with respect to F5.

      18             THE COURT:     Well, here's what my response is to

      19   what you -- you and Mr. Gaudet have just told me.            I am

      20   willing to give you precise guidance on one crucial issue if

      21   it resolves everything.         What I don't want to do is give you

      22   guidance on that one issue and then, well, that's good,

      23   Judge, thank you, but now we have another problem and

      24   another problem and another problem.

      25             What is usually effective in this scenario between
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 159 of 208 PageID #: 10532
                                                                                 159



       1   opposing counsel is to say Plaintiff wants this one issue to

       2   go this way, Defendant wants this same issue to go another

       3   way.   If Plaintiff gets their way, then how do all the rest

       4   of the pieces fall?      And if Defendant gets their way, how do

       5   all the rest of the pieces fall?         And then if you both can

       6   come to me and say we've got everything agreed to, it's not

       7   the same result, but we have an agreed result if it goes

       8   this way, and we have another agreed result if it goes that

       9   way, and the only thing left is this one point, then I'll

      10   happily opine on it.      But I'm not prepared to do that until

      11   you're prepared, both sides, to tell me that's the posture

      12   you're in.

      13             MR. DAVIS:     Yes, Your Honor.

      14             THE COURT:     Is that clear?

      15             MR. DAVIS:     I understand.     Very clear.

      16             THE COURT:     Otherwise, the current ruling from the

      17   Court on the motions in limine applicable to this stand.

      18             MR. DAVIS:     Understand.     Thank you, Your Honor.

      19             THE COURT:     All right.    I take it, Mr. Gaudet,

      20   you're not aware of anything else substantively the Court's

      21   not taken up so far in pre-trial?

      22             MR. GAUDET:     Your Honor, if I may consult for a

      23   moment.

      24             THE COURT:     You may.

      25             MR. GAUDET:     We -- the parties have exchanged
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 160 of 208 PageID #: 10533
                                                                                 160



       1   proposals with respect to a possible further deposition of

       2   Mr. Balassanian.     We don't have anything firm on that yet,

       3   so maybe we'll take that up after the next break.

       4              THE COURT:    If and when you get something firm, I'm

       5   happy to hear it.

       6              MR. GAUDET:    And then there was one last -- that

       7   was just a housekeeping issue, if you will, which I can

       8   raise now or later, Your Honor.

       9              THE COURT:    What's your housekeeping issue?

      10              MR. GAUDET:    It relates -- and we've already

      11   discussed this with opposing counsel.          It relates to the --

      12   and this is really by way of a head's up, the availability

      13   of one of our witnesses on a single day.           Dr. Almeroth is

      14   our -- not -- I'm sorry, Dr. Almeroth is not our expert.

      15   Dr. Schmidt, who is our -- our non-infringement and damages

      16   expert, had a long pre-existing conflict on the -- the

      17   new -- the Monday of trial, which is one of the new days, so

      18   we will do everything in our power to get him up and down on

      19   Thursday.    But, obviously, there are some things we can't

      20   control.    It might mean that he would wind up bumping into

      21   Wednesday which wouldn't necessarily be ideal, but it should

      22   all be within our time.       And this is just so that, you know,

      23   if -- if we have to raise is some issue --

      24              THE COURT:    You're telling me his conflict is

      25   October 29th?
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 161 of 208 PageID #: 10534
                                                                                 161



       1              MR. GAUDET:    That's correct.

       2              THE COURT:    That Monday?

       3              MR. GAUDET:    That Monday, Your Honor.

       4              THE COURT:    Okay.   Well, as I've explained to both

       5   sides, the Court has some challenges with its calendar, and

       6   I've shared that with you so that you can take it into

       7   account.    To the extent the Court needs to reciprocate with

       8   flexibility between the parties as to the true availability

       9   of their witnesses, I expect both sides to work together and

      10   if you can't, I'll certainly resolve it.           But we're all

      11   going to have to be somewhat flexible to make everything fit

      12   within the specified dates the Court has available for trial

      13   and the time limits that I've given you.

      14              So I would simply say continue to talk.          If you

      15   reach an impasse that you think needs to be raised with me,

      16   let me know, okay?

      17              MR. GAUDET:    Thank you, Your Honor.

      18              THE COURT:    All right.     Before we turn to disputed

      19   exhibits, it's 35 minutes after 2:00.

      20              I understand there's been some progress made in

      21   bucketizing the possible disputes.         I don't know if that's a

      22   real word or not.       Doesn't look like it is.      But anyway,

      23   I'll use it nonetheless.

      24              I'm going to give you some additional time in hopes

      25   that taking into account what I've previously ruled on after
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 162 of 208 PageID #: 10535
                                                                                 162



       1   lunch will let you further narrow and streamline the exhibit

       2   disputes.

       3              So that said, it's 2:35.       I'm going to recess until

       4   3:00 o'clock.     At 3:00 o'clock, I'll see where you are on

       5   exhibits.    I would encourage you to make as much progress as

       6   you can.    I do not -- I hope that we're not up here the rest

       7   of the day and the afternoon and the evening.            You should

       8   have adequate guidance by this point to know what in

       9   likelihood is going to go left and going to go right on the

      10   exhibits, and I'll expect you to be reasonable with each

      11   other while you continue to meet and confer.           But I'll

      12   afford you that additional time in hopes that it will pay

      13   dividends later.

      14              The Court stands in recess until 3:00 o'clock.

      15              COURT SECURITY OFFICER:      All rise.

      16              (Recess.)

      17              COURT SECURITY OFFICER:      All rise.

      18              THE COURT:    Be seated, please.

      19              All right.    Counsel, it's 3:15.      Tell me where we

      20   are with regard to exhibits.

      21              MS. SNEDEKER:    Your Honor, Alice Snedeker for Palo

      22   Alto Networks.

      23              I believe we have one outstanding bucket of

      24   objections to Implicit's exhibits, with confirmation from

      25   Mr. Chin, that we've reached agreement on the Microsoft
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 163 of 208 PageID #: 10536
                                                                                 163



       1   exhibit.

       2              MR. CHIN:     Yes, we have.

       3              MS. SNEDEKER:     Okay.     Yes.   So we have one

       4   remaining bucket on our end, Your Honor.           And Mr. Dotson

       5   will handle that argument as soon as you're ready for it.

       6              THE COURT:     Let me find my copies.      Just a minute.

       7              MS. SNEDEKER:     Okay.

       8              THE COURT:     All right.     Where are we?   Do I

       9   understand there's one area that if I gave you some

      10   guidance, might resolve all the exhibit disputes, or am I

      11   overly optimistic on this afternoon after a long day?

      12              MR. DOTSON:     With guidance from my colleague, I

      13   think this is with respect to PAN's objections to Implicit's

      14   exhibits; is that right?          They may have additional

      15   objections that PAN's exhibits that will need to be

      16   resolved.

      17              THE COURT:     Okay.

      18              MR. DOTSON:     And, I'm sorry, David Dotson for Palo

      19   Alto Networks.

      20              I think the lone remaining objection that PAN has

      21   to Implicit's exhibits is with respect to PTX-460 which is

      22   Implicit's source code and related files relating to I think

      23   a purported actual reduction to practice of the claimed

      24   inventions.

      25              And the -- the -- I guess the object -- the reason
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 164 of 208 PageID #: 10537
                                                                                 164



       1   for the objection here, Your Honor, is that it's prejudicial

       2   for the jury to hear about dates going back to '97 or

       3   however early they're saying this source code goes back to

       4   when the only relevant issue for an actual reduction to

       5   practice would be one year prior to the application date on

       6   the face of the patents, pursuant to 35 U.S.C. 102(b).

       7              THE COURT:    Is the -- is the date reflected on the

       8   document substantive or relevant, or is it just there, and

       9   the substance of the document is otherwise presented such

      10   that the date could be redacted or some accommodation could

      11   be made to alleviate your concern?

      12              MR. DOTSON:    Your Honor, when you say the date, you

      13   mean the date on the source code materials?

      14              THE COURT:    What -- whatever date you're concerned

      15   about being inappropriate and being disclosed to the jury.

      16              MR. DOTSON:    That is a question that I don't know

      17   that I can answer for you sitting here, but I think if --

      18              THE COURT:    What I hear you telling me is that

      19   there's a document, it may have some relevance, but you're

      20   concerned there's a date on it that might either be

      21   confusing or misconstrued.        And if the date's not the

      22   critical piece, that's why I asked the question, could we

      23   simply redact the date, use it otherwise, and solve the

      24   problem?

      25              MR. DOTSON:    Well, I think that this actual
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 165 of 208 PageID #: 10538
                                                                                 165



       1   reduction to practice issue, I don't think is any longer

       2   relevant in light of the fact that the DeCasper references

       3   will not be at issue in the invalidity case per Your Honor's

       4   summary judgment ruling.

       5             So that -- the reason they would need to use an

       6   actual reduction to practice would be to get an earlier

       7   priority date.     And the only reference that they need to

       8   pre-date would have been DeCasper because all the other

       9   prior art references are greater than one year prior to the

      10   earliest priority date.

      11             THE COURT:     Okay.   But to -- to return to the issue

      12   at hand, we're talking about source code, are we not?

      13             MR. DOTSON:     We are talking about Implicit source

      14   code, yes.

      15             THE COURT:     Okay.   And is the date reflected on

      16   that source code that you indicated you have a concern

      17   about, is that necessary to be shown on the source code, or

      18   could the source code be offered with that date redacted and

      19   still serve the purpose intended by the offering party?              It

      20   may not cure the problem.        I'm just asking the question.        In

      21   other words, could the parties agree to the admission of the

      22   source code with the date redacted?

      23             MR. DOTSON:     I think that --

      24             THE COURT:     Could Defendant do that?

      25             MR. DOTSON:     I think Defendant could agree.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 166 of 208 PageID #: 10539
                                                                                 166



       1             THE COURT:     Could Plaintiff do that?

       2             MR. SINGER:     The -- we don't need the date on the

       3   document itself, but we do intend to discuss the timing of

       4   when the source code was developed, as that is one of the

       5   purposes for offering it.       It shows the development work.

       6   It's the traditional invention story.          What was the problem?

       7   How did you solve it?      What you do you do to solve it?          Who

       8   was on the team?     Part of this trial appears to be that they

       9   want to say that Plaintiff never made anything, and all we

      10   do is sue people.      And we believe that this is important,

      11   proper, and relevant.

      12             MR. DOTSON:     And, Your Honor --

      13             THE COURT:     That sounds like a qualified yes to me,

      14   Mr. Singer.

      15             MR. SINGER:     Then it is.

      16             THE COURT:     I mean, I'm not going to out of hand

      17   say you can't attempt to use this for the purpose you've

      18   outlined, and if there are valid objections as to why you

      19   shouldn't, I'll take those up in the course of the trial.

      20   But the question is:      Does the document with the source code

      21   need to reflect a specific date on it?          And if it doesn't,

      22   then I'll hear other objections to its potential use if and

      23   when they arise in the course of the trial.

      24             But for admission of the exhibit, we can take the

      25   date off and solve the problem, then I'm interested in doing
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 167 of 208 PageID #: 10540
                                                                                 167



       1   that.   If we can't, then let's -- let's go further, because

       2   we're going to resolve it one way or the other.

       3             MR. SINGER:     We'll agree to -- subject to what I

       4   said, we'll agree that the date does not need to be on the

       5   admitted document.

       6             THE COURT:     All right.     So if the document with the

       7   date redacted is agreed for admission, then its proper use

       8   and argument made about it, I'll defer that until the trial,

       9   okay?

      10             MR. DOTSON:     Understood.     Thank you.

      11             THE COURT:     So that -- and that is -- did you say

      12   460?

      13             MR. DOTSON:     PTX-460.

      14             THE COURT:     Okay.   So with the date being redacted,

      15   the objection to PTX-460 is withdrawn, and Defendants are

      16   representing to me that with that guidance, they do not have

      17   other live objections to the remainder of Plaintiff's

      18   pre-admitted exhibits as -- as offered and as disclosed; is

      19   that correct?

      20             MR. DOTSON:     That's correct, Your Honor.

      21             THE COURT:     Okay.   Where are we from the other side

      22   as far as objections from Plaintiff as to Defendant's

      23   proposed pre-admitted exhibits?

      24             MS. COLEMAN:     Good morning, Your Honor.        Deb

      25   Coleman for Implicit.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 168 of 208 PageID #: 10541
                                                                                 168



       1             Your Honor, we're -- we -- I'm -- I confess that I

       2   wasn't quite in sync with my team as to -- there were a lot

       3   of discussions taking place, and I'm not exactly sure where

       4   we stand.     I do know that there are three very

       5   evidentiary-type buckets left.

       6             The first -- and they all overlap to an extent.

       7   They have to do with hearsay objections, objections under

       8   Federal Rules 26 and 37 because documents were produced

       9   after the close of discovery, and documents that we

      10   understand that Palo Alto Networks only intends to use for

      11   impeachment purposes.

      12             Most of the -- the --

      13             THE COURT:     Well, let me -- let me take the last

      14   piece first.

      15             Documents used for impeachment are not admitted

      16   exhibits.     The use of those documents and the transcript of

      17   the testimony through the impeachment process are part of

      18   the record.     But the document is not a pre -- is not an

      19   admitted exhibit.

      20             So if there's a prior inconsistent statement of a

      21   witness, it does not have to come from the list of

      22   pre-admitted exhibits.

      23             MS. COLEMAN:     That's my understanding, as well,

      24   Your Honor, and thank you for that clarification.

      25             The -- the other arguments are very similar, Your
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 169 of 208 PageID #: 10542
                                                                                 169



       1   Honor.   With respect to hearsay documents, late-produced

       2   documents, there is --

       3             THE COURT:     Now, let me stop you one more -- one

       4   more time.

       5             It should also not be a surprise or an ambush to

       6   the other side.     Typically, these kinds of impeachments come

       7   from deposition testimony where both sides are there.             If

       8   there's some kind of a declaration that a witness filed in

       9   another case that the side putting the witness up doesn't

      10   know about and hasn't had disclosed, then it may still be

      11   proper impeachment, but we're not going to try the case by

      12   ambush, even for purposes of impeachment.           So what I just

      13   told you is premised on the understanding that there's no

      14   undue surprise here.

      15             MS. COLEMAN:     I understand, Your Honor.

      16             THE COURT:     Okay.     Then that's the Court's position

      17   on that issue.

      18             MS. COLEMAN:     Okay.     So as to the hearsay and

      19   late-produced documents, we have partial agreement here.

      20   Implicit has agreed to withdraw its objections to publicly

      21   available documents like through Palo Alto Networks's

      22   websites, things of that nature.

      23             The remaining buckets, some of -- the subbuckets,

      24   if you will, some of them -- the vast majority of them are

      25   industry reports, such as Gartner reports and IDC reports
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 170 of 208 PageID #: 10543
                                                                                 170



       1   and things of that -- of that type.

       2             There are also some textbook-type things on the

       3   implementation of TCP/IP, source code that was late produced

       4   that was publicly available, third-party source code,

       5   documents having to do with F5 products and how they work.

       6   So that third-party hearsay, late-produced bucket is still

       7   live.

       8             We're -- Your Honor has ruled as to what the

       9   experts can and can't testify on.         This doesn't go --

      10   similar to the impeachment exhibits, this doesn't go as to

      11   whether Palo Alto Networks can use it during trial.             It only

      12   goes as to whether these documents get published to the

      13   jury.

      14             THE COURT:     Okay.   Is the basis of -- is the

      15   overriding basis of the objection late production, or is the

      16   overriding basis of the objection hearsay?

      17             MS. COLEMAN:     Both, Your Honor.

      18             THE COURT:     Okay.   We're going to have to get a

      19   little more specific then.        You're going to have to identify

      20   the proposed pre-admitted exhibits from Defendants that fall

      21   into these buckets, and then if you can give me a

      22   representative or an exemplar of the actual dispute, and I

      23   can react to it and give you guidance, perhaps that can then

      24   be applied to that bucket, or as you said, subbucket of

      25   whatever the exhibits are.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 171 of 208 PageID #: 10544
                                                                                 171



       1             MS. COLEMAN:     Yes, Your Honor.      If I may have just

       2   a moment.

       3             With apologies to the court reporter, would Your

       4   Honor like for me to read in the exhibits and whether we've

       5   got hearsay, late produced, or both?

       6             THE COURT:     I want you to identify specifically a

       7   group of proposed Defendant's exhibits that you believe can

       8   be dealt with and dispositive guidance can be given

       9   collectively.     And then if the Defendants concur, then I

      10   want to hear the argument, and I'll give you a ruling, and

      11   then we'll move on to the next group.          That's how I envision

      12   proceeding.

      13             MS. COLEMAN:     I'm sorry.     Give me just a moment,

      14   Your Honor.

      15             MS. SNEDEKER:     Your Honor, Alice Snedeker for Palo

      16   Alto Networks.

      17             The hearsay and late-produced documents seem to

      18   fall into three categories, the industry reports, technical

      19   textbooks, and then publicly available documents about

      20   licensees with Implicit.       And so we have already divided

      21   them up into the subbuckets and can give you those numbers,

      22   and have the Plaintiff pick the representative sample if

      23   that works.

      24             THE COURT:     That's fine.

      25             MS. SNEDEKER:     Okay.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 172 of 208 PageID #: 10545
                                                                                 172



       1              THE COURT:     So what are the applicable exhibit

       2   numbers for the industry reports, and then we'll hear

       3   argument on that.       And then we'll go to the textbooks, and

       4   then we'll go to the publicly available documents.

       5              MS. SNEDEKER:     Okay.     So the industry reports are

       6   DTX-60 to 69, 75, 77, 78, 81, 82, 87, 88, 89, 192, 208, 234,

       7   and 293.

       8              One clarification.        We had broken these up by the

       9   type of reports, so some of these are not going to be in

      10   sequential numbers.       Those were the Gartner docs, so --

      11              THE COURT:     As long as we get all the numbers --

      12              MS. SNEDEKER:     Okay.

      13              THE COURT:     -- they don't have to be sequential as

      14   long as they're accurate.

      15              MS. SNEDEKER:     All right.     That sounds good.     The

      16   IDC docs are 229, 231, and 242.

      17              And Infonetics docs are 277, 278, 302, and 504.

      18   And that is all we have for the industry reports.

      19              THE COURT:     Okay.   Then with regard to those

      20   industry reports, what's the basis of Plaintiff's objection,

      21   and then I'll hear a response from Defendant?

      22              MS. COLEMAN:     Your Honor, if I could get PTX-60

      23   on -- from the Plaintiff's table?

      24              Your Honor, this is -- was -- Your Honor, this is

      25   an example of the type of industry document.           This is a
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 173 of 208 PageID #: 10546
                                                                                 173



       1   smaller document -- some of them are much larger -- that

       2   have to do with reports of market share.           The -- again, the

       3   dispute is not whether they can be used.           They can -- the

       4   dispute is whether they are published into evidence.

       5              The -- the document itself -- if you can please

       6   scroll through, Mr. Davis.        That's great.     Thank you.

       7              The documents itself generally refer to market

       8   share, revenue, spending worldwide, things of that nature

       9   that are cumulative evidence and -- and prejudicial because

      10   they're -- they're coming from a -- a third party,

      11   presumably authoritatively.

      12              I'm not sure what else Your Honor would --

      13              THE COURT:     Well, your objection to these is that

      14   they are hearsay?

      15              MS. COLEMAN:     Yes, Your Honor, we --

      16              THE COURT:     Do you have other substantive

      17   objections besides hearsay?

      18              MS. COLEMAN:     Your Honor, there's the -- the Rule

      19   26 and 37 late-produced -- late-produced objections, as

      20   well.   This one was chosen because it fits into both

      21   buckets.

      22              THE COURT:     Okay.

      23              MS. COLEMAN:     Unless Your Honor has any questions,

      24   I'll turn the podium over.

      25              THE COURT:     No, let me ask the Defendants to
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 174 of 208 PageID #: 10547
                                                                                 174



       1   respond to those objections.        And if there are applicable

       2   exceptions, let me hear those specified.

       3             MS. SNEDEKER:     Understood, Your Honor.        Alice

       4   Snedeker for Palo Alto Networks.

       5             As far as the late-produced objection, Your Honor,

       6   we believe that you resolved this last week when you denied

       7   Implicit's motion to strike Mr. Bakewell's testimony and

       8   said that he could provide opinion testimony that relied

       9   upon these late-produced documents.

      10             Our understanding is that these documents were the

      11   documents our experts searched for and relied upon in

      12   generating their reports.       And so we feel like in light of

      13   the ruling last week and your rulings earlier today about

      14   development of the damages case in cross-examination, that

      15   these documents can come in or that the late-produced

      16   objection does not have merit at this point in the case.

      17             THE COURT:     Let me ask you this.      Are you -- are

      18   you trying to offer the admission of documents that are

      19   referenced in your expert's -- in this case, Mr. Bakewell's

      20   report simply because they're referenced in the report, or

      21   do you intend to affirmatively present them and publish them

      22   and offer them and discuss them before the jury with -- with

      23   live witnesses?     I mean --

      24             MS. SNEDEKER:     The latter.

      25             THE COURT:     The latter, okay.      Because, quite
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 175 of 208 PageID #: 10548
                                                                                 175



       1   honestly, I sometimes have counsel who want to move the

       2   formal admission of documents that are referenced in an

       3   expert's report that are not going to be raised in the

       4   testimony offered before the jury.         And I -- I generally

       5   don't do that and don't see a need to do that.            So I just

       6   want to make sure that's not where you're headed.

       7             MS. SNEDEKER:     Understood, Your Honor, and that's

       8   not where we're headed.       Mr. Bakewell will affirmatively

       9   opine that we rely on these documents to form the

      10   hypothetical negotiation opinion.

      11             THE COURT:     Well, given that -- given that they

      12   would be offered through an expert, and experts are entitled

      13   to rely on hearsay, why is the -- I guess I'll -- I'll

      14   direct this to Ms. Coleman.        Why is the hearsay objection

      15   really valid in this circumstance?

      16             MS. COLEMAN:     Your Honor, under Rule 703, the --

      17   even if the -- if I can find the rule, Your Honor.             I just

      18   had it on my screen.

      19             THE COURT:     I've got it.

      20             MS. COLEMAN:     But if the facts or data would

      21   otherwise be inadmissible -- for example, if they're

      22   hearsay -- the proponent of the opinion may disclose them to

      23   the jury only if their probative value in helping the jury

      24   evaluate the opinion substantially outweighs their

      25   prejudicial effect.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 176 of 208 PageID #: 10549
                                                                                 176



       1             What I understood Ms. Snedeker to just say is that

       2   Mr. Bakewell will affirmatively testify that he relied on

       3   these documents.

       4             What I don't hear Ms. Snedeker saying is that these

       5   documents go toward -- to prove any disputed fact in -- in

       6   the case, rather, that just this is something that Dr.

       7   Bakewell relied on in forming his opinion.

       8             THE COURT:     All right.    In light of that,

       9   Ms. Snedeker, what's the probative value here?            And other

      10   than the fact that the expert says he relied on them, what

      11   other justification do you have for discussing them with the

      12   witness before the jury?

      13             MS. SNEDEKER:     We believe there's a factual dispute

      14   as to the -- the damages value in the case, and that's what

      15   we would offer Mr. Bakewell's testimony on in using these

      16   documents.

      17             Mr. Bonvanie, PAN's CMO, affirmatively testified in

      18   his deposition that he would look to third-party industry

      19   reports in evaluating a license offer, and so consistent

      20   with that testimony, Mr. Bakewell pulled similar reports in

      21   determining how PAN would approach the hypothetical

      22   negotiation in this case.

      23             THE COURT:     Why don't you put this document -- what

      24   is it, DX-60, back up on the screen?          Why don't you show me

      25   with this as an example, Ms. Snedeker, how you anticipate
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 177 of 208 PageID #: 10550
                                                                                 177



       1   Defendants would purport to use this with the witness.              I

       2   think that might be informative.

       3             MS. SNEDEKER:     If you could scroll down, please.

       4             So these tables here, Your Honor, Table 3-1 and

       5   3-2, would be informative to Palo Alto Networks as to the

       6   market share.     And you'll see that several of the parties

       7   listed here have already been raised in this case, so F5,

       8   Cisco, and Citrix.      And so Palo Alto Networks would have

       9   taken into account their revenue and their market share,

      10   evaluated how much they paid Implicit for the license, and

      11   then determined what they would have been willing to pay at

      12   the hypothetical negotiation.

      13             THE COURT:     Okay.   What's your response,

      14   Ms. Coleman?

      15             MS. COLEMAN:     Your Honor, what I hear Ms. Snedeker

      16   saying, and I'm sure she'll correct me if I'm wrong, is that

      17   the disputed issue of fact is what the hypothetical

      18   negotiation would have come up with.          We certainly don't

      19   dispute that that's a disputed fact.          But these particular

      20   facts that are set forth in this report don't necessarily go

      21   toward that.     They -- or -- or go toward any dispute toward

      22   that, if -- if that's at all clear.         And if it's not, I'll

      23   try again.     But I still don't see where the document -- the

      24   underlying documents themselves are -- have any probative

      25   value as to the resolution of any disputed fact.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 178 of 208 PageID #: 10551
                                                                                 178



       1             THE COURT:     All right.    And if I'm correct,

       2   Ms. Snedeker, your anticipated use of this would be with the

       3   expert who references it in -- in his or her report, and you

       4   would use it to show an example of how the expert arrived at

       5   the conclusions in that report?

       6             MS. SNEDEKER:     That's correct, Your Honor.

       7             THE COURT:     Okay.

       8             MS. SNEDEKER:     And we also understand rule --

       9   Federal Rule of Evidence 703 to allow us to use these

      10   documents in redirect should Implicit raise them and

      11   challenge Mr. Bakewell's opinion during cross.

      12             THE COURT:     I'm going to pre-admit these exhibits.

      13             MS. SNEDEKER:     Thank you, Your Honor.

      14             THE COURT:     I'll overrule Plaintiff's objection.

      15             What's our next category?        Textbooks?

      16             MS. SNEDEKER:     Yes, sir, that's right.

      17             THE COURT:     And are these just another category of

      18   data that are going to be used by experts in the same way,

      19   or is this something different?

      20             MS. SNEDEKER:     That's correct.      These are slightly

      21   more technical so these would be for Dr. Schmidt.            For

      22   example, we have two TCP textbooks that he relied upon and

      23   would testify about during his examination.           And those are

      24   DTX-72 and 92.

      25             THE COURT:     All right.    Ms. Coleman, other than
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 179 of 208 PageID #: 10552
                                                                                 179



       1   what we've already -- what the Court's already heard

       2   argument on, how would these be different and why would the

       3   result be different?

       4             MS. COLEMAN:     Your Honor, these are more

       5   prejudicial than the -- than the industry reports because

       6   they are textbooks, which is a learned treatise that carries

       7   significant weight of authority.         And, again, to -- to make

       8   the -- the position entirely clear, we're not saying that

       9   they can't use them.      The question is whether they are

      10   pre-admitted into evidence and taken back and published to

      11   the -- in the jury room.

      12             THE COURT:     Well, let me -- let me clarify one

      13   point that I can say with confidence.          I know Mr. Davis and

      14   Mr. Gillam understand.       This Court's practice is not to send

      15   every admitted exhibit back to the jury when they

      16   deliberate, but to tell them if they want to view, during

      17   their deliberations, any of the exhibits I've admitted into

      18   evidence, to send me a note specifying specific exhibits and

      19   I'll send them to them.       But they're not going to get a

      20   wheelbarrow full of paper pushed back into the jury when

      21   they retire to deliberate.

      22             MS. COLEMAN:     Your Honor, I understand that.         But

      23   there's -- there's a significant difference between coming

      24   back and asking to look at a slide again and taking --

      25   asking for a textbook to take back into the jury room and --
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 180 of 208 PageID #: 10553
                                                                                 180



       1   and flip through and -- and manipulate in -- in the jury

       2   room.

       3             THE COURT:     Well, I do -- I do see some merit into

       4   not pre-admitting a textbook that talks about 25 different

       5   topics for simply the purpose of one of those topics.               I can

       6   see some potential confusion on the part of the jury if they

       7   are presented with a 400-page textbook for the purpose of

       8   showing them two or three pages.

       9             Do Defendants have a way to specify the sections of

      10   the textbook and narrow their requests to those operative

      11   sections, as opposed to the entirety of the text?

      12             MS. SNEDEKER:     Yes, Your Honor.      We can agree to

      13   admit only those portions of the textbook that Dr. Schmidt

      14   testifies about.

      15             THE COURT:     And at this point, these exhibits are

      16   designated as the entire textbook; is that correct?

      17             MS. SNEDEKER:     That's correct, Your Honor.        We

      18   would just point out that Ms. Coleman did characterize them

      19   as a learned treatise, which we believe is an exception to

      20   the hearsay rule.      But we would still agree to limit

      21   admission to the portions used by Dr. Schmidt.

      22             THE COURT:     If we can designate in advance those

      23   portions, because I'm not going to let you use the entire

      24   book, and then whatever he talks about is admitted after the

      25   fact.   We're going to have to designate what's going to be
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 181 of 208 PageID #: 10554
                                                                                 181



       1   shown to him and what's referenced in his report.            And if we

       2   can do that discreetly and with specificity now and re-cast

       3   your exhibit numbers not by an entire book but by the actual

       4   sections and pages that are going to be used, then I'm

       5   inclined to overrule the objection, admit it on that basis,

       6   but I have real concern about sending a several hundred page

       7   textbook either to the jury or if it's only used in the

       8   courtroom.

       9             MS. SNEDEKER:     Understood, Your Honor.        And you'll

      10   hear later that we have reached a similar agreement with

      11   voluminous exhibits to narrow -- for Palo Alto Networks to

      12   narrow the pages and sections that will actually be used and

      13   submitted as the exhibit in advance of trial.

      14             THE COURT:     And with that in mind, and by way of

      15   mitigating the Plaintiff's concern about the prejudicial

      16   effect, if we're talking about, for example, a 300-page

      17   textbook and there are five pages of it that the witness is

      18   going to actually testify about, then the exhibit should be

      19   the front page of the textbook with the title and the

      20   author's name and then those five pages --

      21             MS. SNEDEKER:     Understood.

      22             THE COURT:     -- and that way if it's actually shown

      23   or published to the jury, we're not going to waive around a

      24   300-page textbook in front of the jury, when only five pages

      25   of it are pre-admitted.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 182 of 208 PageID #: 10555
                                                                                 182



       1             MS. SNEDEKER:     Understood.

       2             THE COURT:     Okay?

       3             MS. SNEDEKER:     Thank you, Your Honor.

       4             THE COURT:     In that case and with -- with the

       5   understanding on the part of the Court that the parties can

       6   agree as to those specified pages or sections and the doc --

       7   the exhibits will be limited and re-cast as those specific

       8   pages or sections and not the entirety of the textbook, then

       9   I'll pre-admit them and overrule the Plaintiff's objection.

      10             MS. SNEDEKER:     Thank you, Your Honor.       The third

      11   subbucket in the hearsay and late-produced documents are the

      12   publicly available documents of licensees of Implicit.              And

      13   they are DTX-83, 84, 85, 91, 209, 210, 211, 212, 213, 214,

      14   240, 289, 458, 501.      Going back down the list, 116, 119,

      15   121, 122, 123, 124, and 210.

      16             THE COURT:     All right.    Show me a representative

      17   exemplar from this list, and then let me hear your

      18   arguments.

      19             MS. COLEMAN:     Your Honor, recognizing that I'm

      20   shooting in the dark a bit, shall we try PTX-83 -- I'm

      21   sorry, DTX-83?

      22             So, Your Honor, this is a third-party document

      23   clearly offered for the truth of the matter asserted in many

      24   cases, not produced until after the close of discovery

      25   with -- and the prejudice here is that Implicit had no
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 183 of 208 PageID #: 10556
                                                                                 183



       1   notice that it was coming and no opportunity to chase down

       2   and find rebuttal evidence, if necessary.

       3              THE COURT:     Well, are you telling me it's not

       4   referenced in the expert's report that's going to rely on

       5   it?

       6              MS. COLEMAN:     No, Your Honor.     It is -- it is

       7   referenced in the expert's report, but, again, going back to

       8   Rule 703, the fact that the expert can rely on it does not

       9   make it admissible -- does not make the --

      10              THE COURT:     I understand it's Rule 703, but

      11   you've -- at least as I understood your comment, you

      12   basically said we were ambushed with this, and we've just

      13   seen it and we didn't have a chance to go find anything

      14   else.     You've known about it since you saw the expert's

      15   report.

      16              MS. COLEMAN:     Your Honor, we -- we moved to strike

      17   the -- the -- the expert report to the extent that they

      18   relied on late-produced documents and -- and --

      19              THE COURT:     So, in other words, instead of

      20   preparing for it against the prospect that your motion would

      21   not be granted, you just assumed it was going to be granted

      22   and you didn't have to prepare for it; is that right?

      23              MS. COLEMAN:     No, Your Honor.     I think that

      24   we've -- we've made other arrangements, as well, but --

      25              THE COURT:     You've known or should have known of
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 184 of 208 PageID #: 10557
                                                                                 184



       1   these since the expert's reports were tendered?

       2              MS. COLEMAN:     That's correct, Your Honor.

       3              THE COURT:     Okay.   And is this fairly

       4   representative, what I'm seeing, some type of an industry

       5   press release or published notice?

       6              MS. COLEMAN:     Your Honor, there's -- there are also

       7   some SEC filings.       If I may --

       8              THE COURT:     Why don't you show me the ones you

       9   think are the worst in the group that Defendants have put

      10   up?

      11              And, again, Ms. Snedeker -- I hope I'm saying that

      12   right.

      13              MS. SNEDEKER:     Snedeker.

      14              THE COURT:     Snedeker.   Okay.   Thank you.     You're

      15   telling me that the expert who relied on these are going to

      16   talk about them in front of the jury, because this is a long

      17   list?

      18              MS. SNEDEKER:     Yes, Your Honor.     These go to

      19   damages.    These are publicly available documents about the

      20   licensees that Dr. Ugone has discussed and analyzed the

      21   licenses of.

      22              THE COURT:     You're telling me Dr. Ugone is going to

      23   talk about each one of these exhibits?

      24              MS. SNEDEKER:     It's going to be a combination of

      25   Mr. Ugone will talk about these exhibits or Mr. Bakewell
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 185 of 208 PageID #: 10558
                                                                                 185



       1   will in rebuttal.       Or we may use them to cross Dr. Ugone as

       2   to his conclusions of the comparability of the licenses he

       3   relies upon.

       4              THE COURT:    Well, Dr. Ugone is the Plaintiff's

       5   expert, correct?

       6              MS. SNEDEKER:    Yes, sir.

       7              THE COURT:    So you're -- are you proposing the

       8   affirmative admission -- admission of documents referenced

       9   within and relied upon the Plaintiff's experts' reports or

      10   just on your expert -- the Defendant's experts' rebuttal

      11   reports.

      12              MS. SNEDEKER:    It's just the rebuttal report.

      13    Well, it's documents from our experts' reports, and we will

      14   cross Dr. Ugone on them, as well.

      15              So, for example, Your Honor, the Intel/McAfee deal.

      16   Dr. Ugone opines on that license, and Intel acquired McAfee

      17   and was able to add its products to the license for zero

      18   dollars.    So we would ask Dr. Ugone about that and challenge

      19   his conclusions about that license.

      20              THE COURT:    Well, you don't really control or know

      21   what Dr. Ugone is going to testify about.           You can control

      22   your witness, and you can control what's going to be asked

      23   of your witness on direct.        And I have no problem if your

      24   witness is going to talk about their documents that are

      25   referenced in their report admitting them, but just to say
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 186 of 208 PageID #: 10559
                                                                                 186



       1   the other side's expert might talk about a document that's

       2   in their report and, therefore, we want it admitted as an

       3   exhibit in the case, I don't see a basis for that.

       4             MS. SNEDEKER:     Understood.

       5             THE COURT:     Now, if the Defendant -- excuse me, if

       6   the Plaintiffs put that document on and discuss it through

       7   their witness on direct, you certainly can cross, and it

       8   will be before the Court.       But we may -- I'm -- I'm not

       9   persuaded that you ought to have a blank check to just admit

      10   anything that you think the opposing expert might talk about

      11   because it's referenced in the report when you really don't

      12   have any way of controlling or knowing where that expert's

      13   going to go with their testimony.

      14             MS. SNEDEKER:     Understood, Your Honor.        So this

      15   would be limited to the documents Mr. Bakewell relies upon

      16   in his report, as you've ruled earlier.

      17             THE COURT:     All right.    Then to the extent they're

      18   limited to what the Defendant's experts relied upon and

      19   they're offered with the representation that the Defendants

      20   intend to question their witness about those documents, then

      21   they'll be pre-admitted for that -- for that purpose and

      22   within that scope.

      23             MS. SNEDEKER:     Understood.     Thank you, Your Honor.

      24             THE COURT:     Otherwise not.

      25             All right.     Having covered those, where are we on
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 187 of 208 PageID #: 10560
                                                                                 187



       1   any remaining objections from Plaintiff to Defendant's

       2   proposed pre-admitted exhibits?

       3             MS. COLEMAN:     Your Honor, the -- the next bucket, I

       4   think, is readily rulable on.         They concern DTX-142, 143,

       5   and 144, which are the offer letters that were subject to

       6   the motion in limine before.

       7             We recognize that the Court has already considered

       8   this issue.    We would just ask for a formal ruling

       9   sustaining or objecting -- or overruling the objection.

      10             THE COURT:     Well, could you be a little more

      11   specific, Ms. Coleman?

      12             MS. COLEMAN:     Sure.

      13             THE COURT:     You know what these are, but I'm not

      14   seeing them.     So I'm just having to listen to your generic

      15   characterization.

      16             MS. COLEMAN:     I'm sorry, Your Honor.

      17             Your Honor, these are the -- the emails that were

      18   subject to Implicit's motion in limine concerning the 408

      19   communication -- the Rule 408 communications.

      20             THE COURT:     Okay.     And I've overruled your 408

      21   objections to those.

      22             MS. COLEMAN:     Yes, Your Honor.

      23             THE COURT:     So to be consistent with that, I'll

      24   overrule your objections on the same basis on the

      25   pre-admission of these exhibits.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 188 of 208 PageID #: 10561
                                                                                 188



       1              MS. COLEMAN:     Thank you, Your Honor.

       2              THE COURT:     And they'll be pre-admitted.

       3              What's next?

       4              MS. COLEMAN:     Your Honor, if I may have just a

       5   moment to consult with my table?

       6              THE COURT:     You may.

       7              MR. SINGER:     Benjamin Singer for the Plaintiff,

       8   Your Honor.

       9              THE COURT:     Yes.

      10              MR. SINGER:     This group of exhibits are file

      11   histories and re-exams.          Plaintiff's Exhibit 29 is the file

      12   history for the '683 patent.          PTX-30 [sic] is the file

      13   history for the '790 patent.

      14              THE COURT:     Just a minute.     These are Plaintiff's

      15   exhibits?

      16              MR. SINGER:     Sorry.    DTX.   I apologize, Your Honor.

      17              THE COURT:     Okay.

      18              MR. SINGER:     DTX-187 is also the file history for

      19   the '790 patent, but apparently a subset or some different

      20   portion.    And so with respect to these, I think we have two

      21   primary objections, and they're similar to what Ms. Coleman

      22   just argued about, which is we understand from the rulings

      23   from the experts, to the extent that they have proper things

      24   on these things, will be allowed to discuss them.            That is

      25   limited to a very small portion of what's tens of thousands
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 189 of 208 PageID #: 10562
                                                                                 189



       1   of pages.

       2             In discussion leading up to this, I think it's

       3   possible the parties will work out a compromise on --

       4   similar to your prior order about creating an exhibit that

       5   matches what the expert report allows them to speak to.

       6             That being said, these documents -- we feel that

       7   the risk of prejudice or the jury potentially performing

       8   their own claim construction in the back from having file

       9   histories with them, we just don't see that there's actual

      10   added value that would warrant that risk.

      11             So the experts can get up, they can talk about

      12   snippets subject to all the other objections, but our

      13   request would be that if the jury says, well, may I see that

      14   portion of the '683 file history, the risk of something

      15   improper happening outweighs any potential value of them

      16   seeing that.

      17             THE COURT:     All right.    What's the Defendant's

      18   response?

      19             MS. SNEDEKER:     Alice Snedeker, Your Honor.

      20             We were under the impression that we had an

      21   agreement similar to the TCP exhibit, that we would narrow

      22   the pages relied upon in these documents and would identify

      23   those as the exhibits, and that was what would be used, so

      24   it would be narrowed to the portions relied upon.            We feel

      25   like the objections themselves were mooted by your rulings
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 190 of 208 PageID #: 10563
                                                                                 190



       1   earlier today on the motions to strike.

       2             THE COURT:     So, in other words, you're anticipating

       3   that something on the order of what the Court directed with

       4   regard to the textbooks would be accomplished in this case?

       5             MS. SNEDEKER:     Yes, sir.

       6             THE COURT:     Where does that leave you with your

       7   objection, Mr. Singer?

       8             MR. SINGER:     Again, Your Honor, that is one of our

       9   concerns because the file histories are full of a lot of

      10   very prejudicial stuff.       But our view is even appreciating

      11   the Court's order with respect to textbooks, this is

      12   different than that.      If the jury were to ask, may we have

      13   DTX-30, even if it's a chunk of the file history with

      14   respect to the '790 patent, it's a legal document.             There's

      15   back and forth with the Patent Office.          It's confusing out

      16   of context.    And there's a very high risk that the jury will

      17   get confused and either perform their own claim

      18   construction, observe something else that deters from proper

      19   resolution of the questions the Court poses to them in the

      20   verdict form, and that risk is just way too great compared

      21   to the probative extra value of them having it in front of

      22   them.   And so our request would be that they not be

      23   pre-admitted, and that if the jury -- if during the trial

      24   somehow it becomes clear that there is an important proper

      25   purpose for the jury to be able to request to have this in
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 191 of 208 PageID #: 10564
                                                                                 191



       1   front of them, that the Court could resolve that then.

       2             MS. SNEDEKER:     Your Honor, I think similar to

       3   Implicit's concerns they raised in their motions to strike

       4   you heard this afternoon, that they're worried about

       5   something that hasn't happened yet.         And that if and when it

       6   does, Your Honor could address the issue and -- and a

       7   curative instruction could be given to the jury on how they

       8   can use the documents.

       9             THE COURT:     All right.    Well, here's what I'm going

      10   to do.   I'm going to pre-admit the file histories.            But I'm

      11   going to require that before any portion of the file history

      12   is used before the jury, that counsel who intends to use it

      13   approach the bench, show me the precise section of the file

      14   history, and explain to me the basis for it.           And I'll

      15   determine at that point whether or not I'm going to grant

      16   you leave to continue with the publication and use of it

      17   with the witness.

      18             That's the Court's best gatekeeping posture to make

      19   sure that what the Plaintiff raises as a legitimate concern

      20   doesn't prohibit the proper and targeted use of it by the

      21   Defendant.

      22             MS. SNEDEKER:     Understood.     Thank you.

      23             THE COURT:     That will be the ruling.

      24             Do we have other exhibit objections?

      25             MS. COLEMAN:     Yes, Your Honor.      Very similar to the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 192 of 208 PageID #: 10565
                                                                                 192



       1   settlement emails, Defendant's Exhibit 221, which is the --

       2   the covenant not to sue and release agreement between F5 and

       3   Implicit, we understand that Your Honor has already

       4   understood this issue and -- and ruled on it.

       5             We would just ask for a formal objection or

       6   sustaining of our -- of the pre-admission of the agreement

       7   itself into evidence.

       8             THE COURT:     You lost me.     The sustaining of the

       9   pre-admission of the agreement itself.          I'm not sure what

      10   you're talking about.

      11             MS. COLEMAN:     Your Honor, I'm -- I'm sorry.

      12             So Implicit objects to the introduction into

      13   evidence of the -- the F5 agreement with Implicit.             Your

      14   Honor heard arguments on this, has -- has ruled on it.

      15             We would just ask for an extension of that ruling

      16   to formally either sustain or overrule the objection to the

      17   exhibit itself.

      18             THE COURT:     All right.     I've just gotten a message

      19   that a long distance call I've been waiting on is on hold.

      20   I'm going to recess for about five minutes, take this call.

      21             Talk with opposing counsel, see if you can't

      22   clarify this, and see if you can't otherwise bring us to a

      23   conclusion on exhibits.

      24             I'll be back in five minutes.         The Court stands in

      25   recess.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 193 of 208 PageID #: 10566
                                                                                 193



       1              COURT SECURITY OFFICER:       All rise.

       2              (Recess.)

       3              COURT SECURITY OFFICER:       All rise.

       4              THE COURT:     Be seated, please.

       5              All right.     Counsel, where are we since I abruptly

       6   left to take a phone call?        You got it all worked out?

       7              MS. COLEMAN:     Your Honor, respectfully, we were

       8   sort of in the middle of a sentence, and I don't know where

       9   we landed.     If I may have a minute.

      10              THE COURT:     Well, let's go back to the beginning of

      11   the sentence and pick up, unless -- unless there's no need

      12   to.   I assume that we're where we were.         There hasn't been

      13   further progress made?

      14              MS. SNEDEKER:     Your Honor, Alice Snedeker.       I think

      15   we have made further progress, and we've almost resolved all

      16   of Implicit's outstanding objections to Palo Alto Networks's

      17   exhibits.

      18              Did we resolve the pleadings and infringement

      19   contentions?

      20              MS. COLEMAN:     No.

      21              MS. SNEDEKER:     Oh, no, we didn't reach an

      22   agreement, so then we have two outstanding objections to

      23   resolve.

      24              THE COURT:     Okay.   Well, let's get them done.

      25              MS. COLEMAN:     All right.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 194 of 208 PageID #: 10567
                                                                                 194



       1             THE COURT:     Ms. Coleman, what's Plaintiff's

       2   position?

       3             MS. COLEMAN:     Your Honor, this next bucket has to

       4   do with prior pleadings and contentions.

       5             THE COURT:     Okay.   Did we complete what we were in

       6   the middle of when I left, or do we need to go back to that

       7   and finish it?

       8             MS. COLEMAN:     I don't remember.      Oh, we were

       9   waiting for an objection -- for a ruling on the objection to

      10   the introduction into evidence of the F5/Implicit agreement.

      11             THE COURT:     Okay.   Well, my exhibit objections,

      12   which I assume everybody in the room understands this, are

      13   intended to be and to the extent I can make them that way,

      14   they're going to be consistent with my rulings on the prior

      15   motions and motions in limine and so forth and so on.

      16             So to the extent you're simply asking me to confirm

      17   the same position I've with previously, then, yes, that's

      18   where the Court is.      To the extent you're asking me

      19   something different, then you need to make that question

      20   clearer to me.

      21             MS. COLEMAN:     No, Your Honor, we're asking you --

      22             THE COURT:     My ruling -- my ruling with these

      23   exhibits, to the extent possible, is to conform to and be

      24   consistent with the rulings on the pre-trial motions, the

      25   Daubert motions, the summary judgment motions, all the
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 195 of 208 PageID #: 10568
                                                                                 195



       1   pre-trial motions and the limine matters that we've

       2   previously taken up, argued, and the Court's ruled on over

       3   today and the preceding day's pre-trial.

       4              MS. COLEMAN:     I understand, Your Honor.       So I

       5   under -- as I understand it, that means that you're

       6   overruling the objection to DTX-221?

       7              THE COURT:     Yes.

       8              MS. COLEMAN:     Your Honor, the next bucket has to do

       9   with pleadings and contentions that were from prior Implicit

      10   cases.     Your Honor, the -- the prejudicial effect of, again,

      11   not the use of but rather the introduction into evidence of,

      12   these pleadings and infringement contentions from prior

      13   cases, first of all, is unnecessary.

      14              And, secondly, is -- is highly prejudicial.

      15              The -- as I understand Palo Alto Networks intended

      16   use of these exhibits, they are -- they would be to show the

      17   nature of the -- and the identity of the accused products in

      18   the prior cases for -- for example, the purpose of rebutting

      19   what the -- the -- the revenue of those accused products in

      20   the prior cases were.

      21              THE COURT:     First of all, give me the exhibit

      22   numbers we're talking about.

      23              MS. COLEMAN:     193, 217, 236, 237, 262, 267, 275,

      24   276, 311, 312, 313, 314, 448, 449, 535, 536, 537, 538, 539,

      25   and 540.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 196 of 208 PageID #: 10569
                                                                                 196



       1             THE COURT:     All right.    Defendant, why don't you

       2   tell me exactly how you intend to use this before the jury,

       3   if it's pre-admitted?

       4             MS. SNEDEKER:     Alice Snedeker, Your Honor, for Palo

       5   Alto Networks.

       6             One of the examples is we asked Mr. Balassanian

       7   about the products at issue in, for example, the Cisco case

       8   and the nature of those products and the revenue that was at

       9   issue.   And he did not think that routers were at issue in

      10   the Cisco case, when, in fact, on the face of the complaint

      11   that Implicit filed against Cisco routers are identified.

      12   So we would use Mr. Bakewell to introduce these documents to

      13   show the nature of the products at issue and to challenge

      14   the impacted revenues and the nature of the license

      15   agreements.

      16             THE COURT:     So, again, your representation is these

      17   exhibits are not only referenced and discussed in one or

      18   more of your experts' reports, but you intend to

      19   affirmatively use these with your experts in their testimony

      20   to be presented during the trial?

      21             MS. SNEDEKER:     That's correct, Your Honor.        We do

      22   have one clarification.

      23             DTX-262 is actually an attachment that Implicit

      24   provided to an email to Mr. Ritter, and so we do not believe

      25   it belongs in this bucket.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 197 of 208 PageID #: 10570
                                                                                 197



       1             THE COURT:     Well, these are your exhibits, so if

       2   262 needs to come out --

       3             MS. SNEDEKER:     It does, Your Honor.

       4             THE COURT:     -- you're in charge.      You can take it

       5   out.

       6             MS. SNEDEKER:     We would take that --

       7             THE COURT:     It's out.

       8             MS. SNEDEKER:     Sorry.     It's out of this bucket,

       9   it's not out of the case, just to clarify.

      10             THE COURT:     That's correct.

      11             MS. SNEDEKER:     Okay.

      12             THE COURT:     It's not before the Court right now.

      13             MS. SNEDEKER:     Correct.

      14             THE COURT:     Well, let me see if I can give you some

      15   high-level guidance.      I don't intend to hamstring anybody's

      16   experts by using what they have relied upon, discussed, and

      17   set forth in their reports.         I do not want to admit

      18   wholesale everything that's been referenced in the report,

      19   only those things the expert's going to actually talk about

      20   with the jury.

      21             Also, I don't intend, by these admissions, to

      22   obviate the guidance I've previously given you, such as,

      23   we're not going to try this lawsuit by trying other lawsuits

      24   that already happened in the past.

      25             So to the extent the guidance that you've
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 198 of 208 PageID #: 10571
                                                                                 198



       1   previously given remains in tact, but to the extent a

       2   portion of your expert's report has survived a Daubert

       3   challenge and that portion of the report relies on this

       4   document and you're intending to question your expert about

       5   this document as a part of their direct testimony, within

       6   that context, I'll pre-admit and overrule the objections to

       7   the exhibits.

       8             But I want it clearly understood this is not a

       9   wholesale admission, because you're rattling off lots of

      10   numbers --

      11             MS. SNEDEKER:     I understand.

      12             THE COURT:     -- and I don't have in front of me what

      13   those numbers are.      So to make sure there's no confusion and

      14   to make sure you don't have an upset Judge who later finds

      15   out that based on these representations of a global nature,

      16   something has been pre-admitted that I didn't intend to be,

      17   I want everybody to be on the same page.           And that same page

      18   is just what I've told you, that it should exist within an

      19   either unchallenged or challenged and surviving portion of

      20   an expert's report, the expert is going to affirmatively use

      21   it in their direct testimony, and such does not in and of

      22   itself set aside or obviate the prior guidance I've given

      23   you about areas of inquiry that are not proper.

      24             MS. SNEDEKER:     Understood, Your Honor.

      25             THE COURT:     Okay.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 199 of 208 PageID #: 10572
                                                                                 199



       1             MS. SNEDEKER:     Thank you.

       2             THE COURT:     Then with those ground rules, I'll

       3   overrule those objections as to these specified exhibits.

       4             What do we have left, Ms. Coleman?

       5             MS. COLEMAN:     The last exhibit, Your Honor.         Your

       6   Honor, DTX-70 is an approximately hundred-page article,

       7   novella, I'm not sure what you would call it, written by

       8   Dr. Almeroth who is one of Implicit's witnesses -- expert

       9   witnesses in this case.       I -- I -- I'm still not clear --

      10   perhaps through miscommunication, I'm still not sure what

      11   the use of this would be other than as impeachment evidence

      12   based on what Dr. Almeroth may or may not say.            I understand

      13   that there's --

      14             THE COURT:     You're not intending to put it on

      15   through Dr. Almeroth in his direct testimony when you call

      16   him?

      17             MS. COLEMAN:     No, Your Honor.

      18             THE COURT:     Okay.   Well, let me hear from

      19   Defendants as to what the intended use of this or some

      20   portion of it might be.

      21             MR. GAUDET:     Thank you, Your Honor.       Matt Gaudet

      22   for Palo Alto Networks.

      23             We would only use a very small portion -- I think

      24   there was about five or six pages of this book that we would

      25   narrow this down to.      It discusses TCP.      And on the one
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 200 of 208 PageID #: 10573
                                                                                 200



       1   hand, it would be at least impeachment, and we understand

       2   that that's all it is.       It would not need to be on the list.

       3   But beyond that, because he is the author and it is a

       4   learned treatise, there are elements in that book that we do

       5   think would properly come in as evidence.           Even though he

       6   didn't rely on it in his report, we would simply establish

       7   through him that he's the author, it was -- you know, he

       8   wrote a truthful book, it's a learned treatise.            And so

       9   those five or six pages that relate to TCP should, we

      10   believe, be beyond just impeachment but actually also be

      11   affirmative evidence.      That's the only issue there.

      12             THE COURT:     Well, do -- does the Plaintiff know

      13   what those five or so pages are?         And have they had a chance

      14   to look at them so they can respond intelligently as to your

      15   request that these be pre-admitted?         Or are these an

      16   undesignated five or six pages in a hundred plus page work

      17   that Plaintiff really doesn't know what you're talking

      18   about?

      19             MR. GAUDET:     Your Honor, I actually asked him in

      20   his deposition about each one of these pages, so they at

      21   least saw that.     But it's not been part -- like these other

      22   sort of agreements about narrowing the scope of what we'd

      23   use, we've not formally said, for the purposes of resolving

      24   this objection, these are the five or six pages, but I can

      25   represent to the Court we certainly would do that.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 201 of 208 PageID #: 10574
                                                                                 201



       1             THE COURT:     I can't see any reason that Defendants

       2   would affirmatively attempt to introduce evidence through

       3   the Plaintiff's expert witness.         Certainly I can see that

       4   they may be a reasonable source for impeachment, and that

       5   may be the classic prior inconsistent statement from

       6   something he's written.       And I -- I don't intend to tie your

       7   hands on possible impeachment.

       8             But I don't see an affirmative probative basis for

       9   admission affirmatively from you as the Defendants through a

      10   Plaintiff's expert witness.

      11             So for purposes of pre-admission as an exhibit, I'm

      12   going to -- I'm going to sustain the objection,

      13   understanding that it may well be a source of impeachment.

      14             MR. GAUDET:     Thank you, Your Honor.

      15             THE COURT:     All right.    Does that complete all the

      16   remaining objections from Plaintiff to Defendant's proposed

      17   exhibits?

      18             MS. COLEMAN:     Your Honor, there have been many

      19   agreements made, and I think that in light of those

      20   agreements, we're -- all of the objections have been

      21   resolved.

      22             THE COURT:     All right.    Well, in light of your

      23   agreements and in light of the specific objections the

      24   Court's taken up and ruled on, I'm directing that both

      25   Plaintiff and Defendant prepare, generate, share with each
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 202 of 208 PageID #: 10575
                                                                                 202



       1   other, and then deliver to the courtroom deputy a composite

       2   finite list of pre-admitted exhibits so there will be no

       3   questions of where the universe of these exhibits are when

       4   we get to October the 22nd.        And that needs to happen over

       5   the next, say, three days, unless there's some reason it

       6   should take longer than that.

       7             MS. COLEMAN:     Your Honor, three days should be

       8   acceptable.

       9             THE COURT:     Okay.   Then you are so instructed.

      10             Are there any other matters related to pre-trial

      11   issues, having now completed the exhibit disputes, that need

      12   to be taken up with the Court that either Plaintiff or

      13   Defendant is aware of?

      14             Anything from the Plaintiff's side?

      15             MR. DAVIS:     Nothing from the Plaintiff, Your Honor.

      16             THE COURT:     Anything from the Defendant's side?

      17             MR. GAUDET:     Yes, Your Honor.      One final issue.

      18   This is with respect to the discussion earlier about a

      19   possible deposition of Mr. Balassanian.

      20             THE COURT:     Have the parties reached some

      21   agreement?

      22             MR. GAUDET:     We have not reached an agreement, Your

      23   Honor, and so we will -- we -- we will -- Palo Alto Networks

      24   is moving for a very short deposition of an hour and a half

      25   in duration at whatever location is convenient for Mr.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 203 of 208 PageID #: 10576
                                                                                 203



       1   Balassanian at any time before -- before he takes the stand,

       2   limited very tightly in scope, which would be -- if I could

       3   have the document camera.

       4             They -- they would not produce -- they would need

       5   to produce any documents to us.         This is only with respect

       6   to the documents that the Court heard argument about

       7   earlier, which were these -- the documents here on the

       8   left-hand side relating to the loan agreements and then the

       9   various default notices and extensions.          Those were the

      10   agreements that have been produced at the -- at the end of

      11   discovery.    And then we'd ask about those documents and

      12   simply about in which -- the essence now or the theory that

      13   they laid out in the expert report, the proposition that Mr.

      14   Balassanian did not have resources other than the Implicit

      15   patents themselves that were the security on these loans in

      16   order to cover these loans, which is they're saying was

      17   driving -- the -- the activity in this 2015 period.             That's

      18   it.   All we could ask about are his -- that proposition that

      19   there were no other resources to -- to cover what was coming

      20   due on -- on these loans.

      21             Now, we are very mindful of the Court's ruling that

      22   we should have done this earlier.         And I think had we sought

      23   to do this earlier, it would have sought a lot more.             We

      24   would have sought a lot of other documents and a longer

      25   deposition.    We understand it's too late for that.           But we
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 204 of 208 PageID #: 10577
                                                                                 204



       1   would ask for really the bare minimum to avoid us sort of

       2   learning for the first time when he takes the stand his

       3   testimony about exactly how he squares all these things up

       4   in view of the discussion that Dr. Ugone says he had with

       5   Mr. Balassanian about these very subject matters.

       6             THE COURT:     Mr. Davis, what's the Plaintiff's --

       7   or, Mr. Singer, whoever wants to respond to this, what's the

       8   Plaintiff's response?      And tell me where Mr. Balassanian is

       9   between now and October the 22nd.         I really don't have any

      10   knowledge of his personal circumstances.

      11             MR. DAVIS:     Austin, Texas, is my -- my best

      12   understanding, Your Honor.

      13             The deposition that Mr. Gaudet is discussing, what

      14   I heard him say is he wants it limited to -- or he's willing

      15   to agree to limit it to the documents.

      16             Now, if I misunderstood that, he can correct me.

      17   But our proposal in the course of our discussions was that

      18   we would limit it to a very short deposition based on the

      19   documents, the four corners of the documents that were

      20   produced at the -- towards the end of the discovery period.

      21             The dispute and the impasse, I believe, is that

      22   Mr. Gaudet wants to question him generally, broadly about

      23   his financial condition from 2013 to 2014 to 2015.             And so

      24   we believe that's beyond the scope.         It's not -- was not the

      25   basis for their motion.       And so we -- we think that that's
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 205 of 208 PageID #: 10578
                                                                                 205



       1   too broad.

       2             But we are willing to give him a short deposition.

       3   We had proposed 30, 45 minutes.         But, I mean, we can figure

       4   out an hour, an hour 15 minutes, that's not -- hour and a

       5   half, whatever the proposal was.         That's not really the --

       6             THE COURT:     The sticking point is it goes beyond

       7   the documents.

       8             MR. DAVIS:     Yes, Your Honor, that's the sticking

       9   point.   And, you know, obviously, we -- we don't feel like

      10   we should have to do this in the first place, but we are

      11   trying to work with -- work with the other side to try to

      12   get some resolution.

      13             THE COURT:     Have you all discussed an in-person

      14   deposition?    Have you discussed a telephonic deposition?

      15   Have you talked about particulars?

      16             MR. DAVIS:     We have not discussed the details of

      17   in-person versus telephone.

      18             THE COURT:     Okay.   All right.

      19             MR. GAUDET:     Your Honor, if I may make one

      20   clarifying point.

      21             THE COURT:     Make it quick.

      22             MR. GAUDET:     We don't want an open-ended discussion

      23   to talk about his finances.        It's literally the point that

      24   he apparently said to Dr. Ugone that he did not have

      25   resources to cover the possible default, and thus to
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 206 of 208 PageID #: 10579
                                                                                 206



       1   understand that, we need to know what resources did he have

       2   that were available in the 2013 to 2015 time frame when this

       3   is happening.     It will -- and, obviously, in the hour and a

       4   half we've got, we're not going to venture anywhere out

       5   beyond just that absolutely core issue that they're saying

       6   he's going to testify about.

       7             That's all I've got, Your Honor.

       8             THE COURT:     All right.    Well, here's what the Court

       9   is going to authorize.

      10             In one respect, Defendants really shouldn't get any

      11   relief here.     They have mishandled this.        I won't say

      12   intentionally, but clearly, it's been mishandled, as I've

      13   previously expressed earlier today.

      14             I'll authorize up to a one-hour deposition of Mr.

      15   Balassanian in Austin, Texas, at a place convenient to him

      16   at Defendant's cost, including the cost of Plaintiff's

      17   counsel to attend.      And the deposition will be limited to

      18   only the four corners of the documents that have previously

      19   been produced, and those being the documents identified

      20   before the Court today and globally understood to be those

      21   produced at the latter part of the discovery period that

      22   were argued about and discussed in the motions that have

      23   been raised and presented to the Court as a part of the

      24   pre-trial.     I think everyone in the room knows the universe

      25   of those documents.
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 207 of 208 PageID #: 10580
                                                                                 207



       1             And that will be the Court's order, all right?            And

       2   if you choose not to do it, Mr. Gaudet, that's fine.             But if

       3   you choose to do it, it will be with those parameters.

       4             MR. GAUDET:     Thank you, Your Honor.

       5             THE COURT:     All right.    That should complete all

       6   the pre-trial matters before the Court.          Barring something

       7   unforeseen, I will see you on the 22nd in Tyler, Texas, for

       8   jury selection.

       9             The Court stands in recess.

      10             COURT SECURITY OFFICER:       All rise.

      11             (Hearing concluded.)

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 6:17-cv-00182-JRG Document 292 Filed 10/17/18 Page 208 of 208 PageID #: 10581
                                                                                 208



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                               10/16/2018
           SHELLY HOLMES, CSR-TCRR                         Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/18

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
